
	
		II
		110th CONGRESS
		1st Session
		S. 1984
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Kyl (for himself,
			 Mr. McCain, Mr.
			 Cornyn, Mr. Graham,
			 Mr. Sessions, Mr. Martinez, and Mr.
			 Specter) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To strengthen immigration enforcement and border security
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Immigration Enforcement and
			 Border Security Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Reference to the Immigration and Nationality
				Act.
					Sec. 3. Definitions.
					TITLE I—Border Security
					Subtitle A—Assets for Controlling United States
				Borders
					Sec. 101. Achieving operational control of the
				borders.
					Sec. 102. Enforcement personnel.
					Sec. 103. Operation jump start.
					Sec. 104. Technological assets.
					Sec. 105. Infrastructure.
					Sec. 106. Ports of entry.
					Subtitle B—Other Border Security Initiatives
					Sec. 112. Unlawful flight from immigration or customs
				controls.
					Sec. 113. Catch and return.
					Sec. 114. Seizure of conveyance with concealed
				compartment.
					Subtitle C—Other Measures
					Sec. 121. Secure communication.
					Sec. 122. Unmanned aircraft systems.
					Sec. 123. Biometric data enhancements.
					Sec. 124. US-VISIT System.
					Sec. 125. Listing of immigration violators in the National
				Crime Information Center database.
					Sec. 126. Document fraud detection.
					Sec. 127. Border relief grant program.
					Sec. 128. Combating human smuggling.
					Sec. 129. Increase of Federal detention space and the
				utilization of facilities identified for closures as a result of the Defense
				Base Closure Realignment Act of 1990.
					Sec. 130. Northern border prosecution
				reimbursement.
					Sec. 131. Limitation on landowner's liability.
					TITLE II—Interior Enforcement
					Subtitle A—Interior Security Measures
					Sec. 201. Additional immigration personnel.
					Sec. 202. Detention and removal of aliens ordered removed or
				aliens who overstay.
					Sec. 203. Aggravated felony.
					Sec. 204. Inadmissibility and deportability of gang
				members.
					Sec. 205. Grounds of inadmissibility and deportability relating
				to removal and firearm offenses.
					Sec. 206. Alien smuggling and related offenses.
					Sec. 207. Illegal entry.
					Sec. 208. Criminal penalties for aliens unlawfully present in
				the United States.
					Sec. 209. Illegal reentry.
					Sec. 210. Reform of passport, visa, and immigration fraud
				offenses.
					Sec. 211. Inadmissibility and removal for passport and
				immigration fraud offenses.
					Sec. 212. Incarceration of criminal aliens.
					Sec. 213. Encouraging aliens to depart voluntarily.
					Sec. 214. Deterring aliens ordered removed from remaining in
				the United States unlawfully.
					Sec. 215. Prohibition of the sale of firearms to, or the
				possession of firearms by certain aliens.
					Sec. 216. Uniform statute of limitations for certain
				immigration, passport, and naturalization offenses.
					Sec. 217. Diplomatic security service.
					Sec. 218. Streamlined processing of background checks conducted
				for immigration benefits.
					Sec. 219. State criminal alien assistance program.
					Sec. 220. Reducing illegal immigration and alien smuggling on
				tribal lands.
					Sec. 221. Alternatives to detention.
					Sec. 222. State and local enforcement of Federal immigration
				laws.
					Sec. 223. Protecting immigrants from convicted sex
				offenders.
					Sec. 224. Law enforcement authority of States and political
				subdivisions and transfer to Federal custody.
					Sec. 225. Laundering of monetary instruments.
					Sec. 226. Cooperative enforcement programs.
					Sec. 227. Expansion of the justice prisoner and alien transfer
				system.
					Sec. 228. Directive to the United States Sentencing
				Commission.
					Sec. 229. Cancellation of visas.
					Sec. 230. Judicial review of visa revocation.
					Sec. 231. Terrorist bar to good moral character.
					Sec. 232. Precluding admissibility of aliens convicted of
				aggravated felonies or other serious offenses.
					Sec. 233. Removal and denial of benefits to terrorist
				aliens.
					Sec. 234. Use of 1986 IRCA legalization information for
				national security purposes.
					Sec. 235. Definition of racketeering activity.
					Sec. 236. Sanctions for countries that delay or prevent
				repatriation of their nationals.
					Sec. 237. Appropriate remedies for immigration
				legislation.
					Sec. 238. Reporting requirements.
					Sec. 239. Withholding of removal.
					Sec. 240. Precluding refugees and asylees who have been
				convicted of aggravated felonies from adjustment to legal permanent resident
				status.
					Sec. 241. Judicial review of discretionary determinations and
				removal orders relating to criminal aliens.
					Sec. 242. Information sharing between Federal and local law
				enforcement officers.
					Sec. 243. Fraud prevention program.
					Subtitle B—Worksite Enforcement
					Sec. 251. Unlawful employment of aliens.
					Sec. 252. Disclosure of certain taxpayer information to assist
				in immigration enforcement.
					Sec. 253. Increasing security and integrity of Social Security
				cards.
					Sec. 254. Increasing security and integrity of identity
				documents.
					Sec. 255. Voluntary Advanced Verification Program to Combat
				Identity Theft.
					Sec. 256. Responsibilities of the Social Security
				Administration.
					Sec. 257. Immigration enforcement support by the Internal
				Revenue Service and the Social Security Administration.
					Sec. 258. Additional criminal penalties for misuse of social
				security account numbers.
					Sec. 259. Authorization of appropriations.
				
			2.Reference to the
			 Immigration and Nationality ActExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.).
		3.DefinitionsIn this Act:
			(1)DepartmentThe
			 term Department means the Department of Homeland Security.
			(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			IBorder
			 Security
			AAssets for
			 Controlling United States Borders
				101.Achieving
			 operational control of the borders
					(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall work to achieve operational control of 100
			 percent of the international land and maritime borders of the United States
			 by—
						(1)deploying along
			 such borders physical infrastructure enhancements, including additional
			 checkpoints, all weather access roads, and vehicle barriers to gain operational
			 control over such borders and to facilitate access to such borders by United
			 States Customs and Border Protection;
						(2)installing, along
			 the international land border between the United States and Mexico, at
			 least—
							(A)300 miles of
			 vehicle barriers;
							(B)700 linear miles
			 of fencing as required under the Secure Fence Act of 2006 (Public Law 109–367);
			 and
							(C)105 ground-based
			 radar and camera towers;
							(3)deploying, for
			 use along the international land border between the United States and Mexico, 4
			 unmanned aerial vehicles, and the supporting systems for such vehicles;
			 and
						(4)conducting
			 systematic surveillance of the international land and maritime borders of the
			 United States through more effective use of personnel and technology, including
			 ground-based sensors, satellites, radar coverage, and cameras.
						(b)Operational
			 control definedIn this section, the term operational
			 control means the successful prevention of all unlawful entries into the
			 United States, including entries by terrorists, other unlawful aliens,
			 instruments of terrorism, narcotics, and other contraband.
					102.Enforcement
			 personnel
					(a)Additional
			 personnel
						(1)United states
			 customs and border protection officers
							(A)In
			 generalIn each of the fiscal years 2008 through 2012, the
			 Secretary, subject to the availability of appropriations, shall increase by not
			 less than 500 the number of positions for full-time active duty officers of
			 United States Customs and Border Protection and provide appropriate training,
			 equipment, and support to such additional officers.
							(B)International
			 airportsNot later than September 30, 2008, the Secretary,
			 subject to the availability of appropriations, shall employ not less than an
			 additional 200 officers of United States Customs and Border Protection to
			 address staff shortages at the 20 international airports in the United States
			 with the highest number of foreign visitors arriving annually, as determined
			 pursuant to the most recent data collected by United States Customs and Border
			 Protection before the date of the enactment of this Act.
							(2)Immigration and
			 customs enforcement personnelIn addition to the positions
			 authorized under section 5203 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458), during each of the fiscal years
			 2008 through 2012, the Secretary shall, subject to the availability of
			 appropriations, increase by not fewer than 200 the number of positions for
			 personnel within the Department assigned to investigate alien smuggling.
						(3)Deputy united
			 states marshalsIn each of the fiscal years 2008 through 2012,
			 the Attorney General shall, subject to the availability of appropriations,
			 increase by not less than 50 the number of positions for full-time active duty
			 Deputy United States Marshals that assist in matters related to
			 immigration.
						(4)Recruitment of
			 former military personnelThe Commissioner of United States
			 Customs and Border Protection, in conjunction with the Secretary of Defense or
			 a designee of the Secretary of Defense, shall establish a program to actively
			 recruit members of the Army, Navy, Air Force, Marine Corps, and Coast Guard who
			 have elected to separate from active duty.
						(b)Authorization
			 of Appropriations
						(1)United states
			 customs and border protection officersThere are authorized to be
			 appropriated to the Secretary such sums as may be necessary for each of the
			 fiscal years 2008 through 2012 to carry out subsection (a)(1).
						(2)Deputy united
			 states marshalsThere are authorized to be appropriated to the
			 Attorney General such sums as may be necessary for each of the fiscal years
			 2008 through 2012 to carry out subsection (a)(3).
						(3)Border patrol
			 agentsSection 5202 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (118 Stat. 3734) is amended to read as follows:
							
								5202.Increase in
				full-time Border Patrol agents
									(a)In
				generalThe Secretary of Homeland Security shall acquire
				sufficient training staff and training facilities to increase the capacity of
				the Department of Homeland Security to train 2,400 new, full-time, active duty
				Border Patrol agents per year.
									(b)Northern
				borderIn each of the fiscal years 2008 through 2012, in addition
				to the border patrol agents assigned along the northern border of the United
				States during the previous fiscal year, the Secretary shall assign a number of
				border patrol agents equal to not less than 20 percent of the net increase in
				border patrol agents during each such fiscal year.
									(c)Annual
				increasesThe Secretary of Homeland Security shall, subject to
				the availability of appropriations for such purpose, increase the number of
				positions for full-time active duty border patrol agents within the Department
				of Homeland Security (above the number of such positions for which funds were
				appropriated for the preceding fiscal year), by not less than—
										(1)2,000 in fiscal
				year 2007;
										(2)2,400 in fiscal
				year 2008;
										(3)2,400 in fiscal
				year 2009;
										(4)2,400 in fiscal
				year 2010;
										(5)2,400 in fiscal
				year 2011; and
										(6)2,400 in fiscal
				year 2012.
										(d)Authorization
				of AppropriationsThere are authorized to be appropriated such
				sums as may be necessary for each of the fiscal years 2008 through 2012 to
				carry out this
				section.
									.
						103.Operation jump
			 start
					(a)In
			 generalThe Secretary of
			 Defense, in conjunction with the Commissioner of United States Customs and
			 Border Protection, shall provide not fewer than 6,000 National Guard members on
			 the southern land border of the United States to assist the United States
			 Border Patrol in gaining operational control of that border.
					(b)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Department of Defense such sums as may be
			 necessary for each of the fiscal years 2008 through 2010 to carry out
			 subsection (a).
					104.Technological
			 assets
					(a)AcquisitionSubject
			 to the availability of appropriations for such purpose, the Secretary shall
			 procure additional unmanned aerial vehicles, cameras, poles, sensors, and other
			 technologies necessary to achieve operational control of the borders of the
			 United States.
					(b)Increased
			 availability of equipmentThe Secretary and the Secretary of
			 Defense shall develop and implement a plan to use authorities provided to the
			 Secretary of Defense under chapter 18 of title 10, United States Code, to
			 increase the availability and use of Department of Defense equipment, including
			 unmanned aerial vehicles, tethered aerostat radars, and other surveillance
			 equipment, to assist the Secretary in carrying out surveillance activities
			 conducted at or near the international land borders of the United States to
			 prevent illegal immigration.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of the fiscal years 2008
			 through 2012 to carry out subsection (a).
					105.InfrastructureSection 102 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is
			 amended—
					(1)in subsection
			 (a), by striking Attorney General, in consultation with the Commissioner
			 of Immigration and Naturalization, and inserting Secretary of
			 Homeland Security; and
					(2)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (4), and (5),
			 respectively;
						(B)by inserting
			 before paragraph (2), as redesignated, the following:
							
								(1)Fencing near
				san diego, californiaIn carrying out subsection (a), the
				Secretary shall provide for the construction of second and third fences, in
				addition to the existing reinforced fence, along the first 14 miles of the
				international land border between the United States and Mexico extending east
				from the Pacific Ocean, and for roads between the
				fences.
								;
						(C)in paragraph (2),
			 as redesignated—
							(i)in
			 the heading, by striking Security
			 features and
			 inserting—Additional fencing along southwest
			 border; and
							(ii)by
			 striking subparagraphs (A) through (C) and inserting the following:
								
									(A)Reinforced
				fencingIn carrying out subsection (a), the Secretary of Homeland
				Security shall construct reinforced fencing along not less than 700 miles of
				the southwest border where fencing would be most practical and effective and
				provide for the installation of additional physical barriers, roads, lighting,
				cameras, and sensors to gain operational control of the southwest
				border.
									(B)Priority
				areasIn carrying out this section, the Secretary of Homeland
				Security shall—
										(i)identify the 370
				miles along the southwest border where fencing would be most practical and
				effective in deterring smugglers and aliens attempting to gain illegal entry
				into the United States; and
										(ii)not later than
				December 31, 2008, complete construction of reinforced fencing along the 370
				miles identified under clause (i) before completing the construction of the
				remaining 330 miles of fencing.
										(C)Consultation
										(i)In
				generalIn carrying out this section, the Secretary of Homeland
				Security shall consult with the Secretary of Interior, the Secretary of
				Agriculture, States, local governments, Indian tribes, and property owners in
				the United States to minimize the impact on the environment, culture, commerce,
				and quality of life for the communities and residents located near the sites at
				which such fencing is to be constructed.
										(ii)Savings
				provisionNothing in this subparagraph may be construed
				to—
											(I)create any right
				of action for a State, local government, or other person or entity affected by
				this subsection; or
											(II)affect the
				eminent domain laws of the United States or of any
				State.
											;
				and
							(D)in paragraph (5),
			 as redesignated, by striking to carry out this subsection not to exceed
			 $12,000,000 and inserting such sums as may be necessary to carry
			 out this subsection.
						106.Ports of
			 entrySection 102 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Division C
			 of Public Law 104–208, is amended by the addition, at the end of that section,
			 the following:
					
						(e)Construction
				and ImprovementsThe Secretary is authorized to—
							(1)construct
				additional ports of entry along the international land borders of the United
				States, at locations to be determined by the Secretary; and
							(2)make necessary
				improvements to the ports of
				entry.
							.
				BOther Border
			 Security Initiatives
				112.Unlawful
			 flight from immigration or customs controls
					(a)In
			 generalSection 758 of title 18, United States Code, is amended
			 to read as follows:
						
							758.Unlawful
				flight from immigration or customs controls
								(a)Evading a
				checkpointAny person who, while operating a motor vehicle or
				vessel, knowingly flees or evades a checkpoint operated by the Department of
				Homeland Security or any other Federal law enforcement agency, and knowingly or
				recklessly disregards or disobeys the lawful command of any law enforcement
				agent, shall be fined under this title, imprisoned not more than 5 years, or
				both.
								(b)Failure To
				stopAny person who, while operating a motor vehicle, aircraft,
				or vessel, knowingly or recklessly disregards or disobeys the lawful command of
				an officer of the Department of Homeland Security engaged in the enforcement of
				the immigration, customs, or maritime laws, or the lawful command of any law
				enforcement agent assisting such officer, shall be fined under this title,
				imprisoned not more than 2 years, or both.
								(c)Alternative
				penaltiesNotwithstanding the penalties provided in subsection
				(a) or (b), any person who violates such subsection shall—
									(1)be fined under
				this title, imprisoned not more than 10 years, or both, if the violation
				involved the operation of a motor vehicle, aircraft, or vessel—
										(A)in excess of the
				applicable or posted speed limit,
										(B)in excess of the
				rated capacity of the motor vehicle, aircraft, or vessel, or
										(C)in an otherwise
				dangerous or reckless manner;
										(2)be fined under
				this title, imprisoned not more than 20 years, or both, if the violation
				created a substantial and foreseeable risk of serious bodily injury or death to
				any person;
									(3)be fined under
				this title, imprisoned not more than 30 years, or both, if the violation caused
				serious bodily injury to any person; or
									(4)be fined under
				this title, imprisoned for any term of years or life, or both, if the violation
				resulted in the death of any person.
									(d)Attempt and
				conspiracyAny person who attempts or conspires to commit any
				offense under this section shall be punished in the same manner as a person who
				completes the offense.
								(e)ForfeitureAny
				property, real or personal, constituting or traceable to the gross proceeds of
				the offense and any property, real or personal, used or intended to be used to
				commit or facilitate the commission of the offense shall be subject to
				forfeiture.
								(f)Forfeiture
				ProceduresSeizures and forfeitures under this section shall be
				governed by the provisions of chapter 46 of this title, relating to civil
				forfeitures, including section 981(d) of such title, except that such duties as
				are imposed upon the Secretary of the Treasury under the customs laws described
				in that section shall be performed by such officers, agents, and other persons
				as may be designated for that purpose by the Secretary of Homeland Security or
				the Attorney General. Nothing in this section shall limit the authority of the
				Secretary to seize and forfeit motor vehicles, aircraft, or vessels under the
				Customs laws or any other laws of the United States.
								(g)DefinitionsIn
				this section:
									(1)CheckpointThe
				term checkpoint includes any customs or immigration inspection at
				a port of entry.
									(2)Lawful
				commandThe term lawful command includes a command
				to stop, decrease speed, alter course, or land, whether communicated orally,
				visually, by means of lights or sirens, or by radio, telephone, or other wire
				communication.
									(3)Law enforcement
				agentThe term law enforcement agent means any
				Federal, State, local or tribal official authorized to enforce criminal law,
				and, when conveying a command covered under subsection (b), an air traffic
				controller.
									(4)Motor
				vehicleThe term motor vehicle means any motorized
				or self-propelled means of terrestrial transportation.
									(5)Serious bodily
				injuryThe term serious bodily injury has the
				meaning given in section 2119(2) of this
				title.
									.
					(b)Clerical
			 amendmentThe table of sections for chapter 35 of title 18,
			 United States Code, is amended by striking the item relating to section 758 and
			 inserting the following:
						
							
								758. Unlawful flight from immigration or customs
				controls.
							
							.
					113.Catch and
			 return
					(a)Mandatory
			 detentionTo deter illegal
			 immigration, the Secretary shall detain, until the Secretary has effected the
			 removal of every alien, who—
						(1)is a national of a noncontiguous
			 country;
						(2)has not been admitted or paroled into the
			 United States; and
						(3)was apprehended within 100 miles of the
			 international border of the United States.
						(b)Supervised
			 releaseThe Secretary may,
			 for urgent humanitarian reasons, grant an alien described in subparagraph (a)
			 supervised release with conditions during a pending removal proceeding if the
			 alien—
						(1)does not pose a flight risk;
						(2)does not pose a danger to the community;
			 and
						(3)gives a bond of not less than $5,000, with
			 security approved by, and containing conditions prescribed by, the
			 Secretary.
						114.Seizure of
			 conveyance with concealed compartmentSection 3 of the Act of August 5, 1935 (19
			 U.S.C. 1703) is amended—
					(1)by amending the
			 section heading to read as follows:
						
							1703.Seizure and
				forfeiture of vessels, vehicles, other conveyances and instruments of
				international
				traffic
							;
					(2)in subsection
			 (a), by amending the subsection heading to read as follows:
						
							(a)Vessels,
				vehicles, other conveyances, and instruments of international traffic subject
				to seizure and
				forfeiture
							;
					(3)in subsections
			 (a) and (b), by inserting , vehicle, other conveyance, or instrument of
			 international traffic after vessel each place it
			 appears;
					(4)in subsection
			 (b), by amending the subsection heading to read as follows:
						
							(b)Vessels,
				vehicles, other conveyances, and instruments of international traffic
				defined
							;
				and
					(5)by amending
			 subsection (c) to read as follows:
						
							(c)Acts
				constituting prima facie evidence of vessel, vehicle, or other conveyance or
				instrument of international traffic engaged in smugglingFor the
				purposes of this section, prima facie evidence that a conveyance is being, has
				been, or is attempted to be employed in smuggling or to defraud the revenue of
				the United States shall be—
								(1)in the case of a
				vessel, the fact that a vessel has become subject to pursuit as provided in
				section 1581, or is a hovering vessel, or that a vessel fails, at any place
				within the customs waters of the United States or within a customs-enforcement
				area, to display light as required by law; and
								(2)in the case of a
				vehicle, other conveyance, or instrument of international traffic, the fact
				that a vehicle, other conveyance or instrument of international traffic has any
				compartment or equipment that is built or fitted out for
				smuggling.
								.
					COther
			 Measures
				121.Secure
			 communicationThe Secretary
			 shall, as expeditiously as practicable, develop and implement a plan to improve
			 the use of satellite communications and other technologies to ensure clear and
			 secure 2-way communication capabilities—
					(1)among all Border
			 Patrol agents conducting operations between ports of entry;
					(2)between Border
			 Patrol agents and their respective Border Patrol stations; and
					(3)between all
			 appropriate border security agencies of the Department and State, local, and
			 tribal law enforcement agencies.
					122.Unmanned
			 aircraft systems
					(a)Unmanned
			 aircraft and associated infrastructureThe Secretary shall
			 acquire and maintain unmanned aircraft systems for use on the border, including
			 related equipment such as—
						(1)additional
			 sensors;
						(2)critical
			 spares;
						(3)satellite command
			 and control; and
						(4)other necessary
			 equipment for operational support.
						(b)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out subsection (a)—
							(A)$178,400,000 for
			 fiscal year 2008; and
							(B)$276,000,000 for
			 fiscal year 2009.
							(2)Availability of
			 fundsAmounts appropriated pursuant to paragraph (1) shall remain
			 available until expended.
						123.Biometric data
			 enhancementsNot later than
			 October 1, 2008, the Secretary shall—
					(1)in consultation
			 with the Attorney General, enhance connectivity between the Automated Biometric
			 Fingerprint Identification System of the Department and the Integrated
			 Automated Fingerprint Identification System of the Federal Bureau of
			 Investigation to ensure more expeditious data searches; and
					(2)in consultation
			 with the Secretary of State, and the Secretary of State, collect all
			 fingerprints from each alien required to provide fingerprints during the
			 alien’s initial enrollment in the integrated entry and exit data system
			 described in section 110 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1365a).
					124.US-VISIT
			 System
					(a)In
			 generalNot later than 6
			 months after the date of the enactment of this Act, the Secretary, in
			 consultation with the heads of other appropriate Federal agencies, shall submit
			 to Congress a schedule for—
						(1)equipping all
			 ports of entry of the United States with the United States–Visitor and
			 Immigrant Status Indicator Technology system (referred to in this section as
			 US–VISIT) implemented under section 110 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a),
			 including all necessary changes to infrastructure at the ports of entry to
			 fully deploy US–VISIT;
						(2)developing and
			 deploying at such ports of entry the exit component of US–VISIT; and
						(3)making
			 interoperable all immigration screening systems operated by the
			 Secretary.
						(b)Visa exit
			 tracking systemIn addition to the requirements under subsection
			 (a), the Secretary shall, not later than 18 months after the date of the
			 enactment of this Act, establish and deploy a system capable of recording the
			 departure, at designated ports of entry, and, in coordination with the
			 Secretary of State, at designated United States consulates, of aliens admitted
			 on temporary nonimmigrant visas under the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
					(c)Prompt removal
			 proceedingsSubject to the availability of appropriations, the
			 Secretary shall promptly identify, investigate, and initiate removal
			 proceedings against every alien admitted into the United States on a temporary
			 nonimmigrant visa under the Immigration and Nationality Act and who exceeds the
			 alien’s period of authorized admission or otherwise violates any terms of the
			 alien’s nonimmigrant status. In conducting such removal proceedings, the
			 Secretary shall give priority to aliens who may pose a threat to the national
			 security, and those convicted of criminal offenses.
					(d)Report to
			 governors
						(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall submit a report to the governor of each State
			 that shares a land border with Mexico and a separate report to the governor of
			 each State that shares a land border with Canada that describes the progress
			 made in establishing, funding, and implementing the border security and other
			 measures set forth under this title.
						(2)Governor's
			 responseNot later than 60 days after receiving a report from the
			 Secretary under paragraph (1), a governor may submit a report to Congress
			 that—
							(A)analyzes the
			 accuracy of the information received by the Secretary;
							(B)indicates whether
			 the governor agrees with the Secretary that the border security and other
			 measures described in this title will be established, funded, and operational;
			 and
							(C)makes
			 recommendations regarding new border enforcement policies, strategies, and
			 additional programs needed to secure the border.
							(e)Biometric
			 entry-exit system
						(1)Collection of
			 biometric data from aliens entering and departing the united
			 statesSection 215 (8 U.S.C. 1185) is amended—
							(A)by redesignating
			 subsection (c) as subsection (g);
							(B)by moving
			 subsection (g), as redesignated by paragraph (1), to the end of the section;
			 and
							(C)by inserting
			 after subsection (b) the following:
								
									(c)The Secretary is
				authorized to require aliens entering and departing the United States to
				provide biometric data and other information relating to their immigration
				status.
									.
							(2)Inspection of
			 applicants for admissionSection 235(d) (8 U.S.C. 1225(d)) is
			 amended by adding at the end the following:
							
								(5)Authority to
				collect biometric dataIn conducting inspections under
				subsections (a) and (b), immigration officers are authorized to collect
				biometric data from—
									(A)any applicant for
				admission, including refugees and asylees, or any alien who is paroled under
				section 212(d)(5), seeking to or permitted to land temporarily as an alien
				crewman, or seeking to or permitted transit through the United States;
				or
									(B)any lawful
				permanent resident who is entering the United States and who is not regarded as
				seeking admission pursuant to section
				101(a)(13)(C).
									.
						(3)Collection of
			 biometric data from alien crewmenSection 252 (8 U.S.C. 1282) is
			 amended by adding at the end the following:
							
								(d)An immigration
				officer is authorized to collect biometric data from an alien crewman seeking
				permission to land temporarily in the United
				States.
								.
						(4)Grounds of
			 inadmissibilitySection 212 (8 U.S.C. 1182) is amended—
							(A)in subsection
			 (a)(7), by adding at the end the following:
								
									(C)Withholders of
				biometric dataExcept as provided under subsection (d)(2), any
				alien who fails or has failed to comply with a lawful request for biometric
				data under section 215(c), 235(d), or 252(d) is
				inadmissible.
									
				and
							(B)in subsection
			 (d), by inserting after paragraph (1) the following:
								
									(2)The Secretary may waive the
				application of subsection (a)(7)(C) for an individual alien or class of
				aliens.
									.
							(5)ImplementationSection
			 7208 of the 9/11 Commission Implementation Act of 2004 (8 U.S.C. 1365b) is
			 amended—
							(A)in subsection
			 (c), by adding at the end the following:
								
									(3)ImplementationIn
				fully implementing the automated biometric entry and exit data system under
				this section, the Secretary is not required to comply with the requirements of
				chapter 5 of title 5, United States Code (commonly referred to as the
				Administrative Procedure Act) or any other law relating to rulemaking,
				information collection, or publication in the Federal
				Register.
									;
				and
							(B)in subsection
			 (l)—
								(i)by
			 striking There are authorized and inserting the
			 following:
									
										(1)In
				generalThere are
				authorized
										;
				and
								(ii)by
			 adding at the end the following:
									
										(2)Implementation
				at all ports of entry
											(A)In
				generalThe Secretary shall ensure that the biometric entry-exit
				system is operational and ready for use at all border ports of entry not later
				than December 13, 2013.
											(B)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary for each of the fiscal years 2008 through 2012 to
				implement the automated biometric entry and exit data system at all border
				ports of
				entry.
											.
								(f)Collection of
			 departure data from certain nonimmigrants
						(1)In
			 generalThe Secretary shall require an alien who was admitted to
			 the United States on a temporary nonimmigrant visa to record the alien’s
			 departure at a designated port of entry or at a designated United States
			 consulate abroad.
						(2)Failure to
			 record departureIf an alien does not record the alien’s
			 departure as required under paragraph (1), the Secretary, not later than 48
			 hours after the expiration of the alien’s period of authorized admission, shall
			 enter the name of the alien into the National Crime Information Center database
			 as having overstayed the alien’s period of authorized admission.
						(3)Information
			 sharing with law enforcement agenciesConsistent with the
			 authority of State and local police to assist the Federal Government in the
			 enforcement of Federal immigration laws, the information in the database
			 described in paragraph (2) shall be made available to the Department of State
			 and to State and local law enforcement agencies pursuant to the provisions of
			 section 240D of the Immigration and Nationality Act, as added by section 224 of
			 this Act.
						125.Listing of
			 immigration violators in the National Crime Information Center
			 database
					(1)Provision of
			 information to the national crime information center
						(A)In
			 generalExcept as provided under subparagraph (C), not later than
			 180 days after the date of the enactment of this Act, the Secretary shall
			 provide to the head of the National Crime Information Center of the Department
			 of Justice, and the head of the National Crime Information Center shall input
			 into the National Crime Information Center Database, the information that the
			 Secretary has or maintains related to any alien—
							(i)against whom a
			 final order of removal has been issued;
							(ii)who enters into
			 a voluntary departure agreement, or is granted voluntary departure by an
			 immigration judge, whose period for departure has expired under subsection
			 (a)(3) of section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c),
			 subsection (b)(2) of such section 240B, or who has violated a condition of a
			 voluntary departure agreement under such section 240B;
							(iii)whom a Federal
			 immigration officer has confirmed to be unlawfully present in the United States
			 or removable from the United States;
							(iv)whose visa has
			 expired; or
							(v)whose visa has
			 been revoked.
							(B)Removal of
			 informationThe head of the National Crime Information Center
			 shall promptly remove any information provided by the Secretary under
			 subparagraph (A) related to an alien who is lawfully admitted to enter or
			 lawfully permitted to remain in the United States.
						(C)Procedure for
			 removal of erroneous information
							(i)In
			 generalThe Secretary, in consultation with the head of the
			 National Crime Information Center, shall develop and implement a procedure by
			 which an alien may petition the Secretary or head of the National Crime
			 Information Center, as appropriate, to remove any erroneous information
			 provided by the Secretary under subparagraph (A) related to such alien.
							(ii)Effect of
			 failure to receive noticeUnder procedures developed under clause
			 (i), failure by the alien to receive notice of a violation of the immigration
			 laws shall not constitute cause for removing information provided by the
			 Secretary under subparagraph (A) related to such alien, unless such information
			 is erroneous.
							(iii)Interim
			 provision of informationNotwithstanding the 180-day period set
			 forth in subparagraph (A), the Secretary may not provide the information
			 required under subparagraph (A) until the procedures required under this
			 paragraph have been developed and implemented.
							(2)Inclusion of
			 information in the national crime information center
			 databaseSection 534(a) of title 28, United States Code, is
			 amended—
						(A)in paragraph (3),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (4) as paragraph (5); and
						(C)by inserting
			 after paragraph (3) the following:
							
								(4)acquire, collect,
				classify, and preserve records of violations of the immigration laws of the
				United States;
				and
								.
						126.Document fraud
			 detection
					(a)TrainingSubject
			 to the availability of appropriations, the Secretary shall provide all United
			 States Customs and Border Protection officers with training in identifying and
			 detecting fraudulent travel documents. Such training shall be developed in
			 consultation with the head of the Forensic Document Laboratory of United States
			 Immigration and Customs Enforcement.
					(b)Forensic
			 Document LaboratoryThe Secretary shall provide all United States
			 Customs and Border Protection officers with access to the Forensic Document
			 Laboratory.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section during each
			 of the fiscal years 2008 through 2012.
					127.Border relief
			 grant program
					(a)Grants
			 authorized
						(1)In
			 generalThe Secretary is authorized to award grants, subject to
			 the availability of appropriations, to an eligible law enforcement agency to
			 provide assistance to such agency to address—
							(A)criminal activity
			 that occurs in the jurisdiction of such agency by virtue of such agency’s
			 proximity to the international border of the United States; and
							(B)the impact of any
			 lack of security along such border.
							(2)DurationGrants
			 may be awarded under this subsection during each of fiscal years 2008 through
			 2012.
						(3)Competitive
			 basisThe Secretary shall award grants under this subsection on a
			 competitive basis, except that the Secretary shall give priority to
			 applications from any eligible law enforcement agency serving a
			 community—
							(A)with a population
			 of fewer than 50,000 residents; and
							(B)located not
			 farther than 100 miles from a United States border with—
								(i)Canada; or
								(ii)Mexico.
								(b)Use of
			 fundsGrants awarded pursuant to subsection (a) may only be used
			 to provide additional resources for an eligible law enforcement agency to
			 address criminal activity occurring along any such border, including—
						(1)to obtain
			 equipment;
						(2)to hire
			 additional personnel;
						(3)to upgrade and
			 maintain law enforcement technology;
						(4)to cover
			 operational costs, including overtime and transportation costs; and
						(5)such other
			 resources as are available to assist that agency.
						(c)Application
						(1)In
			 generalEach eligible law enforcement agency seeking a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and accompanied by such information as the Secretary may
			 reasonably require.
						(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
							(A)describe the
			 activities for which assistance under this section is sought; and
							(B)provide such
			 additional assurances as the Secretary determines to be essential to ensure
			 compliance with the requirements of this section.
							(d)DefinitionsIn
			 this section:
						(1)Eligible law
			 enforcement agencyThe term eligible law enforcement
			 agency means a tribal, State, or local law enforcement agency located in
			 a county that—
							(A)is not farther
			 than 100 miles from a United States border with—
								(i)Canada; or
								(ii)Mexico;
			 or
								(B)has been
			 certified by the Secretary as a High Impact Area.
							(2)High impact
			 areaThe term High Impact Area means any county
			 designated by the Secretary as such, taking into consideration—
							(A)whether local law
			 enforcement agencies in that county have the resources to protect the lives,
			 property, safety, or welfare of the residents of that county;
							(B)the relationship
			 between any lack of security along the United States border and the rise, if
			 any, of criminal activity in that county; and
							(C)any other unique
			 challenges that local law enforcement face due to a lack of security along the
			 United States border.
							(e)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized to be appropriated $250,000,000 for
			 each of that fiscal years 2008 through 2012 to carry out the provisions of this
			 section.
						(2)Division of
			 authorized fundsOf the amounts appropriated pursuant to
			 paragraph (1)—
							(A)2/3
			 shall be set aside for eligible law enforcement agencies located in the 6
			 States with the largest number of undocumented alien apprehensions; and
							(B)1/3
			 shall be set aside for areas designated as a High Impact Area under subsection
			 (d).
							(f)Supplement not
			 supplantAmounts appropriated for grants under this section shall
			 be used to supplement and not to supplant other State and local public funds
			 obligated for the purposes provided under this title.
					128.Combating
			 human smuggling
					(a)Requirement for
			 planThe Secretary shall develop and implement a plan to improve
			 coordination between the United States Immigration and Customs Enforcement and
			 the United States Customs and Border Protection of the Department and any other
			 Federal, State, local, or tribal authorities, as determined appropriate by the
			 Secretary, to improve coordination efforts to combat human smuggling.
					(b)ContentIn
			 developing the plan required by subsection (a), the Secretary shall
			 consider—
						(1)the
			 interoperability of databases utilized to prevent human smuggling;
						(2)adequate and
			 effective personnel training;
						(3)methods and
			 programs to effectively target networks that engage in such smuggling;
						(4)effective
			 utilization of—
							(A)visas for victims
			 of trafficking and other crimes; and
							(B)investigatory
			 techniques, equipment, and procedures that prevent, detect, and prosecute
			 international money laundering and other operations that are utilized in
			 smuggling;
							(5)joint measures,
			 with the Secretary of State, to enhance intelligence sharing and cooperation
			 with foreign governments whose citizens are preyed on by human smugglers;
			 and
						(6)other measures
			 that the Secretary considers appropriate to combating human smuggling.
						(c)ReportNot
			 later than 1 year after implementing the plan described in subsection (a), the
			 Secretary shall submit to Congress a report on such plan, including any
			 recommendations for legislative action to improve efforts to combating human
			 smuggling.
					(d)Savings
			 provisionNothing in this section may be construed to provide
			 additional authority to any State or local entity to enforce Federal
			 immigration laws.
					129.Increase of
			 Federal detention space and the utilization of facilities identified for
			 closures as a result of the Defense Base Closure Realignment Act of
			 1990
					(a)Construction or
			 Acquisition of Detention FacilitiesIn addition to existing
			 facilities for the detention of aliens, the Secretary, subject to available
			 appropriations, shall construct or acquire not fewer than 20 detention
			 facilities in the United States that have the capacity to detain a combined
			 total of not fewer than 45,000 individuals at any time for aliens detained
			 pending removal or a decision on removal of such aliens from the United
			 States.
					(b)Construction or
			 Acquisition of Detention Facilities
						(1)Requirement to
			 construct or acquireSubject to available appropriations, the
			 Secretary shall construct or acquire additional detention facilities in the
			 United States to accommodate the detention beds required under section 5204(a)
			 of the Intelligence Reform and Terrorism Protection Act of 2004 (Public Law
			 108–458; 118 Stat. 3734).
						(2)Use of
			 alternate detention facilitiesSubject to the availability of
			 appropriations, the Secretary shall fully utilize all possible options to cost
			 effectively increase available detention capacities, and shall utilize
			 detention facilities that are owned and operated by the Federal Government if
			 the use of such facilities is cost effective.
						(3)Use of
			 installations under base closure lawsIn acquiring additional
			 detention facilities under this subsection, the Secretary shall consider the
			 transfer of appropriate portions of military installations approved for closure
			 or realignment under the Defense Base Closure and Realignment Act of 1990 (10
			 U.S.C. 2687 note) for use in accordance with subsection (a).
						(4)Determination
			 of locationThe location of any detention facility constructed or
			 acquired in accordance with this subsection shall be determined, with the
			 concurrence of the Secretary, by the senior officer responsible for Detention
			 and Removal Operations in the Department. The detention facilities shall be
			 located so as to enable the officers and employees of the Department to
			 increase to the maximum extent practicable the annual rate and level of
			 removals of illegal aliens from the United States.
						(c)Annual report
			 to CongressNot later than 1 year after the date of the enactment
			 of this Act, and annually thereafter, in consultation with the heads of other
			 appropriate Federal agencies, the Secretary shall submit to Congress an
			 assessment of the additional detention facilities and bed space needed to
			 detain unlawful aliens apprehended at the United States ports of entry or along
			 the international land borders of the United States.
					(d)Technical and
			 conforming amendmentSection 241(g)(1) (8 U.S.C. 1231(g)(1)) is
			 amended by striking may expend and inserting shall
			 expend.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
					130.Northern
			 border prosecution reimbursement
					(a)Short
			 titleThis section may be cited as the Northern Border Prosecution Initiative Reimbursement
			 Act.
					(b)Northern Border
			 Prosecution Initiative
						(1)Initiative
			 requiredFrom amounts made available to carry out this section,
			 the Attorney General, acting through the Director of the Bureau of Justice
			 Assistance of the Office of Justice Programs, shall carry out a program, to be
			 known as the Northern Border Prosecution Initiative, to provide funds to
			 reimburse eligible northern border entities for costs incurred by those
			 entities for handling case dispositions of criminal cases that are federally
			 initiated but federally declined-referred. This program shall be modeled after
			 the Southwestern Border Prosecution Initiative and shall serve as a partner
			 program to that initiative to reimburse local jurisdictions for processing
			 Federal cases.
						(2)Provision and
			 allocation of fundsFunds provided under the program shall be
			 provided in the form of direct reimbursements and shall be allocated in a
			 manner consistent with the manner under which funds are allocated under the
			 Southwestern Border Prosecution Initiative.
						(3)Use of
			 fundsFunds provided to an eligible northern border entity may be
			 used by the entity for any lawful purpose, including—
							(A)prosecution and
			 related costs;
							(B)court
			 costs;
							(C)costs of
			 courtroom technology;
							(D)costs of
			 constructing holding spaces;
							(E)costs of
			 administrative staff; and
							(F)detention costs,
			 including pre-trial and post-trial detention.
							(4)DefinitionsIn
			 this section:
							(A)Case
			 dispositionThe term case disposition, for purposes
			 of the Northern Border Prosecution Initiative—
								(i)refers to the
			 time between a suspect’s arrest and the resolution of the criminal charges
			 through a county or State judicial or prosecutorial process; and
								(ii)does not include
			 incarceration time for sentenced offenders, or time spent by prosecutors on
			 judicial appeals.
								(B)Eligible
			 northern border entityThe term eligible northern border
			 entity means—
								(i)Alaska, Idaho,
			 Maine, Michigan, Minnesota, Montana, New Hampshire, New York, North Dakota,
			 Ohio, Pennsylvania, Vermont, Washington, and Wisconsin; or
								(ii)any unit of
			 local government within a State referred to in clause (i).
								(C)Federally
			 declined-referredThe term federally
			 declined-referred—
								(i)means, with
			 respect to a criminal case, that a decision has been made in that case by a
			 United States Attorney or a Federal law enforcement agency during a Federal
			 investigation to no longer pursue Federal criminal charges against a defendant
			 and to refer the investigation to a State or local jurisdiction for possible
			 prosecution; and
								(ii)includes a
			 decision made on an individualized case-by-case basis and a decision made
			 pursuant to a general policy or practice or prosecutorial discretion.
								(D)Federally
			 initiatedThe term federally initiated means, with
			 respect to a criminal case, that the case results from a criminal investigation
			 or an arrest involving Federal law enforcement authorities for a potential
			 violation of Federal criminal law, including investigations resulting from
			 multi-jurisdictional task forces.
							(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
						(1)$28,000,000 for
			 fiscal year 2008; and
						(2)such sums as may
			 be necessary for each succeeding fiscal year.
						131.Limitation on
			 landowner's liabilitySection
			 287 (8 U.S.C. 1357) is amended by adding at the end the following:
					
						(i)Indemnity for
				actions of law enforcement officers
							(1)In
				generalNotwithstanding any other provision of law and subject to
				appropriations, an owner of land located within 100 miles of the international
				land border of the United States may seek reimbursement from the Department of
				Homeland Security for any adverse final tort judgment for negligence (excluding
				attorneys’ fees and costs) authorized under the Federal or State tort law,
				arising directly from such border security activity if—
								(A)such owner has
				been found negligent by a Federal or State court in any tort litigation;
								(B)such owner has
				not already been reimbursed for the final tort judgment, including outstanding
				attorney’s fees and costs;
								(C)such owner did
				not have or does not have sufficient property insurance to cover the judgment
				and have had an insurance claim for such coverage denied; and
								(D)such tort action
				was brought as a direct result of activity of law enforcement officers of the
				Department of Homeland Security, acting in their official capacity, on the
				owner’s land.
								(2)DefinitionsIn this subsection—
								(A)the term
				land includes roads, water, watercourses, and private ways, and
				buildings, structures, machinery and equipment that is attached to real
				property; and
								(B)the term
				owner includes the possessor of a fee interest, a tenant, lessee,
				occupant, the possessor of any other interest in land, or any person having a
				right to grant permission to use the land.
								(3)ExceptionsNothing
				in this subsection may be construed to limit landowner liability which would
				otherwise exist for—
								(A)willful or
				malicious failure to guard or warn against a known dangerous condition, use,
				structure, or activity likely to cause harm;
								(B)maintaining an
				attractive nuisance;
								(C)gross negligence;
				or
								(D)direct
				interference with, or hindrance of, any agent or officer of the Federal
				Government who is authorized to enforce the immigration laws of the United
				States during—
									(i)a
				patrol of such landowner’s land; or
									(ii)any action taken
				to apprehend or detain any alien attempting to enter the United States
				illegally or evade execution of an arrest warrant for a violation of any
				immigration law.
									(4)Savings
				provisionNothing in this subsection may be construed to affect
				any right or remedy available pursuant to the Federal Tort Claims
				Act.
							.
				IIInterior
			 Enforcement
			AInterior Security
			 Measures
				201.Additional
			 immigration personnel
					(a)Department of
			 Homeland Security
						(1)Trial
			 attorneysIn each of the fiscal years 2008 through 2012, the
			 Secretary, subject to the availability of appropriations for such purpose,
			 shall increase the number of positions for attorneys in the Office of General
			 Counsel of the Department who represent the Department in immigration matters
			 in removal proceedings before immigration judges and in Federal district courts
			 or circuit courts of appeals as Special Assistant United States Attorneys by
			 not fewer than 100 compared to the number of such positions for which funds
			 were made available during the preceding fiscal year.
						(2)Attorney
			 advisorsIn each of the fiscal years 2008 through 2012, the
			 Secretary, subject to the availability of appropriations for such purpose,
			 shall increase the number of positions for attorneys in the Office of the Chief
			 Counsel of United States Citizenship and Immigration Services who advise and
			 provide litigation support to components of United States Citizenship and
			 Immigration Services, the Office of Immigration Litigation of the Department of
			 Justice, and United States Attorney offices, on litigation involving the
			 adjudication of immigration benefits under the Immigration and Nationality Act
			 (8 U.S.C. 1101 et. seq.) or other matters involving United States Citizenship
			 and Immigration Services, by not less than 100 compared to the number of such
			 positions for which funds were made available during the preceding fiscal
			 year.
						(3)USCIS
			 adjudicatorsIn each of the fiscal years 2008 through 2012, the
			 Secretary, subject to the availability of appropriations for such purpose,
			 shall increase the number of positions for adjudicators in the United States
			 Citizenship and Immigration Service by not fewer than 100 compared to the
			 number of such positions for which funds were made available during the
			 preceding fiscal year.
						(4)Forensics
			 document laboratory personnelIn each of the fiscal years 2008
			 through 2012, the Secretary, subject to the availability of appropriations for
			 such purpose, shall increase the number of positions for forensic auditors in
			 the Forensic Document Laboratory of the United States Immigration and Customs
			 Enforcement by not fewer than 25 compared to the number of such positions for
			 which funds were made available during the preceding fiscal year.
						(5)Increase in
			 full-time ICE and CIS personnelIn each of the fiscal years 2008
			 through 2012, the Secretary, subject to the availability of appropriations,
			 shall increase by not fewer than 2,000 the number of positions for full-time
			 active duty intelligence research specialists, agents, officers, and
			 investigators in United States Immigration and Customs Enforcement and the
			 Fraud Detection and National Security Division of United States Citizenship and
			 Immigration Services—
							(A)to carry out the
			 removal of aliens who are not admissible to, or are subject to removal from,
			 the United States;
							(B)to investigate
			 immigration fraud; and
							(C)to enforce
			 workplace violations.
							(6)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary for each of the fiscal years 2008 through 2012 such sums as may be
			 necessary to carry out paragraphs (1) through (5).
						(7)Conforming
			 amendmentSection 5203 of the Intelligence Reform and Terrorism
			 Protection Act of 2004 (Public Law 108–458; 118 Stat. 3734) is repealed.
						(b)Department of
			 Justice
						(1)Litigation
			 attorneysIn each of the fiscal years 2008 through 2012, the
			 Attorney General, subject to the availability of appropriations for such
			 purpose, shall increase the number of positions for attorneys in the Office of
			 Immigration Litigation by not fewer than 50 compared to the number of such
			 positions for which funds were made available during the preceding fiscal
			 year.
						(2)United states
			 attorneysIn each of the fiscal years 2008 through 2012, the
			 Attorney General, subject to the availability of appropriations for such
			 purpose, shall increase the number of attorneys in the United States Attorneys’
			 office assigned to litigate and prosecute immigration cases in the Federal
			 courts by not fewer than 100 compared to the number of such positions for which
			 funds were made available during the preceding fiscal year.
						(3)Criminal
			 division attorneysThe Attorney General shall increase the number
			 of attorneys in the Criminal Division assigned to prosecute immigration cases
			 in the Federal courts, as appropriate.
						(4)Judicial
			 clerksThe Attorney General, subject to the availability of
			 appropriations for such purpose, shall appoint necessary law clerks for
			 immigration judges and Board of Immigration Appeals members of not fewer than 1
			 per judge and member. A law clerk appointed under this section shall be exempt
			 from the provisions of subchapter I of chapter 63 of title 5, United States
			 Code.
						(5)Immigration
			 judgesIn each of the fiscal years 2008 through 2012, the
			 Attorney General, subject to the availability of appropriations for such
			 purpose, shall—
							(A)increase by not
			 fewer than 20 the number of full-time immigration judges compared to the number
			 of such positions for which funds were made available during the preceding
			 fiscal year; and
							(B)increase by not
			 fewer than 80 the number of positions for personnel to support the immigration
			 judges described in subparagraph (A) compared to the number of such positions
			 for which funds were made available during the preceding fiscal year.
							(6)Staff
			 attorneysIn each of the fiscal years 2008 through 2012, the
			 Attorney General, subject to the availability of appropriations for such
			 purpose, shall—
							(A)increase the
			 number of positions for full-time staff attorneys in the Board of Immigration
			 Appeals by not fewer than 20 compared to the number of such positions for which
			 funds were made available during the preceding fiscal year; and
							(B)increase the
			 number of positions for personnel to support the staff attorneys described in
			 subparagraph (A) by not fewer than 10 compared to the number of such positions
			 for which funds were made available during the preceding fiscal year.
							(7)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General for each of the fiscal years 2008 through 2012 such sums as
			 may be necessary to carry out this subsection, including the hiring of
			 necessary support staff.
						(c)Administrative
			 Office of the United States CourtsIn each of the fiscal years
			 2008 through 2012, the Director of the Administrative Office of the United
			 States Courts, subject to the availability of appropriations, shall increase
			 the number of attorneys in the Federal Defenders Program who litigate criminal
			 immigration cases in the Federal courts by not fewer than 50 compared to the
			 number of such positions for which funds were made available during the
			 preceding fiscal year.
					(d)District judges
			 for the district courts in border States
						(1)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
							(A)4 additional
			 district judges for the district of Arizona;
							(B)4 additional
			 district judges for the central district of California;
							(C)4 additional
			 district judges for the eastern of California;
							(D)2 additional
			 district judges for the northern district of California;
							(E)4 additional
			 district judges for the middle district of Florida;
							(F)2 additional
			 district judges for the southern district of Florida;
							(G)1 additional
			 district judge for the district of Minnesota;
							(H)1 additional
			 district judge for the district of New Mexico;
							(I)3 additional
			 district judges for the eastern district of New York;
							(J)1 additional
			 district judge for the western district of New York;
							(K)1 additional
			 district judge for the eastern district of Texas;
							(L)2 additional
			 district judges for the southern district of Texas;
							(M)1 additional
			 district judge for the western district of Texas; and
							(N)1 additional
			 district judge for the western district of Washington.
							(2)Temporary
			 judgeshipsThe President shall appoint, by and with the advice
			 and consent of the Senate—
							(A)1 additional
			 district judge for the district of Arizona;
							(B)1 additional
			 district judge for the central district of California;
							(C)1 additional
			 district judge for the northern district of California;
							(D)1 additional
			 district judge for the middle district of Florida;
							(E)1 additional
			 district judge for the southern district of Florida;
							(F)1 additional
			 district judge for the district of Idaho; and
							(G)1 additional
			 district judge for the district of New Mexico.
							(3)VacanciesFor
			 each of the judicial districts named in paragraph (2), the first vacancy
			 arising on the district court 10 years or more after a judge is first confirmed
			 to fill the temporary district judgeship created in that district by paragraph
			 (2) shall not be filled.
						(4)Existing
			 judgeshipsThe existing judgeships for the district of Arizona
			 and the district of New Mexico authorized by section 312(c) of the 21st Century
			 Department of Justice Appropriations Authorization Act (Public Law 107–273, 116
			 Stat. 1758), as of the effective date of this Act, shall be authorized under
			 section 133 of title 28, United States Code, and the incumbents in those
			 offices shall hold the office under section 133 of title 28, United States
			 Code, as amended by this Act.
						(5)TablesThe
			 table contained in section 133 of title 28, United States Code, is amended to
			 read as follows:
							
								
									
										
											DistrictsJudges
											
										
										
											Alabama:
											
											Northern7
											
											Middle3
											
											Southern3
											
											Alaska3
											
											Arizona17
											
											Arkansas:
											
											Eastern5
											
											Western3
											
											California:
											
											Northern16
											
											Eastern10
											
											Central31
											
											Southern13
											
											Colorado7
											
											Connecticut8
											
											Delaware4
											
											District of Columbia15
											
											Florida:
											
											Northern4
											
											Middle19
											
											Southern19
											
											Georgia:
											
											Northern11
											
											Middle4
											
											Southern3
											
											Hawaii3
											
											Idaho2
											
											Illinois:
											
											Northern22
											
											Central4
											
											Southern4
											
											Indiana:
											
											Northern5
											
											Southern5
											
											Iowa:
											
											Northern2
											
											Southern3
											
											Kansas5
											
											Kentucky:
											
											Eastern5
											
											Western4
											
											Eastern and Western1
											
											Louisiana:
											
											Eastern12
											
											Middle3
											
											Western7
											
											Maine3
											
											Maryland10
											
											Massachusetts13
											
											Michigan:
											
											Eastern15
											
											Western4
											
											Minnesota8
											
											Mississippi:
											
											Northern3
											
											Southern6
											
											Missouri:
											
											Eastern6
											
											Western5
											
											Eastern and Western2
											
											Montana3
											
											Nebraska3
											
											Nevada7
											
											New Hampshire3
											
											New Jersey17
											
											New Mexico8
											
											New York:
											
											Northern5
											
											Southern28
											
											Eastern18
											
											Western5
											
											North Carolina:
											
											Eastern4
											
											Middle4
											
											Western4
											
											North Dakota2
											
											Ohio:
											
											Northern11
											
											Southern8
											
											Oklahoma:
											
											Northern3
											
											Eastern1
											
											Western6
											
											Northern, Eastern, and
						Western1
											
											Oregon6
											
											Pennsylvania:
											
											Eastern22
											
											Middle6
											
											Western10
											
											Puerto Rico7
											
											Rhode Island3
											
											South Carolina10
											
											South Dakota3
											
											Tennessee:
											
											Eastern5
											
											Middle4
											
											Western5
											
											Texas:
											
											Northern12
											
											Southern21
											
											Eastern8
											
											Western14
											
											Utah5
											
											Vermont2
											
											Virginia:
											
											Eastern11
											
											Western4
											
											Washington:
											
											Eastern4
											
											Western8
											
											West Virginia:
											
											Northern3
											
											Southern5
											
											Wisconsin:
											
											Eastern5
											
											Western2
											
											Wyoming3.
											
										
									
								.
						(e)Legal
			 Orientation Program
						(1)Continued
			 operationThe Director of the Executive Office for Immigration
			 Review shall continue to operate a legal orientation program to provide basic
			 information about immigration court procedures for immigration detainees and
			 shall expand the legal orientation program to provide such information on a
			 nationwide basis.
						(2)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out the legal orientation program authorized
			 under paragraph (1).
						202.Detention and
			 removal of aliens ordered removed or aliens who overstay
					(a)In
			 generalSection 241(a) (8 U.S.C. 1231(a)) is amended—
						(1)by striking
			 Attorney General each place it appears, except for the first
			 reference in paragraph (4)(B)(i), and inserting Secretary of Homeland
			 Security;
						(2)in paragraph
			 (1)—
							(A)by amending
			 clause (ii) of subparagraph (B) to read as follows:
								
									(ii)If a court, the
				Board of Immigration Appeals, or an immigration judge orders a stay of the
				removal of the alien, the date the stay of removal is no longer in
				effect.
									;
							(B)by adding at the
			 end of subparagraph (B), the following: If, at the beginning of the
			 removal period, as determined under this subparagraph, the alien is not in the
			 custody of the Secretary of Homeland Security (under the authority of this
			 Act), the Secretary shall take the alien into custody for removal, and the
			 removal period shall not begin until the alien is taken into such custody. If
			 the Secretary transfers custody of the alien during the removal period pursuant
			 to law to another Federal agency or a State or local government agency in
			 connection with the official duties of such agency, the removal period shall be
			 tolled, and shall begin anew on the date of the alien’s return to the custody
			 of the Secretary subject to clause (ii).; and
							(C)by amending
			 subparagraph (C) to read as follows:
								
									(C)Suspension of
				periodThe removal period shall be extended beyond a period of 90
				days and the alien may remain in detention during such extended period if the
				alien—
										(i)fails or refuses
				to make all reasonable efforts to comply with the removal order, or to fully
				cooperate with the efforts of the Secretary to establish the identity of the
				alien and carry out the removal order, including making timely application in
				good faith for travel or other documents necessary to the departure of the
				alien; or
										(ii)conspires or
				acts to prevent the alien’s
				removal.
										;
							(3)in paragraph
			 (2)—
							(A)by striking
			 During and inserting the following:
								
									(A)In
				generalDuring
									;
				and
							(B)by adding at the
			 end the following new subparagraph:
								
									(B)Effect of stay
				of removalIf a court, the Board of Immigration Appeals, or an
				immigration judge orders a stay of removal of an alien who is subject to an
				administratively final order of removal, the Secretary of Homeland Security in
				the exercise of discretion may detain the alien during the pendency of such
				stay of
				removal.
									;
							(4)in paragraph (3),
			 by amending subparagraph (D) to read as follows:
							
								(D)to obey
				reasonable restrictions on the alien’s conduct or activities or to perform
				affirmative acts that the Secretary of Homeland Security prescribes for the
				alien, in order to prevent the alien from absconding, for the protection of the
				community, or for other purposes related to the enforcement of the immigration
				laws.
								;
						(5)in paragraph (6),
			 by striking removal period and, if released, and inserting
			 removal period, in the discretion of the Secretary of Homeland Security,
			 without any limitations other than those specified in this section, until the
			 alien is removed. If the alien is released, the alien;
						(6)by redesignating
			 paragraph (7) as paragraph (10); and
						(7)by inserting
			 after paragraph (6) the following:
							
								(7)ParoleIf
				an alien detained pursuant to paragraph (6) is an applicant for admission, the
				Secretary of Homeland Security, in the Secretary’s discretion, may parole the
				alien under section 212(d)(5) and may provide, notwithstanding section
				212(d)(5), that the alien shall not be returned to custody unless either the
				alien violates the conditions of the parole or the removal of the alien becomes
				reasonably foreseeable. In no circumstance shall such alien be considered
				admitted.
								(8)Additional
				rules for detention or release of certain aliens who have made an
				entryThe following procedures apply only to an alien who has
				effected an entry into the United States and do not apply to any other alien
				detained pursuant to paragraph (6):
									(A)Establishment
				of a detention review process for aliens who fully cooperate with
				removalFor an alien who has made all reasonable efforts to
				comply with a removal order and to cooperate fully with the Secretary of
				Homeland Security’s efforts to establish the alien’s identity and carry out the
				removal order, including making timely application in good faith for travel or
				other documents necessary to the alien’s departure, and has not conspired or
				acted to prevent removal, the Secretary of Homeland Security shall establish an
				administrative review process to determine whether an alien will be detained or
				released on conditions. The Secretary shall make a determination whether to
				release an alien after the removal period in accordance with paragraph (1)(B).
				The determination shall include consideration of any evidence submitted by the
				alien, and may include consideration of any other evidence, including any
				information or assistance provided by the Department of State or other Federal
				agency and any other information available to the Secretary pertaining to the
				ability to remove the alien.
									(B)Additional
				90-day periodThe Secretary of Homeland Security, in the exercise
				of discretion, without any limitations other than those specified in this
				section, may continue to detain an alien for 90 days beyond the removal period
				(including any extension of the removal period as provided in paragraph
				(1)(D)).
									(C)Further
				detentionThe Secretary of Homeland Security, in the exercise of
				discretion, without any limitations other than those specified in this section,
				may continue to detain an alien beyond the removal period and the 90-day period
				authorized by subparagraph (B)—
										(i)until the alien
				is removed, if the Secretary determines that there is a significant likelihood
				that the alien—
											(I)will be removed
				in the reasonably foreseeable future; or
											(II)would be removed
				in the reasonably foreseeable future, or would have been removed, but for the
				failure or refusal of the alien to make all reasonable efforts to comply with
				the removal order, or to cooperate fully with the efforts of the Secretary to
				establish the identity of the alien and to carry out the removal order,
				including making timely application in good faith for travel or other documents
				necessary to the departure of the alien, or conspiracies or acts to prevent the
				alien’s removal;
											(ii)until the alien
				is removed, if the Secretary certifies in writing—
											(I)in consultation
				with the Secretary of Health and Human Services, that the alien has a highly
				contagious disease that poses a threat to public safety;
											(II)after receipt of
				a written recommendation from the Secretary of State, that release of the alien
				is likely to have serious adverse foreign policy consequences for the United
				States;
											(III)based on
				information available to the Secretary of Homeland Security (including
				classified, sensitive, or national security information, and without regard to
				the grounds upon which the alien was ordered removed), that there is reason to
				believe that the release of the alien would threaten the national security of
				the United States; or
											(IV)that the release
				of the alien will threaten the safety of the community or any person,
				conditions of release cannot reasonably be expected to ensure the safety of the
				community or any person, and—
												(aa)the alien has
				been convicted of one or more aggravated felonies as defined in section
				101(a)(43)(A), one or more crimes identified by the Secretary of Homeland
				Security by regulation, or one or more attempts or conspiracies to commit any
				such aggravated felonies or such identified crimes, provided that the aggregate
				term of imprisonment for such attempts or conspiracies is at least 5 years;
				or
												(bb)the alien has
				committed one or more crimes of violence (as defined in section 16 of title 18,
				United States Code, but not including a purely political offense) and, because
				of a mental condition or personality disorder and behavior associated with that
				condition or disorder, the alien is likely to engage in acts of violence in the
				future; or
												(V)that the release
				of the alien will threaten the safety of the community or any person,
				conditions of release cannot reasonably be expected to ensure the safety of the
				community or any person, and the alien has been convicted of at least one
				aggravated felony as defined in section 101(a)(43); or
											(iii)pending a
				certification under clause (ii), if the Secretary has initiated the
				administrative review process under subparagraph (C) not later than 30 days
				after the expiration of the alien’s removal period (including any extension of
				the removal period as provided in paragraph (1)(D)).
										(D)Renewal and
				delegation of certification
										(i)RenewalThe
				Secretary of Homeland Security may renew a certification under subparagraph
				(C)(ii) every 180 days without limitation, after providing an opportunity for
				the alien to request reconsideration of the certification and to submit
				documents or other evidence in support of that request. If the Secretary does
				not renew such a certification, the Secretary may not continue to detain the
				alien under subparagraph (C)(ii).
										(ii)DelegationNotwithstanding
				section 103, the Secretary of Homeland Security may not delegate the authority
				to make or renew a certification described in subclause (II), (III), or (V) of
				subparagraph (C)(ii) to an official below the level of the Assistant Secretary
				for Immigration and Customs Enforcement.
										(iii)HearingThe
				Secretary of Homeland Security may request that the Attorney General, or a
				designee of the Attorney General, provide for a hearing to make the
				determination described in item (bb) of subparagraph (C)(ii)(IV).
										(E)Release on
				conditionsIf it is determined that an alien should be released
				from detention under this paragraph, the Secretary of Homeland Security, in the
				exercise of discretion, may impose conditions on release as provided in
				paragraph (3).
									(F)Redetention
										(i)In
				generalThe Secretary of Homeland Security, in the exercise of
				discretion, without any limitations other than those specified in this section,
				may again detain any alien subject to a final removal order who is released
				from custody if—
											(I)the alien fails
				to comply with the conditions of release;
											(II)the alien fails
				to continue to satisfy the conditions described in subparagraph (A); or
											(III)upon
				reconsideration, the Secretary determines that the alien may be detained under
				subparagraph (B) or (C).
											(ii)Applicability
				of custody provisionsThis paragraph and paragraph (6) shall
				apply to any alien returned to custody pursuant to this subparagraph, as if the
				removal period terminated on the day that the alien was so returned to
				custody.
										(G)Certain aliens
				who effected entryThe Secretary of Homeland Security may waive
				the provisions of subparagraph (A) through (F) and detain an alien without any
				limitations, except those which the Secretary shall adopt by regulation,
				if—
										(i)the alien has
				effected an entry;
										(ii)the alien has
				not been lawfully admitted into the United States; and
										(iii)the alien has
				not been physically present in the United States continuously for the 2-year
				period immediately prior to the commencement of removal proceedings under this
				Act or deportation proceedings against the alien.
										(9)Judicial
				reviewWithout regard to the place of confinement, judicial
				review of any action or decision pursuant to paragraph (6), (7), or (8) shall
				be available exclusively in a habeas corpus proceeding instituted in the United
				States District Court for the District of Columbia, and only if the alien has
				exhausted all administrative remedies available to the alien as of
				right.
								.
						(b)Detention of
			 aliens during removal proceedings
						(1)In
			 generalSection 235 (8 U.S.C. 1225) is amended by adding at the
			 end the following:
							
								(e)Length of
				detention
									(1)In
				generalAn alien may be detained under this section, without
				limitation, until the alien is subject to an administratively final order of
				removal.
									(2)Effect on
				detention under section 241The length of detention under this
				section shall not affect the validity of any detention under section
				241.
									(3)Judicial
				reviewWithout regard to the place of confinement, judicial
				review of any action or decision made pursuant to paragraph (1) or (2) shall be
				available exclusively in a habeas corpus proceeding instituted in the United
				States District Court for the District of Columbia and only if the alien has
				exhausted all administrative remedies available to the alien as of
				right.
									.
						(2)Conforming
			 amendmentsSection 236 (8 U.S.C. 1226) is amended—
							(A)in subsection
			 (e)—
								(i)by
			 striking The and inserting the following:
									
										(1)In
				generalThe
										;
				and
								(ii)by
			 adding at the end the following new paragraph:
									
										(2)Limitation on
				reviewWithout regard to the place of confinement, judicial
				review of any action or decision made pursuant to subsection (f) shall be
				available exclusively in a habeas corpus proceeding instituted in the United
				States District Court for the District of Columbia, and only if the alien has
				exhausted all administrative remedies (statutory and nonstatutory) available to
				the alien as of right.
										;
				and
								(B)by adding at the
			 end the following:
								
									(f)Length of
				detention
										(1)In
				generalWith regard to the length of detention, an alien may be
				detained under this section, without limitation, until the alien is subject to
				an administratively final order of removal.
										(2)Effect on
				detention under section 241The length of detention under this
				section shall not affect the validity of any detention under section
				241.
										.
							(c)Effective
			 dates
						(1)Amendments made
			 by subsection (a)The amendments
			 made by subsection (a) shall take effect on the date of the enactment of this
			 Act, and section 241 of the Immigration and Nationality Act, as amended, shall
			 apply to—
							(A)all aliens
			 subject to a final administrative removal, deportation, or exclusion order that
			 was issued before, on, or after the date of the enactment of this Act;
			 and
							(B)acts and
			 conditions occurring or existing before, on, or after the date of the enactment
			 of this Act.
							(2)Amendments made
			 by subsection (b)The amendments
			 made by subsection (b) shall take effect on the date of the enactment of this
			 Act, and sections 235 and 236 of the Immigration and Nationality Act, as
			 amended, shall apply to any alien in detention under provisions of such
			 sections on or after the date of the enactment of this Act.
						(d)Detention of
			 aliens who exceed authorized admission period
						(1)AmendmentSection
			 236 (8 U.S.C. 1226) is amended—
							(A)by redesignating
			 subsection (e) as subsection (f); and
							(B)by inserting
			 after subsection (d) the following:
								
									(e)Detention of
				aliens who exceed authorized admission period
										(1)CustodyAn
				alien shall be arrested and detained by the Secretary of Homeland Security
				pending a decision on whether the alien is to be removed from the United States
				if the alien knowingly, or with reason to know, exceeded, by 30 days or more,
				the period of the alien’s authorized admission into the United States. An alien
				shall be deemed to have reason to know that they exceeded the period of
				authorized admission if—
											(A)the alien's
				passport is stamped with the expected departure date; or
											(B)the provision of
				law under which the alien applied for a visa contains a length of time for
				which the visa may be issued.
											(2)Waiver
											(A)In
				generalThe Secretary of Homeland Security may waive the
				application of paragraph (1) if the Secretary determines that—
												(i)the alien
				exceeded the alien’s period of authorized admission or parole as a result of
				exceptional circumstances beyond the control of the alien; or
												(ii)a waiver is
				necessary for humanitarian purposes.
												(B)Defined
				termIn this paragraph, the term exceptional
				circumstances shall have the meaning given such term in section
				240(e)(1).
											.
							(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to all
			 aliens granted or issued a nonimmigrant visa on or after the date of the
			 enactment of this Act.
						(e)Criminal
			 detention of aliensSection 3142 of title 18, United States Code,
			 is amended—
						(1)by amending
			 subsection (e) to read as follows:
							
								(e)Detention
									(1)In
				generalIf, after a hearing pursuant to subsection (f), the
				judicial officer finds that no condition or combination of conditions will
				reasonably assure the appearance of the person as required and the safety of
				any other person and the community, such judicial officer shall order the
				detention of the person before trial.
									(2)Effect of
				recent convictionIn a case described in subsection (f)(1), a
				rebuttable presumption arises that no condition or combination of conditions
				will reasonably assure the safety of any other person and the community if such
				judicial officer finds that—
										(A)the person has
				been convicted of a Federal offense that is described in subsection (f)(1), or
				of a State or local offense that would have been an offense described in
				subsection (f)(1) if a circumstance giving rise to Federal jurisdiction had
				existed;
										(B)the offense
				described in subparagraph (A) was committed while the person was on release
				pending trial for a Federal, State, or local offense; and
										(C)a period of not
				more than 5 years has elapsed since the date of conviction, or the release of
				the person from imprisonment, for the offense described in subparagraph (A),
				whichever is later.
										(3)Effect of
				serious offensesSubject to rebuttal by the person, it shall be
				presumed that no condition or combination of conditions will reasonably assure
				the appearance of the person as required and the safety of the community if the
				judicial officer finds that there is probable cause to believe that the person
				committed—
										(A)an offense for
				which a maximum term of imprisonment of 10 years or more is prescribed in the
				Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances
				Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title
				46;
										(B)an offense under
				section 924(c), 956(a), or 2332b of this title;
										(C)an offense listed
				in section 2332b(g)(5)(B) of this title for which a maximum term of
				imprisonment of 10 years or more is prescribed; or
										(D)an offense
				involving a minor victim under section 1201, 1591, 2241, 2242, 2244(a)(1),
				2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1),
				2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425 of this
				title.
										(4)Other
				presumptionsSubject to rebuttal by the person, it shall be
				presumed that no condition or combination of conditions will reasonably assure
				the appearance of the person as required if the judicial officer finds that
				there is probable cause to believe that the person is an alien and that the
				person—
										(A)has no lawful
				immigration status in the United States;
										(B)is the subject of
				a final order of removal; or
										(C)has committed a
				felony offense under section 842(i)(5), 911, 922(g)(5), 1015, 1028, 1028A,
				1425, or 1426 of this title, chapter 75 or 77 of this title, or section 243,
				274, 275, 276, 277, or 278 of the Immigration and Nationality
				Act.
										;
				and
						(2)in subsection
			 (g)(3)—
							(A)in subparagraph
			 (A), by striking and at the end; and
							(B)by adding at the
			 end the following:
								
									(C)the person’s
				immigration status;
				and
									.
							203.Aggravated
			 felony
					(a)Definition of
			 aggravated felonySection 101(a)(43) (8 U.S.C. 1101(a)(43)) is
			 amended—
						(1)by striking
			 The term aggravated felony means— and inserting
			 Notwithstanding any other provision of law, the term aggravated
			 felony applies to an offense described in this paragraph, whether in
			 violation of Federal or State law, and to such an offense in violation of the
			 law of a foreign country for which the term of imprisonment was completed
			 within the previous 15 years, even if the term of imprisonment for the offense
			 is based on recidivist or other enhancements, and regardless of whether the
			 conviction was entered before, on, or after September 30, 1996, as established
			 by evidence contained in the record of conviction or by evidence extrinsic to
			 the record of conviction (or as a matter of fact), and means—;
						(2)in subparagraph
			 (A), by striking murder, rape, or sexual abuse of a minor; and
			 inserting murder, manslaughter, homicide, rape, or an offense of a
			 sexual nature involving a victim under the age of 18 (whether or not the age of
			 the victim is established by evidence contained in the record of conviction or
			 by evidence extrinsic to the record of conviction) or the failure of an
			 individual to register as a sex offender as required under section 2250 of
			 title 18, United States Code;;
						(3)by amending
			 subparagraph (F) to read as follows:
							
								(F)(i)a crime of violence (as
				defined in section 16 of title 18, United States Code, but not including a
				purely political offense) for which the term of imprisonment is at least 1
				year; or
									(ii)a second conviction for driving
				while intoxicated (including a second conviction for driving while intoxicated
				or impaired by alcohol or drugs) under Federal or State law, without regard to
				whether the conviction is classified as a felony or misdemeanor under Federal
				or State law, for which the term of imprisonment is at least 1
				year.
									;
						(4)in subparagraph
			 (N), by striking paragraph (1)(A) or (2) of;
						(5)in subparagraph
			 (O), by striking section 275(a) or 276 committed by an alien who was
			 previously deported on the basis of a conviction for an offense described in
			 another subparagraph of this paragraph and inserting section 275
			 or 276 for which the term of imprisonment is at least 1 year;
						(6)in subparagraph
			 (U), by striking an attempt or conspiracy to commit an offense described
			 in this paragraph and inserting attempting or conspiring to
			 commit an offense described in this paragraph, or aiding ,abetting, counseling,
			 procuring, commanding, inducing, or soliciting the commission of such an
			 offense; and
						(7)by striking the
			 undesignated matter following subparagraph (U); and
						(b)Definition of
			 convictionSection 101(a)(48) (8 U.S.C. 1101(a)(48)) is amended
			 by inserting after clause (B) the following:
						
							(C)Any reversal, vacatur, expungement, or
				modification to a conviction, sentence, or conviction record that was granted
				to ameliorate the consequences of the conviction, sentence, or conviction
				record, or was granted for rehabilitative purposes, or for failure to advise
				the alien of the immigration consequences of a guilty plea or a determination
				of guilt, shall have no effect on the immigration consequences resulting from
				the original conviction. The alien shall have the burden of demonstrating that
				any reversal, vacatur, expungement, or modification was not granted to
				ameliorate the consequences of the conviction, sentence, or conviction record,
				for rehabilitative purposes, or for failure to advise the alien of the
				immigration consequences of a guilty plea or a determination of guilt. Nothing
				in this paragraph affects the consequences of any reversal, vacatur,
				expungement, or modification of a conviction for any other reason, including
				legal error or constitutional
				defect.
							.
					(c)Effective date
			 and applicationThe amendments made by subsection (a) shall take
			 effect on the date of the enactment of this Act and shall apply to any act or
			 offense that occurred before, on, or after the date of the enactment of this
			 Act.
					204.Inadmissibility
			 and deportability of gang members
					(a)Definition of
			 criminal gangSection 101(a) (8 U.S.C. 1101(a)) is amended by
			 inserting after paragraph (51) the following:
						
							(52)(A)The term criminal
				gang means an ongoing group, club, organization, or association of 5 or
				more persons—
									(i)that has, as 1 of its primary
				purposes, the commission of 1 or more of the criminal offenses described in
				subparagraph (B); and
									(ii)the members of which engage, or
				have engaged within the past 5 years, in a continuing series of offenses
				described in subparagraph (B).
									(B)Offenses described in this
				subparagraph, whether in violation of Federal or State law or in violation of
				the law of a foreign country, regardless of whether charged, and regardless of
				whether the conduct occurred before, on, or after the date of the enactment of
				this paragraph, are—
									(i)a felony drug offense (as defined
				in section 102 of the Controlled Substances
				Act (21 U.S.C. 802));
									(ii)a felony offense involving
				firearms or explosives, including a violation of section 924(c), 924(h), or 931
				of title 18 (relating to purchase, ownership, or possession of body armor by
				violent felons);
									(iii)an offense under section 274
				(relating to bringing in and harboring certain aliens), section 277 (relating
				to aiding or assisting certain aliens to enter the United States), or section
				278 (relating to the importation of an alien for immoral purpose);
									(iv)a felony crime of violence (as
				defined in section 16 of title 18, United States Code);
									(v)a crime involving obstruction of
				justice; tampering with or retaliating against a witness, victim, or informant;
				or burglary;
									(vi)any conduct punishable under
				sections 1028 and 1029 of title 18, United States Code (relating to fraud and
				related activity in connection with identification documents or access
				devices), sections 1581 through 1594 of such title (relating to peonage,
				slavery and trafficking in persons), section 1952 of such title (relating to
				interstate and foreign travel or transportation in aid of racketeering
				enterprises), section 1956 of such title (relating to the laundering of
				monetary instruments), section 1957 of such title (relating to engaging in
				monetary transactions in property derived from specified unlawful activity), or
				sections 2312 through 2315 of such title (relating to interstate transportation
				of stolen motor vehicles or stolen property); and
									(vii)a conspiracy to commit an offense
				described in clause (i) through
				(vi).
									.
					(b)InadmissibilitySection
			 212(a)(2) (8 U.S.C. 1182(a)(2)) is amended by striking subparagraph (F) and
			 inserting the following:
						
							(F)Aliens
				associated with criminal gangs
								(i)In
				generalAny alien whom—
									(I)a consular
				officer, the Attorney General, or the Secretary of Homeland Security knows or
				has reason to believe to be or have been a member of a criminal gang; or
									(II)a consular
				officer, the Attorney General, or the Secretary of Homeland Security knows or
				has reason to believe to have participated in the activities of a criminal
				gang, knowing or having reason to know that such activities will promote,
				further, aid, or support the illegal activity of the criminal gang,
									is
				inadmissible.(ii)WaiverThe
				Secretary of Homeland Security or the Attorney General may waive the
				application of subclauses (I) and (II) of clause (i) for any alien who is the
				parent, spouse, or child of a United States citizen and who establishes that
				his or her removal from the United States would result in extreme hardship to
				such parent, spouse, or
				child.
								.
					(c)DeportabilitySection
			 237(a)(2) (8 U.S.C. 1227(a)(2)) is amended by adding at the end the
			 following:
						
							(F)Aliens
				associated with criminal gangs
								(i)In
				generalAny alien whom—
									(I)there is
				reasonable ground to believe is or has been a member of a criminal gang;
				or
									(II)there is
				reasonable ground to believe has participated in the activities of a criminal
				gang, knowing or having reason to know that such activities will promote,
				further, aid, or support the illegal activity of the criminal gang,
									is
				deportable.(ii)WaiverThe
				Secretary of Homeland Security or the Attorney General may waive the
				application of subclauses (I) and (II) of clause (i) for any alien who is the
				parent, spouse, or child of a United States citizen and who establishes that
				his or her removal from the United States would result in extreme hardship to
				such parent, spouse, or
				child.
								.
					(d)Temporary
			 Protected StatusSection 244 (8 U.S.C. 1254a) is amended—
						(1)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security;
						(2)in subparagraph
			 (c)(2)(B)—
							(A)in clause (i), by
			 striking or and inserting a semicolon;
							(B)in clause (ii),
			 by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(iii)the alien
				participates in, or at any time after admission has participated in, knowing or
				having reason to know that such participation promoted, furthered, aided, or
				supported the illegal activity of the gang, the activities of a criminal gang;
				or
									(iv)the alien is a
				member of a criminal gang.
									;
				and
							(3)in subsection
			 (d)—
							(A)in paragraph
			 (2)—
								(i)by
			 striking Subject to paragraph (3), such and inserting
			 Such; and
								(ii)by
			 striking (under paragraph (3));
								(B)by striking
			 paragraph (3);
							(C)by redesignating
			 paragraph (4) as paragraph (3); and
							(D)in paragraph (3),
			 as redesignated, by adding at the end the following: The Secretary of
			 Homeland Security may detain an alien provided temporary protected status under
			 this section whenever appropriate under any other provision..
							(e)Effective
			 dateNotwithstanding any other provision of this Act, the
			 amendments made by subsections (b), (c), and (d) of this section shall apply
			 to—
						(1)all aliens
			 required to establish admissibility on or after the date of the enactment of
			 this Act; and
						(2)all aliens in
			 removal, deportation, or exclusion proceedings that are filed, pending, or
			 reopened, on or after such date of enactment.
						(f)Precluding
			 Admissibility of Aliens Convicted of Serious Criminal Offenses and Domestic
			 Violence, Stalking, Child Abuse and Violation of Protection Orders
						(1)Inadmissibility
			 on criminal and related grounds; waiversSection 212 (8 U.S.C.
			 1182) is amended—
							(A)in subsection
			 (a)(2), by adding at the end the following:
								
									(J)Crimes of
				domestic violence, stalking, or violation of protection orders; crimes against
				children
										(i)Domestic
				violence, stalking, and child abuse
											(I)In
				generalAny alien who is convicted of, or who admits committing
				or having committed acts which constitute the essential elements of, a crime of
				domestic violence, stalking, child abuse, child neglect, or child abandonment
				is inadmissible.
											(II)Defined
				termIn this clause, the term crime of domestic
				violence means any crime of violence (as defined in section 16 of title
				18, United States Code) against a person committed by a current or former
				spouse of the person, by an individual with whom the person shares a child in
				common, by an individual who is cohabiting with or has cohabited with the
				person as a spouse, by an individual similarly situated to a spouse of the
				person under the domestic or family violence laws of the jurisdiction where the
				offense occurs, or by any other individual against a person who is protected
				from that individual’s acts under the domestic or family violence laws of the
				United States or any State, Indian tribal government, or unit of local or
				foreign government.
											(ii)Violators of
				protection orders
											(I)In
				generalAny alien who at any time is enjoined under a protection
				order issued by a court and whom the court determines has engaged in conduct
				that violates the portion of a protection order that involves protection
				against credible threats of violence, repeated harassment, or bodily injury to
				the person or persons for whom the protection order was issued is
				inadmissible.
											(II)Defined
				termIn this clause, the term protection order means
				any injunction issued for the purpose of preventing violent or threatening acts
				of domestic violence, including temporary or final orders issued by civil or
				criminal courts (other than support or child custody orders or provisions)
				whether obtained by filing an independent action or as an independent order in
				another proceedings.
											;
				and
							(B)in subsection
			 (h)—
								(i)by
			 inserting or the Secretary of Homeland Security after the
			 Attorney General each place such term appears;
								(ii)in
			 the matter preceding paragraph (1), by striking The Attorney General
			 may, in his discretion, waive the application of subparagraphs (A)(i)(I), (B),
			 (D), and (E) of subsection (a)(2) and inserting The Attorney
			 General or the Secretary of Homeland Security may waive the application of
			 subparagraphs (A)(i)(I), (B), (D), (E), and (M) of subsection (a)(2);
			 and
								(iii)in the matter
			 following paragraph (2)—
									(I)by striking
			 torture. and inserting torture, or has been convicted of
			 an aggravated felony.; and
									(II)by striking
			 if either since the date of such admission the alien has been convicted
			 of an aggravated felony or the alien and inserting if since the
			 date of such admission the alien.
									(2)ConstructionThe
			 amendment made by paragraph (1) may not be construed to create eligibility for
			 relief from removal under the former section 212(c) of the Immigration and
			 Nationality Act if such eligibility did not exist before the amendment became
			 effective.
						205.Grounds of
			 inadmissibility and deportability relating to removal and firearm
			 offenses
					(a)Penalties
			 related to removalSection 243 (8 U.S.C. 1253) is amended—
						(1)in subsection
			 (a)(1)—
							(A)in the matter
			 preceding subparagraph (A), by inserting 212(a) or after
			 section; and
							(B)in the matter
			 following subparagraph (D), by striking or imprisoned not more than four
			 years and inserting and imprisoned for not more than 5
			 years; and
							(2)in subsection
			 (b), by striking not more than $1,000 or imprisoned for not more than
			 one year, or both and inserting under title 18, United States
			 Code, and imprisoned for not more than 5 years (or for not more than 10 years
			 if the alien is a member of any of the classes described in paragraphs (1)(E),
			 (2), (3), and (4) of section 237(a))..
						(b)Prohibiting
			 carrying or using a firearm during and in relation to an alien smuggling
			 crimeSection 924(c) of title 18, United States Code, is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A)—
								(i)by inserting
			 , alien smuggling crime, after any crime of
			 violence; and
								(ii)by inserting
			 , alien smuggling crime, after such crime of
			 violence; and
								(B)in subparagraph
			 (D)(ii), by inserting , alien smuggling crime, after
			 crime of violence; and
							(2)by adding at the
			 end the following:
							
								(6)In this
				subsection, the term alien smuggling crime means any felony
				punishable under section 274(a), 277, or 278 of the
				Immigration and Nationality Act (8
				U.S.C. 1324(a), 1327, and
				1328).
								.
						(c)Inadmissibility
			 for firearms offensesSection 212(a)(2) (8 U.S.C. 1182(a)(2)), as
			 amended by this Act, is further amended by adding at the end the
			 following:
						
							(L)Certain firearm
				offensesAny alien who at any time has been convicted under any
				law of, or who admits having committed or admits committing acts which
				constitute the essential elements of, purchasing, selling, offering for sale,
				exchanging, using, owning, possessing, or carrying, or of attempting or
				conspiring to purchase, sell, offer for sale, exchange, use, own, possess, or
				carry, any weapon, part, or accessory which is a firearm or destructive device
				(as defined in section 921(a) of title 18, United States Code) in violation of
				any law is
				inadmissible.
							.
					(d)ConstructionThe
			 amendments made by this section may not be construed to create eligibility for
			 relief from removal under former section 212(c) of the Immigration and
			 Nationality Act if such eligibility did not exist before the amendments became
			 effective.
					206.Alien
			 smuggling and related offenses
					(a)In
			 generalSection 274 (8 U.S.C. 1324), is amended to read as
			 follows:
						
							274.Alien
				smuggling and related offenses
								(a)Criminal
				offenses and penalties
									(1)Prohibited
				activitiesExcept as provided under paragraph (3), a person shall
				be punished as provided under paragraph (2), if the person—
										(A)facilitates,
				encourages, directs, or induces a person to come to or enter the United States,
				or to cross the border to the United States, knowing or in reckless disregard
				of the fact that such person is an alien who lacks lawful authority to come to,
				enter, or cross the border to the United States;
										(B)facilitates,
				encourages, directs, or induces a person to come to or enter the United States,
				or to cross the border to the United States, at a place other than a designated
				port of entry or place other than as designated by the Secretary of Homeland
				Security, knowing or in reckless disregard of the fact that such person is an
				alien and regardless of whether such alien has official permission or lawful
				authority to be in the United States;
										(C)transports,
				moves, harbors, conceals, or shields from detection a person outside of the
				United States knowing or in reckless disregard of the fact that such person is
				an alien in unlawful transit from 1 country to another or on the high seas,
				under circumstances in which the alien is seeking to enter the United States
				without official permission or legal authority;
										(D)encourages or
				induces a person to reside in the United States, knowing or in reckless
				disregard of the fact that such person is an alien who lacks lawful authority
				to reside in the United States;
										(E)transports or
				moves a person in the United States, knowing or in reckless disregard of the
				fact that such person is an alien who lacks lawful authority to enter or be in
				the United States, if the transportation or movement will further the alien’s
				illegal entry into or illegal presence in the United States;
										(F)harbors,
				conceals, or shields from detection a person in the United States, knowing or
				in reckless disregard of the fact that such person is an alien who lacks lawful
				authority to be in the United States; or
										(G)conspires or
				attempts to commit any of the acts described in subparagraphs (A) through
				(F).
										(2)Criminal
				penaltiesA person who violates any provision under paragraph (1)
				shall for each alien in respect to whom a violation of paragraph (1)
				occurs—
										(A)except as
				provided in subparagraphs (C) through (G), if the violation was not committed
				for commercial advantage, profit, or private financial gain, shall be fined
				under title 18, United States Code, imprisoned for not more than 5 years, or
				both;
										(B)except as
				provided in subparagraphs (C) through (G), if the violation was committed for
				commercial advantage, profit, or private financial gain—
											(i)be fined under
				such title, imprisoned for not less than 3 years or more than 15 years, or
				both, if the violation is the offender’s first violation under this
				subparagraph; or
											(ii)be fined under
				such title, imprisoned for not less than 5 years or more than 20 years, or
				both, if the violation is the offender’s second or subsequent violation of this
				subparagraph;
											(C)if the violation
				furthered or aided the commission of any other offense against the United
				States or any State that is punishable by imprisonment for more than 1 year,
				shall be fined under such title, imprisoned for not less than 5 years or more
				than 20 years, or both;
										(D)shall be fined
				under such title, imprisoned not less than 5 years or more than 25 years, or
				both, if the violation created a substantial and foreseeable risk of death, a
				substantial and foreseeable risk of serious bodily injury (as defined in
				section 2119(2) of title 18, United States Code), or inhumane conditions to
				another person, including—
											(i)transporting the
				person in an engine compartment, storage compartment, or other confined
				space;
											(ii)transporting the
				person at an excessive speed or in excess of the rated capacity of the means of
				transportation; or
											(iii)transporting
				the person in, harboring the person in, or otherwise subjecting the person to
				crowded or dangerous conditions;
											(E)if the violation
				caused serious bodily injury (as defined in section 2119(2) of title 18, United
				States Code) to any person, shall be fined under such title, imprisoned for not
				less than 7 years or more than 30 years, or both;
										(F)be fined under
				such title and imprisoned for not less than 10 years or more than 30 years if
				the violation involved an alien who the offender knew or had reason to believe
				was—
											(i)engaged in
				terrorist activity (as defined in section 212(a)(3)(B)); or
											(ii)intending to
				engage in terrorist activity;
											(G)if the offense
				caused or resulted in the death of any person, shall be punished by death or
				imprisoned for a term of years not less than 15 years and up to life, and fined
				under title 18, United States Code.
										(3)LimitationIt
				is not a violation of subparagraph (D), (E), or (F) of paragraph (1)— for a
				religious denomination having a bona fide nonprofit, religious organization in
				the United States, or the agents or officers of such denomination or
				organization, to encourage, invite, call, allow, or enable an alien who is
				present in the United States to perform the vocation of a minister or
				missionary for the denomination or organization in the United States as a
				volunteer who is not compensated as an employee, notwithstanding the provision
				of room, board, travel, medical assistance, and other basic living expenses,
				provided the minister or missionary has been a member of the denomination for
				at least 1 year.
									(4)Extraterritorial
				jurisdictionThere is extraterritorial Federal jurisdiction over
				the offenses described in this subsection.
									(b)Seizure and
				forfeiture
									(1)In
				generalAny real or personal property used to commit or
				facilitate the commission of a violation of this section, the gross proceeds of
				such violation, and any property traceable to such property or proceeds, shall
				be subject to forfeiture.
									(2)Applicable
				proceduresSeizures and forfeitures under this subsection shall
				be governed by the provisions of chapter 46 of title 18, United States Code,
				relating to civil forfeitures, except that such duties as are imposed upon the
				Secretary of the Treasury under the customs laws described in section 981(d)
				shall be performed by such officers agents, and other person as may be
				designated for the purpose by the Secretary of Homeland Security.
									(3)Prima facie
				evidence in determinations of violationsIn determining whether a
				violation of subsection (a) has occurred, prima facie evidence that an alien
				involved in the alleged violation lacks lawful authority to come to, enter,
				reside in, remain in, or be in the United States or that such alien had come
				to, entered, resided in, remained in, or been present in the United States in
				violation of law may include—
										(A)any order,
				finding, or determination concerning the alien’s status or lack of status made
				by a Federal judge or administrative adjudicator (including an immigration
				judge or immigration officer) during any judicial or administrative proceeding
				authorized under Federal immigration law;
										(B)official records
				of the Department of Homeland Security, the Department of Justice, or the
				Department of State concerning the alien’s status or lack of status; and
										(C)testimony by an
				immigration officer having personal knowledge of the facts concerning the
				alien’s status or lack of status.
										(c)Authority to
				arrestNo officer or person shall have authority to make any
				arrests for a violation of any provision of this section except—
									(1)officers and
				employees designated by the Secretary of Homeland Security, either individually
				or as a member of a class; and
									(2)other officers
				responsible for the enforcement of Federal criminal laws.
									(d)Admissibility
				of videotaped witness testimonyNotwithstanding any provision of
				the Federal Rules of Evidence, the videotaped or otherwise audiovisually
				preserved deposition of a witness to a violation of subsection (a) who has been
				deported or otherwise expelled from the United States, or is otherwise
				unavailable to testify, may be admitted into evidence in an action brought for
				that violation if—
									(1)the witness was
				available for cross examination at the deposition by the party, if any,
				opposing admission of the testimony; and
									(2)the deposition
				otherwise complies with the Federal Rules of Evidence.
									(e)DefinitionsIn
				this section:
									(1)Cross the
				borderThe term cross the border refers to the
				physical act of crossing the border into the United States regardless of
				whether the alien is free from official restraint.
									(2)Lawful
				authorityThe term lawful authority means
				permission, authorization, or license that is expressly provided for in the
				immigration laws of the United States or accompanying regulations. The term
				does not include any such authority secured by fraud or otherwise obtained in
				violation of law or authority sought, but not approved. No alien shall be
				deemed to have lawful authority to come to, enter, reside in, remain in, or be
				in the United States if such coming to, entry, residence, remaining, or
				presence was, is, or would be in violation of law.
									(3)ProceedsThe
				term proceeds includes any property or interest in property
				obtained or retained as a consequence of an act or omission in violation of
				this section.
									(4)Unlawful
				transitThe term unlawful transit means travel,
				movement, or temporary presence that violates the laws of any country in which
				the alien is present or any country from which the alien is traveling or
				moving.
									.
					(b)Clerical
			 amendmentThe table of contents is amended by striking the item
			 relating to section 274 and inserting the following:
						
							
								Sec. 274. Alien smuggling and
				related
				offenses.
							
							.
					207.Illegal
			 entry
					(a)In
			 generalSection 275 (8 U.S.C. 1325) is amended to read as
			 follows:
						
							275.Illegal
				Entry
								(a)In
				general
									(1)Criminal
				offensesAn alien shall be subject to the penalties set forth in
				paragraph (2) if the alien—
										(A)knowingly enters
				or crosses the border into the United States at any time or place other than as
				designated by the Secretary of Homeland Security;
										(B)knowingly eludes
				examination or inspection by an immigration officer (including failing to stop
				at the command of such officer), or a customs or agriculture inspection at a
				port of entry;
										(C)knowingly enters
				or crosses the border to the United States by means of a knowingly false or
				misleading representation or the knowing concealment of a material fact
				(including such representation or concealment in the context of arrival,
				reporting, entry, or clearance requirements of the customs laws, immigration
				laws, agriculture laws, or shipping laws);
										(D)knowingly exceeds
				for a period of 90 days or more the period of the alien’s admission or parole
				to the United States; or
										(E)is found in the
				United States after having violated any of subparagraphs (A) through
				(D).
										(2)Criminal
				penaltiesAny alien who violates any provision under paragraph
				(1)—
										(A)shall, for the
				first violation, be fined under title 18, United States Code, imprisoned not
				more than 6 months, or both;
										(B)shall, for a
				second or subsequent violation, or following an order of voluntary departure,
				be fined under such title, imprisoned not more than 2 years, or both;
										(C)if the violation
				occurred after the alien had been convicted of 3 or more misdemeanors or for a
				felony, shall be fined under such title, imprisoned not more than 10 years, or
				both;
										(D)if the violation
				occurred after the alien had been convicted of a felony for which the alien
				received a term of imprisonment of not less than 24 months, shall be fined
				under such title, imprisoned not more than 15 years, or both; and
										(E)if the violation
				occurred after the alien had been convicted of a felony for which the alien
				received a term of imprisonment of not less than 48 months, such alien shall be
				fined under such title, imprisoned not more than 20 years, or both.
										(3)Prior
				convictionsThe prior convictions described in subparagraphs (C)
				through (E) of paragraph (2) are elements of the offenses described in that
				paragraph and the penalties in such subparagraphs shall apply only in cases in
				which the conviction or convictions that form the basis for the additional
				penalty are—
										(A)alleged in the
				indictment or information; and
										(B)proven beyond a
				reasonable doubt at trial or admitted by the defendant.
										(4)Duration of
				offenseAn offense under this subsection continues until the
				alien is discovered within the United States by an immigration officer.
									(5)AttemptAny
				person who attempts to commit any offense under this section shall be punished
				in the same manner as for a completion of such offense.
									(b)Improper time
				or place; civil penaltiesAny alien who is apprehended while
				entering, attempting to enter, or knowingly crossing or attempting to cross the
				border to the United States at a time or place other than as designated by
				immigration officers shall be subject to a civil penalty, in addition to any
				criminal or other civil penalties that may be imposed under any other provision
				of law, in an amount equal to—
									(1)not less than $50
				or more than $250 for each such entry, crossing, attempted entry, or attempted
				crossing; or
									(2)twice the amount
				specified in paragraph (1) if the alien had previously been subject to a civil
				penalty under this
				subsection.
									.
					(b)Clerical
			 amendmentThe table of contents is amended by striking the item
			 relating to section 275 and inserting the following:
						
							
								Sec. 275. Illegal
				Entry.
							
							.
					(c)Effective
			 DateSubparagraph (E) of section 275(a)(1) of the
			 Immigration and Nationality Act, as
			 added by this Act, shall apply only to violations of subparagraphs (A) through
			 (D) of such section 275(a)(1) committed on or after the date of enactment of
			 this Act.
					208.Criminal
			 penalties for aliens unlawfully present in the United StatesTitle II (8 U.S.C. 1151 et seq.) is amended
			 by adding after section 275 the following:
					
						275A.Criminal
				penalties for unlawful presence in the United States
							(a)In
				generalIn addition to any other violation, an alien present in
				the United States in violation of this Act shall be guilty of a misdemeanor and
				shall be fined under title 18, United States Code, imprisoned not more than 1
				year, or both.
							(b)Affirmative
				defenseIt shall be an affirmative defense to a violation under
				subsection (a) that the alien overstayed the time allotted under the alien’s
				visa due to an exceptional and extremely unusual hardship or physical illness
				that prevented the alien from leaving the United States by the required
				date.
							.
				209.Illegal
			 reentrySection 276 (8 U.S.C.
			 1326) is amended to read as follows:
					
						276.Reentry of
				removed alien
							(a)Reentry after
				removalAny alien who has been denied admission, excluded,
				deported, or removed, or who has departed the United States while an order of
				exclusion, deportation, or removal is outstanding, and subsequently enters,
				attempts to enter, crosses the border to, attempts to cross the border to, or
				is at any time found in the United States, shall be fined under title 18,
				United States Code, and imprisoned not less than 60 days and not more than 2
				years.
							(b)Reentry of
				criminal offendersNotwithstanding the penalty provided in
				subsection (a), if an alien described in that subsection—
								(1)was convicted for
				3 or more misdemeanors or a felony before such removal or departure, the alien
				shall be fined under title 18, United States Code, and imprisoned not more than
				10 years, or both;
								(2)was convicted for
				a felony before such removal or departure for which the alien was sentenced to
				a term of imprisonment of not less than 24 months, the alien shall be fined
				under such title, and imprisoned not more than 15 years, or both;
								(3)was convicted for
				a felony before such removal or departure for which the alien was sentenced to
				a term of imprisonment of not less than 48 months, the alien shall be fined
				under such title, and imprisoned not more than 20 years, or both;
								(4)was convicted for
				3 felonies before such removal or departure, the alien shall be fined under
				such title, and imprisoned not more than 20 years, or both; or
								(5)was convicted,
				before such removal or departure, for murder, rape, kidnaping, or a felony
				offense described in chapter 77 (relating to peonage and slavery) or 113B
				(relating to terrorism) of such title, the alien shall be fined under such
				title, and imprisoned not less than 5 years and not more than 20 years, or
				both.
								(c)Reentry after
				repeated removalAny alien who has been denied admission,
				excluded, deported, or removed 3 or more times and thereafter enters, attempts
				to enter, crosses the border to, attempts to cross the border to, or is at any
				time found in the United States, shall be fined under title 18, United States
				Code, and imprisoned not fewer than 2 years and not more than 10 years, or
				both.
							(d)Proof of prior
				convictionsThe prior convictions described in subsection (b) are
				elements of the crimes described in that subsection, and the penalties in that
				subsection shall apply only in cases in which the conviction or convictions
				that form the basis for the additional penalty are—
								(1)alleged in the
				indictment or information; and
								(2)proven beyond a
				reasonable doubt at trial or admitted by the defendant.
								(e)Affirmative
				defensesIt shall be an affirmative defense to a violation of
				this section that—
								(1)prior to the
				alleged violation, the alien had sought and received the express consent of the
				Secretary of Homeland Security to reapply for admission into the United States;
				or
								(2)with respect to
				an alien previously denied admission and removed, the alien—
									(A)was not required
				to obtain such advance consent under the Immigration and Nationality Act or any prior
				Act; and
									(B)had complied with
				all other laws and regulations governing the alien’s admission into the United
				States.
									(f)Limitation on
				Collateral Attack on Underlying Removal OrderIn a criminal
				proceeding under this section, an alien may not challenge the validity of any
				prior removal order concerning the alien unless the alien demonstrates by clear
				and convincing evidence that—
								(1)the alien
				exhausted all administrative remedies that may have been available to seek
				relief against the order;
								(2)the removal
				proceedings at which the order was issued improperly deprived the alien of the
				opportunity for judicial review; and
								(3)the entry of the
				order was fundamentally unfair.
								(g)Reentry of
				Alien Removed Prior to Completion of Term of ImprisonmentAny
				alien removed pursuant to section 241(a)(4) who enters, attempts to enter,
				crosses the border to, attempts to cross the border to, or is at any time found
				in, the United States shall be incarcerated for the remainder of the sentence
				of imprisonment which was pending at the time of deportation without any
				reduction for parole or supervised release unless the alien affirmatively
				demonstrates that the Secretary of Homeland Security has expressly consented to
				the alien’s reentry. Such alien shall be subject to such other penalties
				relating to the reentry of removed aliens as may be available under this
				section or any other provision of law.
							(h)DefinitionsIn
				this section:
								(1)FelonyThe
				term felony means any criminal offense punishable by a term of
				imprisonment of more than 1 year under the laws of the United States, any
				State, or a foreign government.
								(2)MisdemeanorThe
				term misdemeanor means any criminal offense punishable by a term
				of imprisonment of not more than 1 year under the applicable laws of the United
				States, any State, or a foreign government.
								(3)RemovalThe
				term removal includes any denial of admission, exclusion,
				deportation (including self deportation), or removal, or any agreement by which
				an alien stipulates or agrees to exclusion, deportation, or removal.
								(4)StateThe
				term State means a State of the United States, the District of
				Columbia, and any commonwealth, territory, or possession of the United
				States.
								.
				210.Reform of
			 passport, visa, and immigration fraud offensesChapter 75 of title 18, United States Code,
			 is amended to read as follows:
					
						
							Chapter 75—Passport, Visa, and Immigration
				Fraud
							Sec.
							1541. Trafficking in
				passports.
							1542. False statement in an application
				for a passport.
							1543. Forgery and unlawful production of a
				passport.
							1544. Misuse of a passport.
							1545. Schemes to defraud
				aliens.
							1546. Immigration and visa
				fraud.
							1547. Marriage fraud.
							1548. Attempts and
				conspiracies.
							1549. Alternative penalties for certain
				offenses.
							1550. Seizure and forfeiture.
							1551. Additional jurisdiction.
							1552. Definitions.
							1553. Authorized law enforcement
				activities.
						
						1541.Trafficking
				in passports
							(a)Multiple
				passportsAny person who, during any 3-year period,
				knowingly—
								(1)and without
				lawful authority produces, issues, or transfers 10 or more passports;
								(2)forges,
				counterfeits, alters, or falsely makes 10 or more passports;
								(3)secures,
				possesses, uses, receives, buys, sells, or distributes 10 or more passports,
				knowing the passports to be forged, counterfeited, altered, falsely made,
				stolen, procured by fraud, or produced or issued without lawful authority;
				or
								(4)completes, mails,
				prepares, presents, signs, or submits 10 or more applications for a United
				States passport, knowing the applications to contain any false statement or
				representation,
								shall be
				fined under this title, imprisoned for not less than 2 years and not more than
				20 years, or both.(b)Passport
				materialsAny person who knowingly and without lawful authority
				produces, buys, sells, possesses, or uses any official material (or counterfeit
				of any official material) used to make a passport, including any distinctive
				paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall
				be fined under this title, imprisoned for not less than 2 years and not more
				than 20 years, or both.
							1542.False
				statement in an application for a passport
							(a)In
				generalAny person who knowingly makes any false statement or
				representation in an application for a United States passport, or mails,
				prepares, presents, or signs an application for a United States passport
				knowing the application to contain any false statement or representation, shall
				be fined under this title, imprisoned for not more than 15 years, or
				both.
							(b)Venue
								(1)An offense under
				subsection (a) may be prosecuted in any district,
									(A)in which the
				false statement or representation was made or the application for a United
				States passport was prepared or signed, or
									(B)in which or to
				which the application was mailed or presented.
									(2)An offense under
				subsection (a) involving an application prepared and adjudicated outside the
				United States may be prosecuted in the district in which the resultant passport
				was or would have been produced.
								(c)Savings
				clauseNothing in this section may be construed to limit the
				venue otherwise available under sections 3237 and 3238.
							1543.Forgery and
				unlawful production of a passport
							(a)ForgeryAny
				person who—
								(1)knowingly forges,
				counterfeits, alters, or falsely makes any passport; or
								(2)knowingly
				transfers any passport knowing it to be forged, counterfeited, altered, falsely
				made, stolen, or to have been produced or issued without lawful
				authority,
								shall be
				fined under this title, imprisoned for not more than 15 years, or both.(b)Unlawful
				productionAny person who knowingly and without lawful
				authority—
								(1)produces, issues,
				authorizes, or verifies a passport in violation of the laws, regulations, or
				rules governing the issuance of the passport;
								(2)produces, issues,
				authorizes, or verifies a United States passport for or to any person, knowing
				or in reckless disregard of the fact that such person is not entitled to
				receive a passport; or
								(3)transfers or
				furnishes a passport to any person for use by any person other than the person
				for whom the passport was issued or designed,
								shall be
				fined under this title, imprisoned for not more than 15 years, or both.1544.Misuse of a
				passportAny person who
				knowingly—
							(1)uses any passport
				issued or designed for the use of another;
							(2)uses any passport
				in violation of the conditions or restrictions therein contained, or in
				violation of the laws, regulations, or rules governing the issuance and use of
				the passport;
							(3)secures,
				possesses, uses, receives, buys, sells, or distributes any passport knowing it
				to be forged, counterfeited, altered, falsely made, procured by fraud, or
				produced or issued without lawful authority; or
							(4)violates the
				terms and conditions of any safe conduct duly obtained and issued under the
				authority of the United States,
							shall be
				fined under this title, imprisoned for not more than 15 years, or both.1545.Schemes to
				defraud aliens
							(a)In
				generalAny person who knowingly executes a scheme or artifice,
				in connection with any matter that is authorized by or arises under Federal
				immigration laws or any matter the offender claims or represents is authorized
				by or arises under Federal immigration laws, to—
								(1)defraud any
				person, or
								(2)obtain or receive
				money or anything else of value from any person, by means of false or
				fraudulent pretenses, representations, or promises,
								shall be
				fined under this title, imprisoned for not more than 15 years, or both.(b)MisrepresentationAny
				person who knowingly and falsely represents that such person is an attorney or
				accredited representative (as that term is defined in section 1292.1 of title
				8, Code of Federal Regulations (or any successor regulation to such section))
				in any matter arising under Federal immigration laws shall be fined under this
				title, imprisoned for not more than 15 years, or both.
							1546.Immigration
				and visa fraud
							(a)In
				generalAny person who knowingly—
								(1)uses any
				immigration document issued or designed for the use of another;
								(2)forges,
				counterfeits, alters, or falsely makes any immigration document;
								(3)completes, mails,
				prepares, presents, signs, or submits any immigration document knowing it to
				contain any materially false statement or representation;
								(4)secures,
				possesses, uses, transfers, receives, buys, sells, or distributes any
				immigration document knowing it to be forged, counterfeited, altered, falsely
				made, stolen, procured by fraud, or produced or issued without lawful
				authority;
								(5)adopts or uses a
				false or fictitious name to evade or to attempt to evade the immigration laws;
				or
								(6)transfers or
				furnishes, without lawful authority, an immigration document to another person
				for use by a person other than the person for whom the immigration document was
				issued or designed,
								shall be
				fined under this title, imprisoned for not more than 15 years, or both.(b)Multiple
				immigration documentsAny person who, during any 3-year period,
				knowingly—
								(1)and without
				lawful authority produces, issues, or transfers 10 or more immigration
				documents;
								(2)forges,
				counterfeits, alters, or falsely makes 10 or more immigration documents;
								(3)secures,
				possesses, uses, buys, sells, or distributes 10 or more immigration documents,
				knowing the immigration documents to be forged, counterfeited, altered, stolen,
				falsely made, procured by fraud, or produced or issued without lawful
				authority; or
								(4)completes, mails,
				prepares, presents, signs, or submits 10 or more immigration documents knowing
				the documents to contain any materially false statement or
				representation,
								shall be
				fined under this title, imprisoned for not more than 20 years, or both.(c)Immigration
				document materialsAny person who knowingly and without lawful
				authority produces, buys, sells, or possesses any official material (or
				counterfeit of any official material) used to make an immigration document,
				including any distinctive paper, seal, hologram, image, text, symbol, stamp,
				engraving, or plate, shall be fined under this title, imprisoned for not more
				than 20 years, or both.
							(d)Employment
				documentsAny person who, for the purpose of satisfying a
				requirement of section 274A(b) of the Immigration and Nationality Act (8 U.S.C.
				1324a(b)), uses—
								(1)an identification
				document, knowing or having reason to know that the document was not issued
				lawfully for the use of the possessor;
								(2)an identification
				document knowing or having reason to know that the document is false; or
								(3)a false
				attestation,
								shall be
				fined under this title, imprisoned for not more than 5 years, or both.1547.Marriage
				fraud
							(a)Evasion or
				misrepresentationAny person who—
								(1)knowingly enters
				into a marriage for the purpose of evading any provision of the immigration
				laws; or
								(2)knowingly
				misrepresents the existence or circumstances of a marriage—
									(A)in an application
				or document authorized by the immigration laws; or
									(B)during any
				immigration proceeding conducted by an administrative adjudicator (including an
				immigration officer or examiner, a consular officer, an immigration judge, or a
				member of the Board of Immigration Appeals),
									shall be
				fined under this title, imprisoned for not more than 10 years, or both.(b)Multiple
				marriagesAny person who—
								(1)knowingly enters
				into 2 or more marriages for the purpose of evading any immigration law;
				or
								(2)knowingly
				arranges, supports, or facilitates 2 or more marriages designed or intended to
				evade any immigration law,
								shall be
				fined under this title, imprisoned for not less than 2 years and not more than
				20 years, or both.(c)Commercial
				enterpriseAny person who knowingly establishes a commercial
				enterprise for the purpose of evading any provision of the immigration laws
				shall be fined under this title, imprisoned for not less than 2 years and not
				more than 10 years, or both.
							(d)Duration of
				offense
								(1)In
				generalAn offense under subsection (a) or (b) continues until
				the fraudulent nature of the marriage or marriages is discovered by an
				immigration officer.
								(2)Commercial
				enterpriseAn offense under subsection (c) continues until the
				fraudulent nature of the commercial enterprise is discovered by an immigration
				officer or other law enforcement officer.
								1548.Attempts and
				conspiraciesAny person who
				attempts or conspires to violate any section of this chapter shall be punished
				in the same manner as a person who completed a violation of that
				section.
						1549.Alternative
				penalties for certain offenses
							(a)TerrorismAny
				person who violates any section in this chapter—
								(1)knowing that such
				violation will facilitate an act of international terrorism or domestic
				terrorism (as those terms are defined in section 2331), or
								(2)with the intent
				to facilitate an act of international terrorism or domestic terrorism,
								shall be
				fined under this title, imprisoned for not less than 7 years and not more than
				25 years, or both.(b)Offense against
				governmentAny person who violates any section in this
				chapter:
								(1)knowing that such
				violation will facilitate the commission of any offense against the United
				States (other than an offense in this chapter) or against any State, which
				offense is punishable by imprisonment for more than 1 year; or
								(2)with the intent
				to facilitate the commission of any offense against the United States (other
				than an offense in this chapter) or against any State, which offense is
				punishable by imprisonment for more than 1 year,
								shall be
				fined under this title, imprisoned for not less than 3 years and not more than
				20 years, or both.1550.Seizure and
				forfeiture
							(a)ForfeitureAny
				property, real or personal, used to commit or facilitate the commission of a
				violation of any section of this chapter, the gross proceeds of such violation,
				and any property traceable to such property or proceeds, shall be subject to
				forfeiture.
							(b)Applicable
				lawSeizures and forfeitures under this section shall be governed
				by the provisions of chapter 46 relating to civil forfeitures, except that such
				duties as are imposed upon the Secretary of the Treasury under the customs laws
				described in section 981(d) shall be performed by such officers, agents, and
				other persons as may be designated for that purpose by the Secretary of
				Homeland Security, the Secretary of State, or the Attorney General.
							1551.Additional
				jurisdiction
							(a)In
				generalAny person who commits an offense under this chapter
				within the special maritime and territorial jurisdiction of the United States
				shall be punished as provided under this chapter.
							(b)Extraterritorial
				jurisdictionAny person who commits an offense under this chapter
				outside the United States shall be punished as provided under this chapter
				if—
								(1)the offense
				involves a United States passport or immigration document (or any document
				purporting to be such a document) or any matter, right, or benefit arising
				under or authorized by Federal immigration laws;
								(2)the offense is in
				or affects foreign commerce;
								(3)the offense
				affects, jeopardizes, or poses a significant risk to the lawful administration
				of Federal immigration laws, or the national security of the United
				States;
								(4)the offense is
				committed to facilitate an act of international terrorism (as defined in
				section 2331) or a drug trafficking crime (as defined in section 929(a)(2))
				that affects or would affect the national security of the United States;
								(5)the offender is a
				national of the United States or an alien lawfully admitted for permanent
				residence in the United States (as such terms are defined in section 101(a) of
				the Immigration and Nationality Act (8
				U.S.C. 1101(a))); or
								(6)the offender is a
				stateless person whose habitual residence is in the United States.
								1552.DefinitionsAs used in this chapter—
							(1)the term
				application for a United States passport includes any document,
				photograph, or other piece of evidence attached to or submitted in support of
				the application;
							(2)the term
				false statement or representation includes a personation or an
				omission;
							(3)the term
				falsely make means to prepare or complete an immigration document
				with knowledge or in reckless disregard of the fact that the document—
								(A)contains a
				statement or representation that is false, fictitious, or fraudulent;
								(B)has no basis in
				fact or law; or
								(C)otherwise fails
				to state a fact which is material to the purpose for which the document was
				created, designed, or submitted;
								(4)the term
				immigration document—
								(A)means any
				application, petition, affidavit, declaration, attestation, form, visa,
				identification card, alien registration document, employment authorization
				document, border crossing card, certificate, permit, order, license, stamp,
				authorization, grant of authority, or other official document, arising under or
				authorized by the immigration laws of the United States; and
								(B)includes any
				document, photograph, or other piece of evidence attached to or submitted in
				support of an immigration document;
								(5)the term
				immigration laws includes—
								(A)the laws
				described in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(17));
								(B)the laws relating
				to the issuance and use of passports; and
								(C)the regulations
				prescribed under the authority of any law described in paragraphs (A) and
				(B);
								(6)the term
				immigration proceeding includes an adjudication, interview,
				hearing, or review;
							(7)a person does not
				exercise lawful authority if the person abuses or improperly
				exercises lawful authority the person otherwise holds;
							(8)the term
				passport means—
								(A)a travel document
				attesting to the identity and nationality of the bearer that is issued under
				the authority of the Secretary of State, a foreign government, or an
				international organization; or
								(B)any instrument
				purporting to be a document described in subparagraph (A);
								(9)the term
				present means to offer or submit for official processing,
				examination, or adjudication. Any such presentation continues until the
				official processing, examination, or adjudication is complete;
							(10)the term
				proceeds includes any property or interest in property obtained or
				retained as a consequence of an act or omission in violation of this
				section;
							(11)the term
				produce means to make, prepare, assemble, issue, print,
				authenticate, or alter;
							(12)the term
				State means a State of the United States, the District of
				Columbia, or any commonwealth, territory, or possession of the United
				States;
							(13)the use of a
				passport or an immigration document referred to in sections 1541(a), 1543(b),
				1544, 1546(a), and 1546(b) includes—
								(A)any officially
				authorized use;
								(B)use to
				travel;
								(C)use to
				demonstrate identity, residence, nationality, citizenship, or immigration
				status;
								(D)use to seek or
				maintain employment; or
								(E)use in any matter
				within the jurisdiction of the Federal government or of a State
				government.
								1553.Authorized
				law enforcement activities
							(a)Savings
				provisionNothing in this
				chapter may be construed to prohibit any lawfully authorized investigative,
				protective, or intelligence activity of a law enforcement agency of the United
				States, a State, or a political subdivision of a State, or an intelligence
				agency of the United States, or any activity authorized under title V of the
				Organized Crime Control Act of 1970 (Public Law 91–452; 84 Stat. 933).
							(b)Protection for
				Legitimate Refugees and Asylum Seekers
								(1)Prosecution
				guidelinesThe Attorney General, in consultation with the
				Secretary of Homeland Security, shall develop binding prosecution guidelines
				for federal prosecutors to ensure that any prosecution of an alien seeking
				entry into the United States by fraud is consistent with the obligations of the
				United States under Article 31(1) of the Convention Relating to the Status of
				Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol
				Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST
				6223)).
								(2)No private
				right of actionThe guidelines required under paragraph (1), and
				any internal office procedures adopted pursuant to such guidelines, are
				intended solely for the guidance of attorneys for the United States. This
				section, the guidelines required under paragraph (1), and the process for
				determining such guidelines are not intended to, do not, and may not be relied
				upon to create any right or benefit, substantive or procedural, enforceable at
				law by any party in any administrative, civil, or criminal
				matter.
								.
				211.Inadmissibility
			 and removal for passport and immigration fraud offenses
					(a)InadmissibilitySection
			 212(a)(2)(A)(i) (8 U.S.C. 1182(a)(2)(A)(i)), as amended by this Act, is further
			 amended by inserting after subclause (III) the following:
						
							(IV)a violation of
				any section of chapter 75 of title 18, United States
				Code,
							.
					(b)RemovalSection
			 237(a)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1227(a)(3)(B)(iii)) is amended to read as follows:
						
							(iii)of a violation
				of any section of chapter 75 of title 18, United States
				Code,
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 proceedings, applications and adjudications pending on or after the date of the
			 enactment of this Act.
					212.Incarceration
			 of criminal aliens
					(a)Institutional
			 removal program
						(1)Technological
			 improvement and expansionThe Secretary shall improve the
			 Institutional Removal Program (referred to in this section as the
			 Program) to—
							(A)identify the
			 total criminal alien population in Federal, State, and local correctional
			 facilities by making use of analytical information technology tools that
			 systematically use updated nationwide jail-booking databases;
							(B)ensure that such
			 aliens are not released into the community; and
							(C)remove such
			 aliens from the United States after the completion of their sentences.
							(2)ExpansionThe
			 Secretary may extend the scope of the Program to all States.
						(b)Technology
			 usageTechnology, such as videoconferencing, shall be used to the
			 maximum extent practicable to make the Program available in remote locations.
			 Mobile access to Federal databases of aliens, such as IDENT, and live scan
			 technology shall be used to the maximum extent practicable to make these
			 resources available to State and local law enforcement agencies in remote
			 locations.
					(c)Report to
			 CongressNot later than 6 months after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall submit a report to
			 Congress on the participation of States in the Program and in any other program
			 authorized under subsection (a).
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary in each of the fiscal years 2008 through 2012 to carry
			 out the Program.
					(e)Criminal Alien
			 Program Pilot Project
						(1)In
			 generalThe Secretary shall
			 reserve $300,000 of the funds appropriated to United States Immigration and
			 Customs Enforcement for the Criminal Alien Program to implement a pilot project
			 to evaluate technology that can—
							(A)effectively analyze information on jail and
			 prison populations; and
							(B)automatically identify incarcerated illegal
			 aliens in a timely manner before their release from detention.
							(2)Minimum
			 requirementsThe pilot
			 project implemented under subsection (a) shall involve not fewer than 2 States
			 and shall provide for the daily collection of data from not fewer than 15 jails
			 or prisons.
						(3)ReportNot later than July 1, 2008, the Secretary
			 shall submit a report to the Committee on Appropriations of the Senate and the
			 Committee on Appropriations of the House of Representatives that
			 describes—
							(A)the status of the pilot project implemented
			 under subsection (a);
							(B)the impact of the pilot project on illegal
			 alien management; and
							(C)the Secretary's plans to integrate the
			 technology evaluated under the pilot project into future enforcement budgets
			 and operating procedures.
							213.Encouraging
			 aliens to depart voluntarily
					(a)In
			 generalSection 240B (8 U.S.C. 1229c) is amended—
						(1)in subsection
			 (a)—
							(A)by amending
			 paragraph (1) to read as follows:
								
									(1)Instead of
				removal proceedingsIf an alien is not described in paragraph
				(2)(A)(iii) or (4) of section 237(a), the Secretary of Homeland Security may
				permit the alien to voluntarily depart the United States at the alien’s own
				expense under this subsection instead of being subject to proceedings under
				section
				240.
									;
							(B)by striking
			 paragraph (3);
							(C)by redesignating
			 paragraph (2) as paragraph (3);
							(D)by inserting
			 after paragraph (1) the following:
								
									(2)Before the
				conclusion of removal proceedingsIf an alien is not described in
				paragraph (2)(A)(iii) or (4) of section 237(a), the Attorney General may permit
				the alien to voluntarily depart the United States at the alien’s own expense
				under this subsection after the initiation of removal proceedings under section
				240 and before the conclusion of such proceedings before an immigration
				judge.
									;
							(E)in paragraph (3),
			 as redesignated—
								(i)by
			 amending subparagraph (A) to read as follows:
									
										(A)Instead of
				removalSubject to subparagraph (C), permission to voluntarily
				depart under paragraph (1) shall not be valid for any period in excess of 120
				days. The Secretary may require an alien permitted to voluntarily depart under
				paragraph (1) to post a voluntary departure bond, to be surrendered upon proof
				that the alien has departed the United States within the time
				specified.
										;
								(ii)by
			 redesignating subparagraphs (B), (C), and (D) as paragraphs (C), (D), and (E),
			 respectively;
								(iii)by inserting
			 after subparagraph (A) the following:
									
										(B)Before the
				conclusion of removal proceedingsPermission to voluntarily
				depart under paragraph (2) shall not be valid for any period longer than 60
				days, and may be granted only after a finding that the alien has the means to
				depart the United States and intends to depart the United States. An alien
				permitted to voluntarily depart under paragraph (2) shall post a voluntary
				departure bond, in an amount necessary to ensure that the alien will depart,
				which shall be surrendered upon proof that the alien has departed the United
				States within the time specified. An immigration judge may waive the
				requirement to post a voluntary departure bond in individual cases upon a
				finding that the alien has presented compelling evidence that the posting of a
				bond will pose a serious financial hardship and the alien has presented
				credible evidence that such a bond is unnecessary to guarantee timely
				departure.
										;
								(iv)in
			 subparagraph (C), as redesignated, by striking subparagraphs (C)
			 and(D)(ii) and inserting subparagraphs (D) and
			 (E)(ii);
								(v)in
			 subparagraph (D), as redesignated, by striking subparagraph (B)
			 each place that term appears and inserting subparagraph (C);
			 and
								(vi)in
			 subparagraph (E), as redesignated, by striking subparagraph (B)
			 each place that term appears and inserting subparagraph (C);
			 and
								(F)in paragraph (4),
			 by striking paragraph (1) and inserting paragraphs (1)
			 and (2);
							(2)in subsection
			 (b)(2), by striking a period exceeding 60 days and inserting
			 any period longer than 45 days;
						(3)by striking
			 subsection (c) through (e) and inserting the following:
							
								(c)Conditions on
				voluntary departure
									(1)Voluntary
				departure agreementVoluntary departure may only be granted as
				part of an affirmative agreement by the alien. A voluntary departure agreement
				under subsection (b) shall include a waiver of the right to any further motion,
				appeal, application, petition, or petition for review relating to removal or
				relief or protection from removal.
									(2)Concessions by
				the secretaryIn connection with the alien’s agreement to depart
				voluntarily under paragraph (1), the Secretary of Homeland Security may agree
				to a reduction in the period of inadmissibility under subparagraph (A) or
				(B)(i) of section 212(a)(9).
									(3)AdvisalsAgreements
				relating to voluntary departure granted during removal proceedings under
				section 240, or at the conclusion of such proceedings, shall be presented on
				the record before the immigration judge. The immigration judge shall advise the
				alien of the consequences of a voluntary departure agreement before accepting
				such agreement.
									(4)Failure to
				comply with agreement
										(A)In
				generalIf an alien agrees to voluntary departure under this
				section and fails to depart the United States within the time allowed for
				voluntary departure or fails to comply with any other terms of the agreement
				(including failure to timely post any required bond), the alien is—
											(i)ineligible for
				the benefits of the agreement;
											(ii)subject to the
				penalties described in subsection (d); and
											(iii)subject to an
				alternate order of removal if voluntary departure was granted under subsection
				(a)(2) or (b).
											(B)Effect of
				filing timely appealIf, after agreeing to voluntary departure,
				the alien files a timely appeal of the immigration judges decision
				granting voluntary departure, the alien may pursue the appeal instead of the
				voluntary departure agreement. Such appeal operates to void the aliens
				voluntary departure agreement and the consequences of such agreement, but
				precludes the alien from another grant of voluntary departure while the alien
				remains in the United States.
										(5)Voluntary
				departure period not affectedExcept as expressly agreed to by
				the Secretary in writing in the exercise of the Secretarys discretion
				before the expiration of the period allowed for voluntary departure, no motion,
				appeal, application, petition, or petition for review shall affect, reinstate,
				enjoin, delay, stay, or toll the aliens obligation to depart from the
				United States during the period agreed to by the alien and the
				Secretary.
									(d)Penalties for
				Failure To DepartIf an alien is permitted to voluntarily depart
				under this section and fails to voluntarily depart from the United States
				within the time period specified or otherwise violates the terms of a voluntary
				departure agreement, the alien will be subject to the following
				penalties:
									(1)Civil
				penaltyThe alien shall be liable for a civil penalty of $3,000.
				The order allowing voluntary departure shall specify the amount of the penalty,
				which shall be acknowledged by the alien on the record. If the Secretary
				thereafter establishes that the alien failed to depart voluntarily within the
				time allowed, no further procedure will be necessary to establish the amount of
				the penalty, and the Secretary may collect the civil penalty at any time
				thereafter and by whatever means provided by law. An alien will be ineligible
				for any benefits under this chapter until this civil penalty is paid.
									(2)Ineligibility
				for reliefThe alien shall be ineligible during the time the
				alien remains in the United States and for a period of 10 years after the
				alien’s departure for any further relief under this section and sections 240A,
				245, 248, and 249. The order permitting the alien to depart voluntarily shall
				inform the alien of the penalties under this subsection.
									(3)ReopeningThe
				alien shall be ineligible to reopen the final order of removal that took effect
				upon the alien’s failure to depart, or upon the alien’s other violations of the
				conditions for voluntary departure, during the period described in paragraph
				(2). This paragraph does not preclude a motion to reopen to seek withholding of
				removal under section 241(b)(3) or protection against torture, if the
				motion—
										(A)presents material
				evidence of changed country conditions arising after the date of the order
				granting voluntary departure in the country to which the alien would be
				removed; and
										(B)makes a
				sufficient showing to the satisfaction of the Attorney General that the alien
				is otherwise eligible for such protection.
										(e)Eligibility
									(1)Prior grant of
				voluntary departureAn alien shall not be permitted to
				voluntarily depart under this section if the Secretary of Homeland Security or
				the Attorney General previously permitted the alien to depart
				voluntarily.
									(2)RulemakingThe
				Secretary may promulgate regulations to limit eligibility or impose additional
				conditions for voluntary departure under subsection (a)(1) for any class of
				aliens. The Secretary or Attorney General may by regulation limit eligibility
				or impose additional conditions for voluntary departure under subsections
				(a)(2) or (b) of this section for any class or classes of
				aliens.
									;
				and
						(4)in subsection
			 (f), by adding at the end the following: Notwithstanding section
			 242(a)(2)(D), sections 1361, 1651, and 2241 of title 28, United States Code,
			 any other habeas corpus provision, and any other provision of law (statutory or
			 nonstatutory), no court shall have jurisdiction to affect, reinstate, enjoin,
			 delay, stay, or toll the period allowed for voluntary departure under this
			 section..
						(b)RulemakingThe
			 Secretary shall promulgate regulations to provide for the imposition and
			 collection of penalties for failure to depart under section 240B(d) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229c(d)).
					(c)Effective
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to all orders granting voluntary
			 departure under section 240B of the Immigration
			 and Nationality Act (8 U.S.C. 1229c) made on or after the date that
			 is 180 days after the enactment of this Act.
						(2)ExceptionThe
			 amendment made by subsection (a)(4) shall take effect on the date of the
			 enactment of this Act and shall apply with respect to any petition for review
			 which is filed on or after such date.
						214.Deterring
			 aliens ordered removed from remaining in the United States unlawfully
					(a)Inadmissible
			 aliensSection 212(a)(9)(A) (8 U.S.C. 1182(a)(9)(A)) is
			 amended—
						(1)in clause (i), by
			 striking seeks admission within 5 years of the date of such removal (or
			 within 20 years and inserting seeks admission not later than 5
			 years after the date of the alien’s removal (or not later than 20 years after
			 the alien’s removal; and
						(2)in clause (ii),
			 by striking seeks admission within 10 years of the date of such alien’s
			 departure or removal (or within 20 years of  and inserting seeks
			 admission not later than 10 years after the date of the alien’s departure or
			 removal (or not later than 20 years after.
						(b)Bar on
			 discretionary reliefSection 274D (8 U.S.C. 1324d) is
			 amended—
						(1)in subsection
			 (a), by striking Commissioner and inserting Secretary of
			 Homeland Security; and
						(2)by adding at the
			 end the following:
							
								(c)Ineligibility
				for relief
									(1)In
				generalAbsent the granting of a timely motion to reconsider
				under section 240(c)(6) or a timely motion to reopen under section 240(c)(7),
				an alien described in subsection (a) shall be ineligible for any discretionary
				relief from removal (including cancellation of removal and adjustment of
				status) during the time the alien remains in the United States and for a period
				of 10 years after the alien’s departure from the United States.
									(2)Savings
				provisionNothing in paragraph (1) may be construed to preclude a
				motion to reopen to seek withholding of removal under section 241(b)(3) or
				protection against torture, if the motion—
										(A)presents material
				evidence of changed country conditions arising after the date of the final
				order of removal in the country to which the alien would be removed; and
										(B)makes a
				sufficient showing to the satisfaction of the Attorney General that the alien
				is otherwise eligible for such
				protection.
										.
						(c)Effective
			 datesThe amendments made by this section shall take effect on
			 the date of the enactment of this Act with respect to aliens who are subject to
			 a final order of removal entered on or after such date.
					215.Prohibition of
			 the sale of firearms to, or the possession of firearms by certain
			 aliensSection 922 of title
			 18, United States Code, is amended—
					(1)in subsection
			 (d)(5)(B), by striking (y)(2) and all that follows and inserting
			 (y), is in the United States not as an alien lawfully admitted for
			 permanent residence;
					(2)in subsection
			 (g)(5)(B), by striking (y)(2) and all that follows and inserting
			 (y), is in the United States not as an alien lawfully admitted for
			 permanent residence; and
					(3)in subsection
			 (y)—
						(A)in the subsection
			 heading, by striking admitted under nonimmigrant visas and
			 inserting not lawfully
			 admitted for permanent residence;
						(B)in paragraph (1),
			 by amending subparagraph (B) to read as follows:
							
								(B)the term
				lawfully admitted for permanent residence has the meaning given
				such term in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(20)).
								;
						(C)in paragraph (2),
			 by striking under a nonimmigrant visa and inserting and
			 has not been lawfully admitted for permanent residence; and
						(D)in paragraph
			 (3)(A), by striking admitted to the United States under a nonimmigrant
			 visa and inserting lawfully admitted to the United States and
			 has not been lawfully admitted for permanent residence.
						216.Uniform
			 statute of limitations for certain immigration, passport, and naturalization
			 offenses
					(a)In
			 generalSection 3291 of title 18, United States Code, is amended
			 to read as follows:
						
							3291.Immigration,
				passport, and naturalization offensesNo person shall be prosecuted, tried, or
				punished for a violation of any section of chapters 69 (relating to nationality
				and citizenship offenses), 75 (relating to passport, visa, and immigration
				offenses), or for a violation of any criminal provision under section 243, 266,
				274, 275, 276, 277, or 278 of the Immigration and
				Nationality Act (8 U.S.C. 1253, 1306, 1324, 1325, 1326, 1327, and
				1328), or for an attempt or conspiracy to violate any such section, unless the
				indictment is returned or the information filed not later than 10 years after
				the commission of the
				offense.
							.
					(b)Clerical
			 amendmentThe table of sections for chapter 213 of title 18,
			 United States Code, is amended by striking the item relating to section 3291
			 and inserting the following:
						
							
								3291. Immigration, passport, and
				naturalization
				offenses.
							
							.
					217.Diplomatic
			 security service
					(a)In
			 generalSection 37(a)(1) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2709(a)(1)) is amended to read as
			 follows:
						
							(1)conduct
				investigations concerning—
								(A)illegal passport
				or visa issuance or use;
								(B)identity theft or
				document fraud affecting or relating to the programs, functions, and
				authorities of the Department of State;
								(C)violations of
				chapter 77 of title 18, United States Code; and
								(D)Federal offenses
				committed within the special maritime and territorial jurisdiction defined in
				section 7(9) of title 18, United States Code, except as that jurisdiction
				relates to the premises of United States military missions and related
				residences;
								.
					(b)ConstructionNothing
			 in the amendment may be subsection (a) may be construed to limit the
			 investigative authority of any Federal department or agency other than the
			 Department of State.
					218.Streamlined
			 processing of background checks conducted for immigration benefits
					(a)Information
			 sharing; interagency task forceSection 105 (8 U.S.C. 1105) is
			 amended by adding at the end the following:
						
							(e)Interagency
				task force
								(1)In
				generalThe Secretary of Homeland Security and the Attorney
				General shall establish an interagency task force to resolve cases in which an
				application or petition for an immigration benefit conferred under this Act has
				been delayed due to an outstanding background check investigation for more than
				2 years after the date on which such application or petition was initially
				filed.
								(2)MembershipThe
				interagency task force established under paragraph (1) shall include
				representatives from Federal agencies with immigration, law enforcement, or
				national security responsibilities under this
				Act.
								.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Director of the Federal Bureau of Investigation such sums as are necessary for
			 each fiscal year, 2008 through 2012 for enhancements to existing systems for
			 conducting background and security checks necessary to support immigration
			 security and orderly processing of applications.
					(c)Report on
			 background and security checks
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the Federal Bureau of Investigation shall submit
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives a report on the background and
			 security checks conducted by the Federal Bureau of Investigation on behalf of
			 United States Citizenship and Immigration Services.
						(2)ContentThe
			 report required under paragraph (1) shall include—
							(A)a description of
			 the background and security check program;
							(B)a statistical
			 breakdown of the background and security check delays associated with different
			 types of immigration applications;
							(C)a statistical
			 breakdown of the background and security check delays by applicant country of
			 origin; and
							(D)the steps that
			 the Director of the Federal Bureau of Investigation is taking to expedite
			 background and security checks that have been pending for more than 180
			 days.
							219.State criminal
			 alien assistance program
					(a)Reimbursement
			 for Costs Associated With Processing Criminal Illegal AliensThe
			 Secretary may reimburse States and units of local government for costs
			 associated with processing undocumented criminal aliens through the criminal
			 justice system, including—
						(1)indigent
			 defense;
						(2)criminal
			 prosecution;
						(3)autopsies;
						(4)translators and
			 interpreters; and
						(5)courts
			 costs.
						(b)Authorization
			 of appropriations
						(1)Processing
			 criminal illegal aliensThere are authorized to be appropriated
			 $400,000,000 for each of the fiscal years 2008 through 2013 to carry out
			 subsection (a).
						(2)Compensation
			 upon requestSection 241(i)(5) (8 U.S.C. 1231(i)) is amended to
			 read as follows:
							
								(5)There are
				authorized to be appropriated to carry this subsection—
									(A)such sums as may
				be necessary for fiscal year 2008;
									(B)$750,000,000 for
				fiscal year 2009;
									(C)$850,000,000 for
				fiscal year 2010; and
									(D)$950,000,000 for
				each of the fiscal years 2011 through
				2013.
									.
						(c)Technical
			 amendmentSection 501 of the Immigration Reform and Control Act
			 of 1986 (8 U.S.C. 1365) is amended by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security.
					220.Reducing
			 illegal immigration and alien smuggling on tribal lands
					(a)Grants
			 authorizedThe Secretary may award grants to Indian tribes with
			 lands adjacent to an international border of the United States that have been
			 adversely affected by illegal immigration.
					(b)Use of grant
			 fundsGrants awarded under subsection (a) may be used for—
						(1)law enforcement
			 activities;
						(2)health care
			 services;
						(3)environmental
			 restoration; and
						(4)the preservation
			 of cultural resources.
						(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit a report to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives that—
						(1)describes the
			 level of access of Border Patrol agents on tribal lands;
						(2)describes the
			 extent to which enforcement of immigration laws may be improved by enhanced
			 access to tribal lands;
						(3)contains a
			 strategy for improving such access through cooperation with tribal authorities;
			 and
						(4)identifies grants
			 provided by the Department for Indian tribes, either directly or through State
			 or local grants, relating to border security expenses.
						(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of the fiscal years 2008 through 2012 to
			 carry out this section.
					221.Alternatives
			 to detentionThe Secretary
			 shall conduct a study of—
					(1)the effectiveness
			 of alternatives to detention, including electronic monitoring devices and
			 intensive supervision programs, in ensuring alien appearance at court and
			 compliance with removal orders;
					(2)the effectiveness
			 of the Intensive Supervision Appearance Program and the costs and benefits of
			 expanding that program to all States; and
					(3)other
			 alternatives to detention, including—
						(A)release on an
			 order of recognizance;
						(B)appearance bonds;
			 and
						(C)electronic
			 monitoring devices.
						222.State and
			 local enforcement of Federal immigration laws
					(a)In
			 generalSection 287(g) (8 U.S.C. 1357(g)) is amended—
						(1)in paragraph (2),
			 by adding at the end the following: If such training is entered into by
			 the officers of a State or political subdivision of a State as a result of
			 entering into an agreement under this subsection, the costs incurred by the
			 State or political subdivision as a result of such training, including
			 applicable overtime costs, shall be reimbursed by the Secretary of Homeland
			 Security.; and
						(2)in paragraph (4),
			 by adding at the end the following: The cost of any equipment required
			 to be purchased under such written agreement and necessary to perform a
			 function under this subsection shall be reimbursed by the Secretary of Homeland
			 Security..
						(b)Training
			 flexibility
						(1)In
			 generalThe Secretary shall make training of State and local law
			 enforcement officers available through as many means as possible,
			 including—
							(A)residential
			 training at the Center for Domestic Preparedness;
							(B)onsite training
			 held at State or local police agencies or facilities;
							(C)on-line training
			 courses by computer, teleconferencing, and videotape; or
							(D)DVD of a training
			 course or courses.
							(2)On-line
			 trainingThe head of the Distributed Learning Program of the
			 Federal Law Enforcement Training Center shall make training available for State
			 and local law enforcement personnel through the Internet through a secure,
			 encrypted distributed learning system that has all its servers based in the
			 United States, is sealable, survivable, and is capable of having a portal in
			 place within 30 days.
						(3)Federal
			 personnel trainingThe training of State and local law
			 enforcement personnel under this section shall not displace the training of
			 Federal personnel.
						(c)Savings
			 provisionNothing in this Act or any other provision of law may
			 be construed as making any immigration-related training a requirement for, or
			 prerequisite to, any State or local law enforcement officer exercising the
			 inherent authority of the officer to investigate, identify, apprehend, arrest,
			 detain, or transfer to Federal custody illegal aliens during the normal course
			 of carrying out the law enforcement duties of the officer.
					(d)Training
			 limitationSection 287(g) (8 U.S.C. 1357(g)) is amended—
						(1)by striking
			 Attorney General each place that term appears and inserting
			 Secretary of Homeland Security; and
						(2)in paragraph (2),
			 by adding at the end the following: Such training shall not exceed 14
			 days or 80 hours, whichever is longer..
						(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section and the
			 amendments made by this section.
					223.Protecting
			 immigrants from convicted sex offenders
					(a)ImmigrantsSection
			 204(a)(1) (8 U.S.C. 1154(a)(1)), is amended—
						(1)in subparagraph
			 (A), by amending clause (viii) to read as follows:
							
								(viii)Clause (i) shall not apply to a
				citizen of the United States who has been convicted of an offense described in
				subparagraph (A), (I), or (K) of section 101(a)(43), unless the Secretary of
				Homeland Security, in the Secretary’s sole and unreviewable discretion,
				determines that the citizen poses no risk to the alien with respect to whom a
				petition described in clause (i) is
				filed.
								;
				and
						(2)in subparagraph
			 (B)(i), by amending subclause (II) to read as follows:
							
								(II)Subclause (I) shall not apply to an
				alien admitted for permanent residence who has been convicted of an offense
				described in subparagraph (A), (I), or (K) of section 101(a)(43), unless the
				Secretary of Homeland Security, in the Secretary’s sole and unreviewable
				discretion, determines that the alien lawfully admitted for permanent residence
				poses no risk to the alien with respect to whom a petition described in
				subclause (I) is
				filed.
								.
						(b)NonimmigrantsSection
			 101(a)(15)(K) (8 U.S.C. 1101(a)(15)(K)), is amended by inserting (other
			 than a citizen described in section 204(a)(1)(A)(viii)) after
			 citizen of the United States each place such term
			 appears.
					224.Law
			 enforcement authority of States and political subdivisions and transfer to
			 Federal custody
					(a)In
			 generalTitle II (8 U.S.C. 1151 et. seq.) is amended by adding
			 after section 240C the following:
						
							240D.Law
				enforcement authority of States and political subdivisions and transfer of
				aliens to Federal custody
								(a)AuthorityThe
				authority under section 287(g) of the Immigration and Nationality Act does not
				limit or replace the existing authority of a State or a political subdivision
				of a State to investigate, apprehend, arrest, detain, or transfer to Federal
				custody (including the transportation across State lines to detention centers)
				an unlawfully present or removable alien for the purpose of assisting in the
				enforcement of the immigration laws of the United States, including laws
				related to visa overstay, in the normal course of carrying out the law
				enforcement duties of such personnel.
								(b)TransferIf
				the head of a law enforcement entity of a State, or, if appropriate, a
				political subdivision of the State, exercising authority with respect to the
				apprehension or arrest of an alien submits a request to the Secretary of
				Homeland Security that the alien be taken into Federal custody, the
				Secretary—
									(1)shall—
										(A)deem the request
				to include the inquiry to verify immigration status described in section 642(c)
				of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
				U.S.C. 1373(c)), and expeditiously inform the requesting entity whether such
				individual is an alien lawfully admitted to the United States or is otherwise
				lawfully present in the United States; and
										(B)if the individual
				is an alien who is not lawfully admitted to the United States or otherwise is
				not lawfully present in the United States—
											(i)take the illegal
				alien into the custody of the Federal Government not later than 72 hours
				after—
												(I)the conclusion of
				the State charging process or dismissal process; or
												(II)the illegal
				alien is apprehended, if no State charging or dismissal process is required;
				or
												(ii)request that the
				relevant State or local law enforcement agency temporarily detain or transport
				the alien to a location for transfer to Federal custody; and
											(2)shall designate
				at least 1 Federal, State, or local prison or jail or a private contracted
				prison or detention facility within each State as the central facility for that
				State to transfer custody of aliens to the Department of Homeland
				Security.
									(c)Reimbursement
									(1)In
				generalThe Secretary of Homeland Security shall reimburse a
				State, or a political subdivision of a State, for expenses, as verified by the
				Secretary, incurred by the State or political subdivision in the detention and
				transportation of an alien as described in this section.
									(2)Cost
				computationCompensation provided for costs incurred under this
				section shall be the sum of—
										(A)the product
				of—
											(i)the average daily
				cost of incarceration of a prisoner in the relevant State, as determined by the
				chief executive officer of a State (or, as appropriate, a political subdivision
				of the State); and
											(ii)the number of
				days that the alien was in the custody of the State or political
				subdivision;
											(B)the cost of
				transporting the alien from the point of apprehension or arrest to the location
				of detention, and if the location of detention and of custody transfer are
				different, to the custody transfer point; and
										(C)the cost of
				uncompensated emergency medical care provided to a detained alien during the
				period between the time of transmittal of the request described in this section
				and the time of transfer into Federal custody.
										(d)Requirement for
				appropriate securityThe Secretary of Homeland Security shall
				ensure that—
									(1)aliens
				incarcerated in a Federal facility pursuant to this section are held in
				facilities which provide an appropriate level of security; and
									(2)if practicable,
				aliens detained solely for civil violations of Federal immigration law are
				separated within a facility or facilities.
									(e)Requirement for
				scheduleIn carrying out this section, the Secretary of Homeland
				Security shall establish a regular circuit and schedule for the prompt
				transportation of apprehended aliens from the custody of those States, and
				political subdivisions of States, which routinely submit requests described
				this section, into Federal custody.
								(f)Authority for
				contracts
									(1)In
				generalThe Secretary of Homeland Security may enter into
				contracts or cooperative agreements with appropriate State and local law
				enforcement and detention agencies to implement this section.
									(2)Determination
				by secretaryBefore entering into a contract or cooperative
				agreement with a State or political subdivision of a State under paragraph (1),
				the Secretary shall determine whether the State, or if appropriate, the
				political subdivision in which the agencies are located, has in place any
				formal or informal policy that violates section 642 of the Illegal Immigration
				Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373). The Secretary
				shall not allocate any of the funds made available under this section to any
				State or political subdivision that has in place a policy that violates such
				section.
									.
					(b)Detention and
			 Transportation to Federal Custody of Aliens Not Lawfully Present
						(1)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $850,000,000 for fiscal year 2008 and for each subsequent fiscal year for the
			 detention and removal of aliens not lawfully present in the United States under
			 the Immigration and Nationality
			 Act.
						(2)Transportation
			 and processing of illegal aliens apprehended by State and local law
			 enforcement
							(A)In
			 generalThe Secretary may provide sufficient transportation and
			 officers to take illegal aliens apprehended by State and local law enforcement
			 officers into custody for processing at a detention facility operated by the
			 Department.
							(B)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of fiscal years 2008 through 2012 to carry
			 out this paragraph.
							(c)Authorization
			 for detention and transportation after completion of State or local prison
			 sentence
						(1)In
			 generalLaw enforcement officers of a State or political
			 subdivision of a State may—
							(A)hold an illegal
			 alien for a period not to exceed 14 days after the completion of the alien’s
			 State prison sentence to effectuate the transfer of the alien to Federal
			 custody if the alien is removable or not lawfully present in the United
			 States;
							(B)issue a detainer
			 that would allow aliens who have served a State prison sentence to be detained
			 by the State prison until authorized employees of the Bureau of Immigration and
			 Customs Enforcement can take the alien into custody; or
							(C)transport the
			 alien (including the transportation across State lines to detention centers) to
			 a location where transfer to Federal custody can be effectuated.
							(2)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $500,000,000 per fiscal year to reimburse the expenses incurred by State, or
			 political subdivisions of a State, in the detention or transportation of
			 criminal aliens to Federal custody.
						225.Laundering of
			 monetary instrumentsSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
					(1)by inserting
			 section 1590 (relating to trafficking with respect to peonage, slavery,
			 involuntary servitude, or forced labor), after section 1363
			 (relating to destruction of property within the special maritime and
			 territorial jurisdiction),; and
					(2)by inserting
			 section 274(a) of the Immigration and
			 Nationality Act (8 U.S.C.1324(a)) (relating to bringing in and
			 harboring certain aliens), after section 590 of the
			 Tariff Act of 1930 (19 U.S.C. 1590)
			 (relating to aviation smuggling),.
					226.Cooperative
			 enforcement programsNot later
			 than 2 years after the date of the enactment of this Act, the Secretary shall
			 negotiate and execute, where practicable, a cooperative enforcement agreement
			 described in section 287(g) of the Immigration
			 and Nationality Act (8 U.S.C. 1357(g)) with at least 1 law
			 enforcement agency in each State, to train law enforcement officers in the
			 detection and apprehension of individuals engaged in transporting, harboring,
			 sheltering, or encouraging aliens in violation of section 274 of such Act (8
			 U.S.C. 1324).
				227.Expansion of
			 the justice prisoner and alien transfer systemNot later than 60 days after the date of the
			 enactment of this Act, the Attorney General shall issue a directive to expand
			 the Justice Prisoner and Alien Transfer System (referred to in this section as
			 the System) to provide additional services with respect to
			 aliens who are illegally present in the United States, including—
					(1)increasing the
			 daily operations of the System with buses and air hubs in 3 geographic
			 regions;
					(2)allocating a set
			 number of seats for such aliens for each metropolitan area;
					(3)allowing
			 metropolitan areas to trade or give some of seats allocated to them under the
			 System for such aliens to other areas in their region based on the
			 transportation needs of each area; and
					(4)requiring an
			 annual report that analyzes of the number of seats that each metropolitan area
			 is allocated under the System for such aliens and modifies such allocation if
			 necessary.
					228.Directive to
			 the United States Sentencing Commission
					(a)In
			 generalPursuant to the authority under section 994 of title 28,
			 United States Code, the United States Sentencing Commission shall promulgate or
			 amend the sentencing guidelines, policy statements, and official commentaries
			 related to immigration-related offenses, including the offenses described in
			 chapter 75 of title 18, United States Code, to reflect the serious nature of
			 such offenses and the amendments made by this Act.
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the United
			 States Sentencing Commission shall submit to the Committee on the Judiciary of
			 the Senate and the Committee on the Judiciary of the House of Representatives a
			 report on the implementation of this section.
					229.Cancellation
			 of visasSection 222(g) (8
			 U.S.C. 1202(g)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 Attorney General and inserting Secretary;
						(B)by inserting
			 or otherwise violated any of the terms of the nonimmigrant
			 classification in which the alien was admitted, before such
			 visa; and
						(C)by inserting
			 and any other nonimmigrant visa issued by the United States that is in
			 the possession of the alien after such visa; and
						(2)in paragraph
			 (2)(A), by striking (other than the visa described in paragraph (1))
			 issued in a consular office located in the country of the alien’s
			 nationality and inserting (other than a visa described in
			 paragraph (1)) issued in a consular office located in the country of the
			 alien’s nationality or foreign residence.
					230.Judicial
			 review of visa revocation
					(a)In
			 generalSection 221(i) of the Immigration and Nationality Act (8 U.S.C.
			 1201(i)) is amended by striking There shall be no means of judicial
			 review and all that follows and inserting the following:
			 Notwithstanding any other provision of law (statutory or nonstatutory),
			 including section 2241 of title 28, United States Code, any other habeas corpus
			 provision, and sections 1361 and 1651 of such title, a revocation under this
			 subsection may not be reviewed by any court, and no court shall have
			 jurisdiction to hear any claim arising from, or any challenge to, such a
			 revocation, provided that the revocation is executed by the
			 Secretary..
					(b)Effective
			 DateThe amendment made by subsection (a) shall—
						(1)take effect on
			 the date of the enactment of this Act; and
						(2)apply to all
			 revocations made on or after such date.
						231.Terrorist bar
			 to good moral character
					(a)Definition of
			 good moral characterSection 101(f) (8 U.S.C. 1101(f)) is
			 amended—
						(1)by inserting
			 after paragraph (1) the following:
							
								(2)one who the
				Secretary of Homeland Security or the Attorney General determines, in the
				unreviewable discretion of the Secretary or the Attorney General, to have been
				an alien described in section 212(a)(3) or 237(a)(4), which
				determination—
									(A)may be based upon
				any relevant information or evidence, including classified, sensitive, or
				national security information; and
									(B)shall be binding
				upon any court regardless of the applicable standard of
				review;
									;
						(2)in paragraph (8),
			 by striking the period at the end and inserting the following: ,
			 regardless whether the crime was classified as an aggravated felony at the time
			 of conviction, provided that, the Secretary of Homeland Security or Attorney
			 General may in the unreviewable discretion of the Secretary or the Attorney
			 General, determine that this paragraph shall not apply in the case of a single
			 aggravated felony conviction (other than murder, manslaughter, rape, or any sex
			 offense when the victim of such sex offense was a minor) for which completion
			 of the term of imprisonment or the sentence (whichever is later) occurred 10 or
			 more years before the date of application; after (as defined in
			 subsection (a)(43)); or;
						(3)by moving
			 paragraph (9) before the undesignated matter following paragraph (8);
			 and
						(4)in the
			 undesignated matter following paragraph (9)—
							(A)by striking the
			 first sentence and inserting the following: The fact that any person is
			 not within any of the foregoing classes shall not preclude a discretionary
			 finding for other reasons that such a person is or was not of good moral
			 character. The Secretary or the Attorney General shall not be limited to the
			 applicant’s conduct during the period for which good moral character is
			 required, but may take into consideration as a basis for determination the
			 applicant’s conduct and acts at any time.; and
							(B)by striking
			 ; or at the end and inserting a period.
							(b)Aggravated
			 felonsSection 509(b) of the Immigration Act of 1990 (8 U.S.C.
			 1101 note) is amended by striking convictions and all that
			 follows and inserting convictions occurring before, on or after such
			 date..
					(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date of the enactment of this Act, shall apply to any act that
			 occurred before, on, or after such date of enactment, and shall apply to any
			 application for naturalization or any other benefit or relief, or any other
			 case or matter under the immigration laws pending on or filed after such date
			 of enactment.
					(d)Naturalization
			 of persons endangering national security
						(1)In
			 generalSection 316 (8 U.S.C. 1427) is amended by adding at the
			 end the following:
							
								(g)Persons
				endangering national securityNo person may be naturalized if the
				Secretary of Homeland Security determines that the person has been an alien
				described in section 212(a)(3) or 237(a)(4). Such determination may be based
				upon any relevant information or evidence, including classified, sensitive, or
				national security information, and shall be binding upon, and unreviewable by,
				any court exercising jurisdiction, under the immigration laws of the United
				States, over any application for naturalization, regardless of the applicable
				standard of
				review.
								.
						(2)Concurrent
			 naturalization and removal proceedingsSection 318 (8 U.S.C.
			 1429) is amended by striking ; and no application and all that
			 follows and inserting the following: No application for naturalization
			 shall be considered by the Secretary of Homeland Security or by any court if
			 there is pending against the applicant any removal proceedings or other
			 proceeding to determine the applicant’s inadmissibility or deportability, or to
			 determine whether the applicant’s lawful permanent resident status should be
			 rescinded, regardless of when such proceedings was commenced. The findings of
			 the Attorney General in terminating removal proceedings or in canceling the
			 removal of an alien under this Act shall not be binding in any way upon the
			 Secretary of Homeland Security with respect to the question of whether such
			 person has established his eligibility for naturalization under this
			 title..
						(3)Pending
			 denaturalization or removal proceedingsSection 240(b) (8 U.S.C.
			 1154(b)) is amended by adding at the end the following:
							
								(8)Limitation
				while proceeding is pendingNo petition may be approved under
				this section if there is any administrative or judicial proceeding pending
				against the petitioner that could directly or indirectly result in the
				petitioner’s denaturalization or the loss of the petitioner’s lawful permanent
				resident
				status.
								.
						(4)Conditional
			 permanent residentSections 216(e) and 216A(e) (8 U.S.C. 1186a(e)
			 and 1186b(e)) are each amended by inserting , if the alien has had the
			 conditional basis removed pursuant to this section before the period at
			 the end of each such subsection.
						(5)District court
			 jurisdictionSection 336(b) (8 U.S.C. 1447(b)) is amended to read
			 as follows:
							
								(b)If there is a
				failure to render a final administrative decision under section 335 before the
				end of the 180-day period beginning on the date on which the Secretary of
				Homeland Security completes all examinations and interviews conducted under
				such section, the applicant may apply to the district court for the district in
				which the applicants resides for a hearing on the matter. Such court shall only
				have jurisdiction to review the basis for delay and remand the matter to the
				Secretary of Homeland Security for the Secretary’s determination on the
				application.
								.
						(6)Conforming
			 amendmentSection 310(c) (8 U.S.C. 1421(c)) is amended—
							(A)by inserting
			 , not later than 120 days after the Secretary of Homeland Security’s
			 final determination, before seek; and
							(B)by striking
			 Such review and all that follows and inserting the following:
			 “The petitioner shall have the burden to show that the Secretary’s denial of
			 the application was not supported by facially legitimate and bona fide reasons.
			 Except in a proceeding under section 340, and notwithstanding any other
			 provision of law (statutory or nonstatutory), including section 2241 of title
			 28, United States Code, any other habeas corpus provision, and sections 1361
			 and 1651 of such title, no court shall have jurisdiction to determine, or to
			 review a determination of the Secretary made at any time regarding, whether,
			 for purposes of an application for naturalization, an alien—
								
									(1)is a person of
				good moral character;
									(2)understands and
				is attached to the principles of the Constitution of the United States;
				or
									(3)is well disposed
				to the good order and happiness of the United
				States.
									.
							(7)Effective
			 dateThe amendments made by this subsection—
							(A)shall take effect
			 on the date of the enactment of this Act;
							(B)shall apply to
			 any act that occurred before, on, or after such date of enactment; and
							(C)shall apply to
			 any application for naturalization or any other case or matter under Federal
			 immigration law that is pending on, or filed after, such date of
			 enactment.
							232.Precluding
			 admissibility of aliens convicted of aggravated felonies or other serious
			 offenses
					(a)Inadmissibility
			 on criminal and related grounds; waiversSection 212(a)(2) (8
			 U.S.C. 1182(a)(2)) is amended—
						(1)in subparagraph
			 (A)(i), as amended by this title, by inserting after subclause (IV) the
			 following:
							
								(V)a violation of
				(or a conspiracy or attempt to violate) an offense described in section 208 of
				the Social Security Act (42 U.S.C. 408) (relating to social security account
				numbers or social security cards) or section 1028 of title 18, United States
				Code (relating to fraud and related activity in connection with identification
				documents, authentication features, and
				information),
								;
				and
						(2)by adding at the
			 end the following:
							
								(M)Citizenship
				fraudAny alien convicted of, or who admits having committed, or
				who admits committing acts which constitute the essential elements of, a
				violation of, or an attempt or conspiracy to violate, subsection (a) or (b) of
				section 1425 of title 18, United States Code (relating to the procurement of
				citizenship or naturalization unlawfully), is inadmissible.
								(N)Aggravated
				felonsAny alien who has been convicted of an aggravated felony
				at any time is
				inadmissible.
								.
						(b)Deportability;
			 criminal offensesSection 237(a)(3)(B) (8 U.S.C. 1227(a)(3)(B))
			 is amended—
						(1)in clause (i), by
			 striking the comma at the end and inserting a semicolon;
						(2)in clause (ii),
			 by striking , or at the end and inserting a semicolon;
						(3)in clause (iii),
			 by striking the comma at the end and inserting ; or; and
						(4)by inserting
			 after clause (iii) the following:
							
								(iv)of a violation
				of, or an attempt or conspiracy to violate, subsection (a) or (b) of section
				1425 of title 18 (relating to procurement of citizenship or naturalization
				unlawfully),
								.
						(c)Deportability;
			 criminal offensesSection 237(a)(2) (8 U.S.C. 1227(a)(2)) is
			 amended by adding at the end the following:
						
							(H)Identification
				fraudAny alien who is convicted of a violation of (or a
				conspiracy or attempt to violate) an offense described in section 208 of the
				Social Security Act (42 U.S.C. 408) (relating to social security account
				numbers or social security cards) or section 1028 of title 18, United States
				Code (relating to fraud and related activity in connection with
				identification), is
				deportable.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to—
						(1)any act that
			 occurred before, or, or after the date of the enactment of this Act;
						(2)all aliens who
			 are required to establish admissibility on or after such date; and
						(3)all removal,
			 deportation, or exclusion proceedings that are filed, pending, or reopened, on
			 or after such date.
						233.Removal and
			 denial of benefits to terrorist aliens
					(a)AsylumSection
			 208(b)(2)(A) (8 U.S.C. 1158(b)(2)(A)) is amended—
						(1)by inserting
			 or the Secretary of Homeland Security after if the
			 Attorney General; and
						(2)by amending
			 clause (v) to read as follows:
							
								(v)the alien is
				described in subparagraph (B)(i) or (F) of section 212(a)(3), unless the alien
				is described in section 212(a)(3)(B)(i)(IX) and the Attorney General or the
				Secretary of Homeland Security determines that there are not reasonable grounds
				for regarding the alien as a danger to the security of the United States;
				or
								.
						(b)Conforming
			 amendmentSection 212(a)(3)(B)(ii) (8 U.S.C. 1182(a)(3)(B)(ii))
			 is amended by striking (VII) of clause (i) does and inserting
			 (IX) of clause (i) shall.
					(c)Cancellation of
			 removalSection 240A(c)(4) (8 U.S.C. 1229b(c)(4)) is
			 amended—
						(1)by striking
			 inadmissible under and inserting described in;
			 and
						(2)by striking
			 deportable under and inserting described
			 in.
						(d)Voluntary
			 departureSection 240B(b)(1)(C) (8 U.S.C. 1229c(b)(1)(C)) is
			 amended by striking deportable under section 237(a)(2)(A)(iii) or
			 section 237(a)(4) and inserting described in paragraph
			 (2)(A)(iii) or (4) of section 237(a).
					(e)Restriction on
			 removalSection 241(b)(3)(B) (8 U.S.C. 1231(b)(3)(B)) is
			 amended—
						(1)by inserting
			 or the Secretary of Homeland Security after Attorney
			 General each place such term appears;
						(2)in clause (iii),
			 by striking or at the end;
						(3)in clause (iv),
			 by striking the period at the end and inserting ; or;
						(4)by inserting
			 after clause (iv) the following:
							
								(v)the alien is
				described in subparagraph (B)(i) or (F) of section 212(a)(3), unless, in the
				case of an alien described in section 212(a)(3)(B)(i)(IX), the Secretary of
				Homeland Security or the Attorney General determines that there are not
				reasonable grounds for regarding the alien as a danger to the security of the
				United States.
								;
				and
						(5)in the
			 undesignated matter at the end, by striking For purposes of clause (iv),
			 an alien who is described in section 237(a)(4)(B) shall be considered to be an
			 alien with respect to whom there are reasonable grounds for regarding as a
			 danger to the security of the United States..
						234.Use of 1986
			 IRCA legalization information for national security purposes
					(a)Special
			 agricultural workersSection 210(b)(6) (8 U.S.C. 1160(b)(6)) is
			 amended—
						(1)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
						(2)in subparagraph
			 (A), by striking Justice and inserting Homeland
			 Security;
						(3)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
						(4)by inserting
			 after subparagraph (B) the following:
							
								(C)Authorized
				disclosures
									(i)Census
				purposeThe Secretary of Homeland Security may provide, in the
				discretion of the Secretary, or at the request of the Attorney General,
				information furnished under this section in the same manner and circumstances
				as census information may be disclosed under section 8 of title 13, United
				States Code.
									(ii)National
				security purposeThe Secretary of Homeland Security may, in the
				discretion of the Secretary, use, publish, or release information furnished
				under this section to support any investigation, case, or matter, or for any
				purpose, relating to terrorism, national intelligence, or the national
				security.
									;
				and
						(5)in subparagraph
			 (D), as redesignated, by striking Service and inserting
			 Department of Homeland Security.
						(b)Adjustment of
			 status under the Immigration Reform and Control Act of 1986Section 245A(c)(5) (8 U.S.C. 1255a(c)(5))
			 is amended—
						(1)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
						(2)in subparagraph
			 (A), by striking Justice and inserting Homeland
			 Security;
						(3)by amending
			 subparagraph (C) to read as follows:
							
								(C)Authorized
				disclosures
									(i)Census
				purposeThe Secretary of Homeland Security may provide, in the
				discretion of the Secretary, information furnished under this section in the
				same manner and circumstances as census information may be disclosed under
				section 8 of title 13, United States Code.
									(ii)National
				security purposeThe Secretary of Homeland Security may, in the
				discretion of the Secretary, use, publish, or release information furnished
				under this section to support any investigation, case, or matter, or for any
				purpose, relating to terrorism, national intelligence, or the national
				security.
									;
				and
						(4)in subparagraph
			 (D), by striking Service and inserting Department of
			 Homeland Security.
						235.Definition of
			 racketeering activitySection
			 1961(1) of title 18, United States Code, is amended by striking section
			 1542 and all that follows through section 1546 (relating to
			 fraud and misuse of visas, permits, and other documents) and inserting
			 sections 1541 through 1548 (relating to passport, visa, and immigration
			 fraud).
				236.Sanctions for
			 countries that delay or prevent repatriation of their nationalsSection 243(d) (8 U.S.C. 1253(d)) is amended
			 to read as follows:
					
						(d)Discontinuing
				granting visas to nationals of countries that deny or delay accepting
				aliensNotwithstanding section 221(c), if the Secretary of
				Homeland Security determines that the government of a foreign country denies or
				unreasonably delays accepting aliens who are citizens, subjects, nationals, or
				residents of that country after the Secretary asks whether the government will
				accept an alien under this section, or after a determination that the alien is
				inadmissible under paragraph (6) or (7) of section 212(a)—
							(1)the Secretary of
				State, upon notification from the Secretary of Homeland Security of such denial
				or delay to accept aliens under circumstances described in this section, shall
				order consular officers in that foreign country to discontinue granting
				immigrant visas, nonimmigrant visas, or both, to citizens, subjects, nationals,
				and residents of that country until the Secretary of Homeland Security notifies
				the Secretary of State that the country has accepted the aliens;
							(2)the Secretary of
				Homeland Security may deny admission to any citizens, subjects, nationals, and
				residents from that country; and
							(3)the Secretary of
				Homeland Security may impose limitations, conditions, or additional fees on the
				issuance of visas or travel from that country and any other sanctions
				authorized by
				law.
							.
				237.Appropriate
			 remedies for immigration legislation
					(a)Limitation on
			 civil actionsNo court may certify a class under Rule 23 of the
			 Federal Rules of Civil Procedure in any civil action pertaining to the
			 administration or enforcement of the immigration laws of the United States that
			 is filed after the date of the enactment of this Act.
					(b)Requirements
			 for an order granting prospective relief against the Government
						(1)In
			 generalIf a court determines that prospective relief should be
			 ordered against the Government in any civil action pertaining to the
			 administration or enforcement of the immigration laws of the United States, the
			 court shall—
							(A)limit the relief
			 to the minimum necessary to correct the violation of law;
							(B)adopt the least
			 intrusive means to correct the violation of law;
							(C)minimize, to the
			 greatest extent practicable, the adverse impact on national security, border
			 security, immigration administration and enforcement, and public safety;
			 and
							(D)provide for the
			 expiration of the relief on a specific date, which allows for the minimum
			 practical time needed to remedy the violation.
							(2)Written
			 explanationThe requirements described in subsection (1) shall
			 be—
							(A)discussed and
			 explained in writing in the order granting prospective relief; and
							(B)sufficiently
			 detailed to allow review by another court.
							(3)Expiration of
			 preliminary injunctive reliefPreliminary injunctive relief shall
			 automatically expire on the date that is 90 days after the date on which such
			 relief is entered, unless the court—
							(A)makes the
			 findings required under paragraph (1) for the entry of permanent prospective
			 relief; and
							(B)makes the order
			 final before expiration of such 90-day period.
							(4)Requirements
			 for order denying motionThis subsection shall apply to any order
			 denying the Government’s motion to vacate, modify, dissolve, or otherwise
			 terminate an order granting prospective relief in any civil action pertaining
			 to the administration or enforcement of the immigration laws of the United
			 States.
						(c)Procedure for
			 motion affecting order granting prospective relief against the
			 Government
						(1)In
			 generalA court shall promptly rule on the Government’s motion to
			 vacate, modify, dissolve, or otherwise terminate an order granting prospective
			 relief in any civil action pertaining to the administration or enforcement of
			 the immigration laws of the United States.
						(2)Automatic
			 stays
							(A)In
			 generalThe Government’s motion to vacate, modify, dissolve, or
			 otherwise terminate an order granting prospective relief made in any civil
			 action pertaining to the administration or enforcement of the immigration laws
			 of the United States shall automatically, and without further order of the
			 court, stay the order granting prospective relief on the date that is 15 days
			 after the date on which such motion is filed unless the court previously has
			 granted or denied the Government’s motion.
							(B)Duration of
			 automatic stayAn automatic stay under subparagraph (A) shall
			 continue until the court enters an order granting or denying the Government’s
			 motion.
							(C)PostponementThe
			 court, for good cause, may postpone an automatic stay under subparagraph (A)
			 for not longer than 15 days.
							(D)Automatic stays
			 during remands from higher courtsIf a higher court remands a
			 decision on a motion subject to this section to a lower court, the order
			 granting prospective relief which is the subject of the motion shall be
			 automatically stayed until the district court enters an order granting or
			 denying the Government’s motion.
							(E)Orders blocking
			 automatic staysAny order staying, suspending, delaying, or
			 otherwise barring the effective date of the automatic stay described in
			 subparagraph (A), other than an order to postpone the effective date of the
			 automatic stays for not longer than 15 days under subparagraph (C), shall
			 be—
								(i)treated as an
			 order refusing to vacate, modify, dissolve or otherwise terminate an
			 injunction; and
								(ii)immediately
			 appealable under section 1292(a)(1) of title 28, United States Code.
								(3)Pending
			 motions
							(A)Not more than
			 45 daysFor purposes of this subsection, any motion, which has
			 been pending for not more than 45 days on the date of the enactment of this
			 Act, shall be treated as if it had been filed on such date of enactment.
							(B)More than 45
			 daysEvery motion to vacate, modify, dissolve or otherwise
			 terminate an order granting prospective relief in any civil action pertaining
			 to the administration or enforcement of the immigration laws of the United
			 States, which has been pending for more than 45 days on the date of enactment
			 of this Act, and remains pending on the tenth day after such date of enactment,
			 shall result in an automatic stay, without further order of the court, of the
			 prospective relief that is the subject of any such motion. An automatic stay
			 pursuant to this subsection shall continue until the court enters an order
			 granting or denying the Government’s motion. No further postponement of any
			 such automatic stay pursuant to this subsection shall be available under
			 paragraph (2)(C).
							(d)Additional
			 rules concerning prospective relief affecting expedited
			 removal–
						(1)Judicial
			 reviewExcept as expressly provided under section 242(e) of the
			 Immigration and Nationality Act (8 U.S.C. 1252(e)) and notwithstanding any
			 other provision of law (statutory or nonstatutory), including section 2241 of
			 title 28, United States Code, any other habeas provision, and sections 1361 and
			 1651 of such title, no court has jurisdiction to grant or continue an order or
			 part of an order granting prospective relief if the order or part of the order
			 interferes with, affects, or impacts any determination pursuant to, or
			 implementation of, section 235(b)(1) of such Act (8 U.S.C. 1225(b)(1)).
						(2)Government
			 motionUpon the Government’s filing of a motion to vacate,
			 modify, dissolve, or otherwise terminate an order granting prospective relief
			 in a civil action identified in subsection (b), the court shall
			 promptly—
							(A)decide whether
			 the court continues to have jurisdiction over the matter; and
							(B)vacate any order
			 or part of an order granting prospective relief that is not within the
			 jurisdiction of the court.
							(3)ApplicabilityParagraphs
			 (1) and (2) shall not apply to the extent that an order granting prospective
			 relief was entered before the date of the enactment of this Act and such
			 prospective relief is necessary to remedy the violation of a right guaranteed
			 by the United States Constitution.
						(e)Settlements
						(1)Consent
			 decreesIn any civil action pertaining to the administration or
			 enforcement of the immigration laws of the United States, the court may not
			 enter, approve, or continue a consent decree that does not comply with
			 subsection (b).
						(2)Private
			 settlement agreementsNothing in this section shall preclude
			 parties from entering into a private settlement agreement that does not comply
			 with subsection (b) if the terms of that agreement are not subject to court
			 enforcement other than reinstatement of the civil proceedings that the
			 agreement settled.
						(f)DefinitionsIn
			 this section:
						(1)Consent
			 decreeThe term consent decree—
							(A)means any relief
			 entered by the court that is based in whole or in part on the consent or
			 acquiescence of the parties; and
							(B)does not include
			 private settlements.
							(2)Good
			 causeThe term good cause does not include discovery
			 or congestion of the court’s calendar.
						(3)GovernmentThe
			 term Government means the United States, any Federal department or
			 agency, or any Federal agent or official acting within the scope of official
			 duties.
						(4)Permanent
			 reliefThe term permanent relief means relief issued
			 in connection with a final decision of a court.
						(5)Private
			 settlement agreementThe term private settlement
			 agreement means an agreement entered into among the parties that is not
			 subject to judicial enforcement other than the reinstatement of the civil
			 action that the agreement settled.
						(6)Prospective
			 reliefThe term prospective relief means temporary,
			 preliminary, or permanent relief other than compensatory monetary
			 damages.
						(g)Expedited
			 proceedingsIt shall be the duty of every court to advance on the
			 docket and to expedite the disposition of any civil action or motion considered
			 under this section.
					(h)Application of
			 amendmentThis section shall apply with respect to all orders
			 granting prospective relief in any civil action pertaining to the
			 administration or enforcement of the immigration laws of the United States,
			 whether such relief was ordered before, on, or after the date of the enactment
			 of this Act.
					(i)SeverabilityIf
			 any provision of this section or the application of such provision to any
			 person or circumstance is found to be unconstitutional, the remainder of this
			 section and the application of the provisions of this section to any person or
			 circumstance shall not be affected by such finding.
					238.Reporting
			 requirements
					(a)Clarifying
			 address reporting requirementsSection 265 (8 U.S.C. 1305) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 notify the Attorney General in writing and inserting
			 submit written or electronic notification to the Secretary of Homeland
			 Security, in a manner approved by the Secretary,;
							(B)by striking
			 the Attorney General may require by regulation and inserting
			 the Secretary may require; and
							(C)by adding at the
			 end the following: If the alien is involved in a proceeding before an
			 immigration judge or in an administrative appeal of such proceeding, the alien
			 shall submit to the Attorney General the alien’s current address and a
			 telephone number, if any, at which the alien may be contacted.;
							(2)in subsection
			 (b), by striking Attorney General each place such term appears
			 and inserting Secretary of Homeland Security;
						(3)in subsection
			 (c), by striking given to such parent and inserting given
			 by such parent’ and
						(4)by adding at the
			 end the following:
							
								(d)(1)Except as otherwise
				provided by the Secretary under paragraph (2), an address provided by an alien
				under this section—
										(A)shall be alien’s current residential
				mailing address; and
										(B)may not be a post office box, another
				non-residential mailing address, or the address of an attorney, representative,
				labor organization, or employer.
										(2)The Secretary may provide specific
				requirements with respect to—
										(A)designated classes of aliens and
				special circumstances, including aliens who are employed at a remote location;
				and
										(B)the reporting of address information
				by aliens who are incarcerated in a Federal, State, or local correctional
				facility.
										(3)An alien who is being detained by the
				Secretary under this Act—
										(A)is not required to report the alien’s
				current address under this section while the alien remains in detention;
				and
										(B)shall notify the Secretary of the
				alien’s address under this section at the time of the alien’s release from
				detention.
										(e)(1)Notwithstanding any
				other provision of law, the Secretary may provide for the appropriate
				coordination and cross-referencing of address information provided by an alien
				under this section with other information relating to the alien’s address under
				other Federal programs, including—
										(A)any information pertaining to the
				alien, which is submitted in any application, petition, or motion filed under
				this Act with the Secretary of Homeland Security, the Secretary of State, or
				the Secretary of Labor;
										(B)any information available to the
				Attorney General with respect to an alien in a proceeding before an immigration
				judge or an administrative appeal or judicial review of such proceeding;
										(C)any information collected with respect
				to nonimmigrant foreign students or exchange program participants under section
				641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
				(8 U.S.C. 1372); and
										(D)any information collected from State
				or local correctional agencies pursuant to the State Criminal Alien Assistance
				Program.
										(2)The Secretary may rely on the most
				recent address provided by the alien under this section or section 264 to send
				to the alien any notice, form, document, or other matter pertaining to Federal
				immigration laws, including service of a notice to appear. The Attorney General
				and the Secretary may rely on the most recent address provided by the alien
				under section 239(a)(1)(F) to contact the alien about pending removal
				proceedings.
									(3)The alien’s provision of an address
				for any other purpose under the Federal immigration laws does not excuse the
				alien’s obligation to submit timely notice of the alien’s address to the
				Secretary under this section (or to the Attorney General under section
				239(a)(1)(F) with respect to an alien in a proceeding before an immigration
				judge or an administrative appeal of such
				proceeding).
									.
						(b)Conforming
			 changes with respect to registration requirementsChapter 7 of
			 title II (8 U.S.C. 1301 et seq.) is amended—
						(1)in section
			 262(c), by striking Attorney General and inserting
			 Secretary of Homeland Security;
						(2)in section
			 263(a), by striking Attorney General and inserting
			 Secretary of Homeland Security; and
						(3)in section
			 264—
							(A)in subsections
			 (a), (b), (c), and (d), by striking Attorney General each place
			 it appears and inserting Secretary of Homeland Security;
			 and
							(B)in subsection
			 (f)—
								(i)by
			 striking Attorney General is authorized and inserting
			 Secretary of Homeland Security and Attorney General are
			 authorized; and
								(ii)by
			 striking Attorney General or the Service and inserting
			 Secretary or the Attorney General.
								(c)PenaltiesSection
			 266 (8 U.S.C. 1306) is amended—
						(1)by striking
			 subsection (b) and inserting the following:
							
								(b)(1)Any alien or any parent
				or legal guardian in the United States of a minor alien who fails to notify the
				Secretary of Homeland Security of the alien’s current address in accordance
				with section 265 shall be fined under title 18, United States Code, imprisoned
				for not more than 6 months, or both.
									(2)Any alien who violates section 265
				(regardless of whether the alien is punished under paragraph (1)) and does not
				establish to the satisfaction of the Secretary that such failure was reasonably
				excusable or was not willful shall be taken into custody in connection with
				removal of the alien. If the aliens has not been inspected or admitted, or if
				the alien has failed on more than 1 occasion to submit notice of the alien’s
				current address as required under section 265, the aliens may be presumed to be
				flight risk.
									(3)The Secretary or the Attorney
				General, in considering any form of relief from removal which may be granted in
				the discretion of the Secretary or the Attorney General, may take into
				consideration the alien’s failure to comply with section 265 as a separate
				negative factor. If the aliens failed to comply with the requirements of
				section 265 after becoming subject to a final order of removal, deportation, or
				exclusion, the alien’s failure shall be considered as a strongly negative
				factor with respect to any discretionary motion for reopening or
				reconsideration filed by the
				alien.
									;
						(2)in subsection
			 (c), by inserting or a notice of current address before
			 containing statements; and
						(3)in subsections
			 (c) and (d), by striking Attorney General each place it appears
			 and inserting Secretary.
						(d)Effective
			 date
						(1)In
			 generalExcept as provided under paragraph (2),the amendments
			 made by this section shall apply to proceedings initiated on or after the date
			 of the enactment of this Act.
						(2)Conforming and
			 technical amendmentsThe amendments made by paragraphs (1)(A),
			 (1)(B), (2), and (3) of subsection (a) are effective as if enacted on March 1,
			 2003.
						239.Withholding of
			 removal
					(a)In
			 generalSection 241(b)(3) (8 U.S.C. 1231(b)(3)) is
			 amended—
						(1)in subparagraph
			 (A), by adding at the end the following: The alien has the burden of
			 proof to establish that the alien’s life or freedom would be threatened in such
			 country, and that race, religion, nationality, membership in a particular
			 social group, or political opinion would be at least 1 central reason for such
			 threat.; and
						(2)in subparagraph
			 (C), by striking In determining whether an alien has demonstrated that
			 the alien’s life or freedom would be threatened for a reason described in
			 subparagraph (A) and inserting For purposes of this
			 paragraph.
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if enacted on May 11, 2005, and shall apply to applications for withholding of
			 removal made on or after such date.
					240.Precluding
			 refugees and asylees who have been convicted of aggravated felonies from
			 adjustment to legal permanent resident status
					(a)In
			 generalSection 209(c) (8 U.S.C. 1159(c)) is amended—
						(1)by inserting
			 (1) before The provisions; and
						(2)by adding at the
			 end the following:
							
								(2)An alien who is convicted of an
				aggravated felony is not eligible for a waiver under paragraph (1) or for
				adjustment of status under this
				section.
								.
						(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to—
						(1)any act that
			 occurred before, on, or after the date of the enactment of this Act;
						(2)all aliens who
			 are required to establish admissibility on or after such date; and
						(3)all removal,
			 deportation, or exclusion proceedings that are filed, pending, or reopened, on
			 or after such date.
						241.Judicial
			 review of discretionary determinations and removal orders relating to criminal
			 aliens
					(a)Denial of
			 reliefSection 242(a)(2)(B) (8 U.S.C. 1252(a)(2)(B)) is amended
			 to read as follows:
						
							(B)Denial of
				discretionary relief and certain other reliefExcept as provided
				under subparagraph (D), and notwithstanding any other provision of law
				(statutory or nonstatutory), including section 2241 of title 28, any other
				habeas corpus provision, and sections 1361 and 1651 of such title, and
				regardless of whether the individual determination, decision, or action is made
				in removal proceedings, no court shall have jurisdiction to review—
								(i)an individual
				determination regarding the granting of status or relief under section 212(h),
				212(i), 240A, 240B, or 245; or
								(ii)any
				discretionary decision or action of the Attorney General or the Secretary of
				Homeland Security under this Act or the regulations promulgated under this Act,
				other than the granting of relief under section 208(a), regardless of whether
				such decision or action is guided or informed by standards or guidelines,
				regulatory, statutory, or
				otherwise.
								.
					(b)Final order of
			 removalSection 242(a)(2)(C) (8 U.S.C. 1252(a)(2)(C)) is amended
			 to read as follows:
						
							(C)Except as
				provided under subparagraph (D), and notwithstanding any other provision of law
				(statutory or nonstatutory), including section 2241 of title 28, any other
				habeas corpus provision, and sections 1361 and 1651 of such title, no court
				shall have jurisdiction to review any final order of removal (regardless of
				whether relief or protection was denied on the basis of the alien’s having
				committed a criminal offense) against an alien who is removable for committing
				a criminal offense under subparagraph (A)(iii), (B), (C), or (D) of section
				237(a)(2) or any offense under section 237(a)(2)(A)(ii) for which both
				predicate offenses are, without regard to their date of commission, described
				in section
				237(a)(2)(A)(i).
							.
					242.Information
			 sharing between Federal and local law enforcement officers
					(a)Requirement for
			 information sharingNo person or agency may prohibit a Federal,
			 State, or local government entity from acquiring information regarding the
			 immigration status of any individual if the entity seeking such information has
			 probable cause to believe that the individual is removable or not lawfully
			 present in the United States.
					(b)Rule of
			 constructionNothing in this section may be construed—
						(1)to limit the
			 acquisition of information as otherwise provided by law; or
						(2)to require a
			 person to disclose information regarding an individual’s immigration status
			 before receiving medical services or seeking law enforcement assistance.
						243.Fraud
			 prevention programNotwithstanding any other provision of this
			 Act, the head of each department responsible for the administration of a
			 program or authority to confer an immigration benefit, relief, or status under
			 this Act shall, subject to available appropriations, develop an administrative
			 program to prevent fraud within or upon such program or authority. Such program
			 shall provide for fraud prevention training for the relevant administrative
			 adjudicators within the department and such other measures as the head of the
			 department may provide.
				BWorksite
			 Enforcement
				251.Unlawful
			 employment of aliensSection
			 274A (8 U.S.C. 1324a) is amended to read as follows:
					
						274A.Unlawful
				employment of aliens
							(a)Making
				employment of unauthorized aliens unlawful
								(1)In
				generalIt is unlawful for an employer—
									(A)to hire, or to
				recruit or refer for a fee, an alien for employment in the United States
				knowing or with reckless disregard that the alien is an unauthorized alien with
				respect to such employment; or
									(B)to hire, or to
				recruit or refer for a fee, for employment in the United States an individual
				without complying with the requirements under subsections (c) and (d).
									(2)Continuing
				employmentIt is unlawful for an employer, after hiring an alien
				for employment, to continue to employ the alien in the United States knowing or
				with reckless disregard that the alien is (or has become) an unauthorized alien
				with respect to such employment.
								(3)Use of labor
				through contract
									(A)In
				generalFor purposes of this section, an employer who uses a
				contract, subcontract, or exchange to obtain the labor of an alien in the
				United States knowing that the alien is an unauthorized alien (as defined in
				subsection (b)(3)) with respect to performing such labor, shall be considered
				to have hired the alien for employment in the United States in violation of
				paragraph (1)(A).
									(B)RulemakingThe
				Secretary may promulgate regulations—
										(i)to require, for
				purposes of ensuring compliance with the immigration laws of the United States,
				that an employer include in a written contract, subcontract, or exchange an
				effective and enforceable requirement that the contractor or subcontractor
				adhere to such immigration laws, including use of EEVS;
										(ii)to establish
				procedures by which an employer may obtain confirmation from the Secretary that
				the contractor or subcontractor has registered with EEVS and is utilizing EEVS
				to verify its employees; and
										(iii)to establish
				such other requirements for employers using contractors or subcontractors as
				the Secretary determines to be necessary to prevent knowing violations of this
				paragraph after rulemaking pursuant to section 553 of title 5, United States
				Code.
										(C)GuidelinesThe
				Secretary may issue guidelines to clarify and supplement the regulations issued
				pursuant to subparagraph (B)(iii) and broadly disseminate such guidelines, in
				coordination with the Private Sector Office of the Department of Homeland
				Security.
									(4)Defense
									(A)In
				generalSubject to subparagraphs (B) through (D), an employer
				that establishes that it has complied in good faith with the requirements of
				paragraphs (1) through (4) of subsection (c), pertaining to document
				verification requirements, and subsection (d) has established an affirmative
				defense that the employer has not violated paragraph (1)(A) with respect to
				hiring, recruiting, or referral.
									(B)Limited
				exceptionA defense is established without a showing of
				compliance with subsection (d) until such time as the Secretary has required an
				employer to participate in EEVS or such participation is permitted on a
				voluntary basis pursuant to subsection (d).
									(C)Additional
				requirementsThe employer may not establish a defense unless the
				employer is in compliance with any additional requirements that the Secretary
				may promulgate by regulation pursuant to subsections (c), (d), and (k).
									(D)Failure to
				comply with standardsAn employer is presumed to have acted with
				knowledge or reckless disregard if the employer fails to comply with written
				standards, procedures or instructions issued by the Secretary. Such standards,
				procedures or instructions shall be objective and verifiable.
									(5)PreemptionThis
				section preempts any State or local law that—
									(A)requires the use
				of EEVS in a manner that—
										(i)conflicts with
				any Federal policy, procedure, or timetable;
										(ii)requires
				employers to verify whether or not an individual is authorized to work in the
				United States; or
										(iii)imposes a civil
				or criminal sanction (other than through licensing or other similar laws) on a
				person that employs, or recruits or refers for a fee for employment, any
				unauthorized alien; and
										(B)requires, as a
				condition of conducting, continuing, or expanding a business, a business
				entity—
										(i)provide, build,
				fund, or maintain a shelter, structure, or designated area at or near the place
				of business of the entity for use by—
											(I)any individual
				who is not an employee of the business entity who enters or seeks to enter the
				property of the entity for the purpose of seeking employment by the entity;
				or
											(II)any contractor,
				customer or other person over which the business entity has no authority;
				or
											(ii)carry out any
				other activity to facilitate the employment by others of—
											(I)any individual
				who is not an employee of the business entity who enters or seeks to enter the
				property of the entity for the purpose of seeking employment by the entity;
				or
											(II)any contractor,
				customer, or other person over which the business entity has no
				authority.
											(b)DefinitionsIn
				this section:
								(1)Critical
				infrastructureThe term critical infrastructure
				means agencies and departments of the United States, States, their suppliers or
				contractors, and any other employer whose employees have access as part of
				their jobs to a government building, military base, nuclear energy site, weapon
				site, airport, or seaport.
								(2)Employer
									(A)In
				generalThe term employer—
										(i)means any person
				or entity hiring, recruiting, or referring for a fee an individual for
				employment in the United States; and
										(ii)includes the
				Federal Government and State, local, and tribal governments.
										(B)Franchised
				businessesFranchised businesses that operate independently do
				not constitute a single employer solely on the basis of sharing a common
				brand.
									(3)Unauthorized
				alienThe term unauthorized alien means, with
				respect to the employment of an alien at a particular time, that the alien is
				not at that time either—
									(A)an alien lawfully
				admitted for permanent residence; or
									(B)authorized to be
				so employed by the Secretary of Homeland Security under this Act.
									(c)Document
				Verification Requirements
								(1)In
				generalAny employer hiring, recruiting, or referring for a fee
				an individual for employment in the United States shall take all reasonable
				steps to verify that the individual is authorized to work in the United States,
				including the requirements under this subsection and under subsection
				(d).
								(2)Attestation
				after examination of documentation
									(A)In
				general
										(i)RequirementThe
				employer shall attest, under penalty of perjury and on a form prescribed by the
				Secretary, that the employer has verified the identity and work authorization
				status of the individual by examining—
											(I)a document
				described in subparagraph (B); or
											(II)a document
				described in subparagraph (C) and a document described in subparagraph
				(D).
											(ii)Form of
				attestationAn attestation under clause (i) may be manifested by
				a handwritten or electronic signature. An employer has complied with the
				requirement of this paragraph with respect to examination of documentation if
				the employer has followed applicable regulations and any written procedures or
				instructions provided by the Secretary and if a reasonable person would
				conclude that the documentation is genuine and establishes the employee’s
				identity and authorization to work, taking into account any information
				provided to the employer by the Secretary, including photographs.
										(B)Documents
				establishing both employment authorization and identityA
				document described in this subparagraph is an individual’s—
										(i)United States
				passport, or passport card issued pursuant to the Secretary of State’s
				authority under the first section of the Act of July 3, 1926 (22 U.S.C.
				211a);
										(ii)permanent
				resident card or other document issued by the Secretary or Secretary of State
				to aliens authorized to work in the United States, if the document—
											(I)contains a
				photograph of the individual, biometric data, such as fingerprints, or such
				other personal identifying information relating to the individual as the
				Secretary finds, by regulation, sufficient for the purposes of this
				subsection;
											(II)is evidence of
				authorization for employment in the United States; and
											(III)contains
				security features to make it resistant to tampering, counterfeiting, and
				fraudulent use; or
											(iii)social security
				card (other than a card that specifies on its face that the card is not valid
				for establishing employment authorization in the United States) that bears a
				photograph and meets the standards established under the
				Immigration Enforcement and Border Security
				Act of 2007, upon the recommendation of the Secretary of Homeland
				Security, in consultation with the Commissioner of Social Security.
										(C)Documents
				establishing identity of individualA document described in this
				subparagraph includes—
										(i)an individual’s
				driver’s license or identity card issued by a State, the Commonwealth of the
				Northern Mariana Islands, or an outlying possession of the United States,
				provided that the issuing State or entity has certified to the Secretary of
				Homeland Security that it is in compliance with the minimum standards required
				under section 202 of the REAL ID Act of 2005 (division B of Public Law 109–13;
				49 U.S.C. 30301 note) and implementing regulations issued by the Secretary of
				Homeland Security once those requirements become effective;
										(ii)an individual’s
				driver’s license or identity card issued by a State, the Commonwealth of the
				Northern Mariana Islands, or an outlying possession of the United States which
				is not compliant under section 202 of the REAL ID Act of 2005 if—
											(I)the driver’s
				license or identity card contains the individual’s photograph as well as the
				individual’s name, date of birth, gender, height, eye color and address;
											(II)the card has
				been approved for this purpose by the Secretary in accordance with timetables
				and procedures established by the Secretary pursuant to subsection (c)(1)(F);
				and
											(III)the card is
				presented by the individual and examined by the employer in combination with a
				U.S. birth certificate, or a Certificate of Naturalization, or a Certificate of
				Citizenship, or such other documents as may be prescribed by the
				Secretary;
											(iii)for individuals
				under 16 years of age who are unable to present a document listed in clause (i)
				or (ii), documentation of personal identity of such other type as the Secretary
				finds provides a reliable means of identification, provided it contains
				security features to make it resistant to tampering, counterfeiting, and
				fraudulent use; or
										(iv)other
				documentation evidencing identity as identified by the Secretary in his
				discretion, with notice to the public provided in the Federal Register, to be
				acceptable for purposes of this section, provided that the document, including
				any electronic security measures linked to the document, contains security
				features that make the document as resistant to tampering, counterfeiting, and
				fraudulent use as a document described in clause (i) or subparagraph (B)(i) or
				(B)(ii).
										(D)Documents
				evidencing employment authorizationThe following documents shall
				be accepted as evidence of employment authorization:
										(i)A
				social security account number card issued by the Commissioner of Social
				Security (other than a card which specifies on its face that the card is not
				valid for employment in the United States). The Secretary, in consultation with
				the Commissioner of Social Security, may require by publication of a notice in
				the Federal Register that only a social security account number card described
				in section 253 of the Immigration Enforcement
				and Border Security Act of 2007 be accepted for this
				purpose.
										(ii)Any other
				documentation evidencing authorization of employment in the United States which
				the Secretary declares, by publication in the Federal Register, to be
				acceptable for purposes of this section, provided that the document, including
				any electronic security measures linked to the document contains security
				features to make it resistant to tampering, counterfeiting, and fraudulent
				use.
										(E)Authority to
				prohibit use of certain documentsIf the Secretary determines
				that any document or class of documents described in subparagraph (B), (C), or
				(D) as establishing employment authorization or identity does not reliably
				establish such authorization or identity or is being used fraudulently to an
				unacceptable degree, the Secretary shall, with notice to the public provided in
				the Federal Register, prohibit or restrict the use of that document or class of
				documents for purposes of this subsection.
									(3)Individual
				attestation of employment authorizationThe individual shall
				attest, under penalty of perjury on the form prescribed by the Secretary, that
				the individual is a citizen or national of the United States, an alien lawfully
				admitted for permanent residence, or an alien who is authorized under this Act
				or by the Secretary to be hired, recruited, or referred for such employment.
				Such attestation may be manifested by either a handwritten or electronic
				signature.
								(4)Retention of
				verification formAfter completing a form under paragraphs (1)
				and (2), the employer shall retain a paper, microfiche, microfilm, or
				electronic version of the form and make such version available for inspection
				by officers of the Department of Homeland Security (or persons designated by
				the Secretary), the Special Counsel for Immigration-Related Unfair Employment
				Practices, or the Department of Labor during a period beginning on the date of
				the hiring, recruiting, or referral of the individual and ending—
									(A)in the case of
				the recruiting or referral for a fee (without hiring) of an individual, 7 years
				after the date of the recruiting or referral; and
									(B)in the case of
				the hiring of an individual—
										(i)7
				years after the date of such hiring; or
										(ii)2 years after
				the date the individual’s employment is terminated, whichever is
				earlier.
										(5)Copying of
				documentation and recordkeeping required
									(A)In
				generalNotwithstanding any other provision of law, the employer
				shall copy all documents presented by an individual pursuant to this subsection
				and shall retain a paper, microfiche, microfilm, or electronic copy as
				prescribed in paragraph (4), but only (except as otherwise permitted under law)
				for the purposes of complying with the requirements of this subsection. Such
				copies shall reflect the signatures of the employer and the employee and the
				date of receipt.
									(B)SSA
				recordsThe employer shall also maintain records of Social
				Security Administration correspondence regarding name and number mismatches or
				no-matches and the steps taken to resolve such issues.
									(C)Resolution of
				identityThe employer shall maintain records of all actions and
				copies of any correspondence or action taken by the employer to clarify or
				resolve any issue that raises reasonable doubt as to the validity of the
				alien’s identity or work authorization.
									(D)Other
				recordsThe employer shall maintain such records as prescribed in
				this subsection. The Secretary may prescribe the manner of recordkeeping and
				may require that additional records be kept or that additional documents be
				copied and maintained. The Secretary may require that these documents be
				transmitted electronically, and may develop automated capabilities to request
				such documents.
									(6)PenaltiesAn
				employer that fails to comply with any requirement under this subsection shall
				be penalized under subsection (e)(4)(B).
								(7)No
				authorization of national identification cardsNothing in this
				section shall be construed to authorize, directly or indirectly, the issuance
				or use of national identification cards or the establishment of a national
				identification card.
								(8)All
				employeesThe employer shall use the procedures for document
				verification set forth in this paragraph for all employees without regard to
				national origin or citizenship status.
								(d)Employment
				eligibility verification system
								(1)In
				generalThe Secretary, in cooperation and consultation with the
				Secretary of State, the Commissioner of Social Security, and the States, shall
				implement and specify the procedures for EEVS. The participating employers
				shall timely register with EEVS and shall use EEVS in accordance with paragraph
				(5).
								(2)Implementation
				schedule
									(A)As of the date of
				enactment of this section, the Secretary, with notice to the public provided in
				the Federal Register, is authorized to require any employer or industry which
				the Secretary determines to be part of the critical infrastructure, a Federal
				contractor, or directly related to the national security or homeland security
				of the United States to participate in EEVS. This requirement may be applied to
				both newly hired and current employees. The Secretary shall notify employers
				not later than 30 days before such employers are required to participate in
				EEVS pursuant to this subparagraph.
									(B)Not later than 6
				months after the date of the enactment of this section, the Secretary shall
				require additional employers or industries to participate in EEVS. This
				subparagraph shall apply to new employees hired, and current employees subject
				to reverification because of expiring work authorization documentation or
				expiration of immigration status, on or after the date on which the requirement
				takes effect. The Secretary, by notice in the Federal Register, shall designate
				these employers or industries, in the discretion of the Secretary, based upon
				risks to critical infrastructure, national security, immigration enforcement,
				or homeland security needs.
									(C)Not later than 18
				months after the date of the enactment of this section, the Secretary shall
				require all employers to participate in EEVS with respect to newly hired
				employees and current employees subject to reverification because of expiring
				work authorization documentation or expiration of immigration status.
									(D)Not later than 3
				years after the date of the enactment of this section, all employers shall
				participate in EEVS with respect to new employees, all employees whose identity
				and employment authorization have not been previously verified through EEVS.
				The Secretary may specify earlier dates for participation in EEVS, in the
				discretion of the Secretary, for some or all classes of employer or
				employee.
									(E)The Secretary
				shall create the necessary systems and processes to monitor the functioning of
				EEVS, including the volume of the workflow, the speed of processing of queries,
				and the speed and accuracy of responses. The Comptroller General of the United
				States shall audit these systems and processes not later than 9 months after
				the date of the enactment of this section and not later than 24 months after
				the date of the enactment of this section. The Comptroller General shall report
				the results of the audits conducted under this subparagraph to Congress.
									(3)Participation
				in eevsThe Secretary may—
									(A)permit any
				employer that is not required to participate in EEVS to participate on a
				voluntary basis; and
									(B)require any
				employer that is required to participate in EEVS with respect to its newly
				hired employees also to do so with respect to its current workforce if the
				Secretary has reasonable cause to believe that the employer has engaged in any
				violation of the immigration laws.
									(4)Consequence of
				failure to participateIf an employer fails to comply with the
				requirements of EEVS with respect to an individual—
									(A)such failure
				shall be treated as a violation of subsection (a)(1)(B) with respect to that
				individual; and
									(B)a rebuttable
				presumption is created that an employer has acted with knowledge or reckless
				disregard if the employer is shown by clear and convincing evidence to have
				materially failed to comply with written standards, procedures, or instructions
				issued by the Secretary, which shall be objective and verifiable.
									(5)Procedures for
				participants in EEVS
									(A)In
				generalAn employer participating in EEVS shall register in EEVS
				and conform to the procedures under this paragraph in the event of hiring,
				recruiting, or referring any individual for employment in the United
				States.
									(B)Registration of
				employersThe Secretary of Homeland Security, through notice in
				the Federal Register, shall prescribe procedures that employers shall follow to
				register in EEVS. In prescribing these procedures, the Secretary may require
				employers to provide—
										(i)the name of the
				employer;
										(ii)the employer’s
				employment identification number;
										(iii)the address of
				the employer;
										(iv)the name,
				position, and social security number of the employees of the employer for whom
				EEVS is being accessed; and
										(v)such other
				information as the Secretary deems necessary to ensure proper use and security
				of EEVS.
										(C)TrainingThe
				Secretary shall require employers to undergo such training as the Secretary
				determines to be necessary to ensure proper use and security of EEVS. Such
				training shall be made available electronically, if practicable.
									(D)Provision of
				additional informationEach prospective employee shall provide to
				the employer, and the employer shall record in such manner as the Secretary may
				specify—
										(i)the prospective
				employee’s social security account number;
										(ii)if the
				prospective employee does not attest to being a national of the United States
				under subsection (c)(2), such identification or authorization number
				established by the Department of Homeland Security as the Secretary of Homeland
				Security shall specify; and
										(iii)such other
				information as the Secretary may require to determine the identity and work
				authorization of the prospective employee.
										(E)Presentation of
				documentationThe employer and each prospective employee shall
				fulfill the requirements under subsection (c).
									(F)Presentation of
				biometricsEmployers who are enrolled in the Voluntary Advanced
				Verification Program to Combat Identity Theft established under section 255 of
				the Immigration Enforcement and Border
				Security Act of 2007 shall, in addition to documentary evidence
				of identity and work eligibility, electronically provide the fingerprints of
				the prospective employee to the Secretary of Homeland Security.
									(6)Seeking
				confirmation
									(A)In
				generalThe employer shall use EEVS to provide the Secretary of
				Homeland Security with all required information to obtain confirmation of the
				identity and employment eligibility of any employee before the date on which
				the individual is employed, recruited, or referred. An employer may not make
				the starting date of an individual’s employment contingent on the receipt of a
				confirmation of the identity and employment eligibility.
									(B)Limited work
				authorizationFor reverification of an employee with a limited
				period of work authorization, all required verification procedures shall be
				completed not later than the date the employee’s work authorization
				expires.
									(C)NotificationThe
				Secretary shall provide, and the employer shall utilize, as part of EEVS, a
				method of communicating notices and requests for information or action on the
				part of the employer with respect to expiring work authorization or status and
				other matters. The Secretary shall provide a method of notifying employers of a
				confirmation, nonconfirmation or a notice that further action is required
				(referred to in this subsection as the further action notice).
				The employer shall communicate to the prospective employee that is the subject
				of the verification all information provided to the employer by EEVS for
				communication to such prospective employee.
									(7)Confirmation or
				nonconfirmation
									(A)Initial
				responseEEVS shall provide a confirmation, a nonconfirmation, or
				a further action notice of an prospective employee’s identity and employment
				eligibility at the time of the inquiry, unless for technological reasons or due
				to unforeseen circumstances, EEVS is unable to provide such confirmation or
				further action notice. In such situations, the system shall provide
				confirmation or further action notice not later than 2 business days after the
				initial inquiry. If providing confirmation or further action notice, EEVS shall
				provide an appropriate code indicating such confirmation or such further action
				notice.
									(B)Confirmation
				upon initial inquiryIf the employer receives an appropriate
				confirmation of an prospective employee’s identity and work eligibility under
				EEVS, the employer shall record the confirmation in such manner as the
				Secretary may specify.
									(C)Further action
				notice upon initial inquiry and secondary verification
										(i)Further action
				noticeIf the employer receives a further action notice of a
				prospective employee’s identity or work eligibility under EEVS, the employer
				shall immediately inform the prospective employee of the further action notice
				and any procedures specified by the Secretary for addressing the further action
				notice. The employee shall acknowledge in writing the receipt of the further
				action notice from the employer.
										(ii)ContestNot
				later than 5 business days after the date on which a prospective employee is
				notified under this subparagraph, the employee shall contact the appropriate
				agency to contest the further action notice and, if required by the Secretary,
				appear in person at the appropriate Federal or State agency to verify the
				employee’s identity and employment authorization. The Secretary, in
				consultation with the Commissioner of Social Security and other appropriate
				Federal and State officials, shall specify an available secondary verification
				procedure to confirm the validity of information provided and to provide a
				final confirmation or nonconfirmation. An employee contesting a further action
				notice shall attest under penalty of perjury to the employee’s identity and
				employment authorization.
										(iii)No
				contestIf the prospective employee does not contest the further
				action notice within the period specified in clause (ii), a final
				nonconfirmation shall be issued and the employer shall record the
				nonconfirmation in such manner as the Secretary may specify.
										(iv)FinalityEEVS
				shall provide a final confirmation or nonconfirmation not later than 10
				business days after a prospective employee contests the further action notice.
				If the employee is taking the steps required by the Secretary and the agency
				that the employee has contacted to resolve a further action notice, the
				Secretary shall extend the period of investigation until the secondary
				verification procedure allows the Secretary to provide a final confirmation or
				nonconfirmation. If the employee fails to take the steps required by the
				Secretary and the appropriate agency, a final nonconfirmation may be issued to
				that employee.
										(v)ReexaminationNothing
				in this section may be construed to prevent the Secretary from reexamining a
				case where a final confirmation has been provided if subsequently received
				information indicates that the individual may not be work authorized.
										(D)Termination of
				employmentAn employer may not terminate the employment of an
				individual solely because of the failure of the individual to have identity and
				work eligibility confirmed under this section until a nonconfirmation becomes
				final. When final confirmation or nonconfirmation is provided, the confirmation
				system shall provide an appropriate code indicating such confirmation or
				nonconfirmation.
									(8)Consequences of
				nonconfirmation
									(A)Termination of
				continued employmentIf the employer has received a final
				nonconfirmation regarding a prospective employee, the employer shall terminate
				employment, recruitment, or referral of the employee.
									(B)Continued
				employment after final nonconfirmationIf the employer violates
				subparagraph (A), a rebuttable presumption is created that the employer has
				violated paragraphs (1)(A) and (2) of subsection (a).
									(C)ExceptionSubparagraph
				(B) shall not apply in any prosecution under section 274A(e)(1).
									(9)Obligation to
				respond to queries and additional information
									(A)In
				generalEmployers shall comply with requests from the Secretary
				through EEVS for information, including queries concerning current and former
				employees that relate to the functioning of EEVS, the accuracy of the responses
				provided by EEVS, and any suspected fraud or identity theft in the use of EEVS.
				Failure to comply with such a request is a violation of subsection
				(a)(1)(B).
									(B)Further
				actionIndividuals being verified through EEVS may be required to
				take further action to address irregularities identified in the documents
				relied upon for purposes of employment verification. The employer shall
				communicate to the individual any such requirement for further actions and
				shall record the date and manner of such communication. The individual shall
				acknowledge in writing the receipt of this communication from the employer.
				Failure to communicate such a requirement is a violation of subsection
				(a)(1)(B).
									(C)Additional
				requirementsThe Secretary, with notice to the public provided in
				the Federal Register, may implement, clarify, and supplement the requirements
				of this paragraph to facilitate the functioning of EEVS or to prevent fraud or
				identity theft in the use of EEVS.
									(10)Impermissible
				use of EEVS
									(A)An employer may
				not use EEVS to verify an individual before extending to the individual an
				offer of employment.
									(B)An employer may
				not require an individual to verify the individual’s employment eligibility
				through EEVS as a condition of extending to that individual an offer of
				employment. Nothing in this subparagraph may be construed to prevent an
				employer from encouraging an employee or a prospective employee from verifying
				the employee’s or a prospective employee’s employment eligibility before
				obtaining employment pursuant to paragraph (12).
									(C)An employer may
				not terminate an individual’s employment solely because that individual has
				been issued a further action notice.
									(D)An employer may
				not take the following actions solely because an individual has been issued a
				further action notice:
										(i)Reduce the
				salary, bonuses, or other compensation due to the employee.
										(ii)Suspend the
				employee without pay.
										(iii)Reduce the
				hours that the employee is required to work if such reduction is accompanied by
				a reduction in salary, bonuses, or other compensation due to the employee. An
				employer, with the agreement of an employee, may provide the employee with
				reasonable time off without pay in order to contest and resolve the further
				action notice received by the employee.
										(iv)Deny the
				employee the training necessary to perform the employment duties for which the
				employee has been hired.
										(E)An employer may
				not, in the course of utilizing the procedures for document verification set
				forth in subsection (c), require that a prospective employee present additional
				documents or different documents than those prescribed under that
				section.
									(F)The Secretary of
				Homeland Security shall develop the necessary policies and procedures to
				monitor the use of EEVS by employers and their compliance with the requirements
				set forth in this section. Employers shall comply with requests from the
				Secretary for information related to any monitoring, audit or investigation
				undertaken pursuant to this paragraph.
									(G)The Secretary of
				Homeland Security, in consultation with the Secretary of Labor, shall establish
				and maintain a process by which any employee (or any prospective employee who
				would otherwise have been hired) who has reason to believe that an employer has
				violated any of subparagraphs (A) through (E) may file a complaint against the
				employer.
									(H)Any employer
				found to have violated any of subparagraphs (A) through (E) shall pay a civil
				penalty in an amount not to exceed $10,000 for each violation.
									(I)This paragraph is
				not intended to, and does not, create any right, benefit, trust, or
				responsibility, whether substantive or procedural, enforceable at law or equity
				by a party against the United States, its departments, agencies,
				instrumentalities, entities, officers, employees, or agents, or any person, nor
				does it create any right of review in a judicial proceeding.
									(11)Modification
				of requirementsIf, based on a regular review of EEVS and the
				document verification procedures to identify fraudulent use and to assess the
				security of the documents being used to establish identity or employment
				authorization, the Secretary determines that modifications are necessary to
				ensure that EEVS accurately and reliably determines the work authorization of
				employees while providing protection against fraud and identity theft, the
				Secretary, in consultation with the Commissioner of Social Security and after
				publishing a notice the Federal Register, may modify—
									(A)the documents
				required to be presented to the employer;
									(B)the information
				required to be provided to EEVS by the employer; and
									(C)the procedures
				required to be followed by employers with respect to any aspect of EEVS.
									(12)Secure
				self-verification proceduresSubject to appropriate safeguards to
				prevent misuse of EEVS, the Secretary, in consultation with the Commissioner of
				Social Security, shall establish secure procedures to permit an individual,
				seeking to verify the individual’s employment eligibility before obtaining or
				changing employment, to contact the appropriate agency and, in a timely manner,
				correct or update the information used by EEVS.
								(e)Protection from
				liability for actions taken on the basis of information provided by
				EEVSNo employer
				participating in EEVS may be held liable under any law for any
				employment-related action taken with respect to the employee in good faith
				reliance on information provided through EEVS.
							(f)Administrative
				review
								(1)Filing
				requirement
									(A)In
				generalAn individual who receives a final nonconfirmation notice
				may, not later than 15 days after the date that such notice is received, file
				an administrative appeal of such final notice. An individual who did not timely
				contest a further action notice may not file an administrative appeal under
				this paragraph. Unless the Secretary of Homeland Security, in consultation with
				the Commissioner of Social Security, specifies otherwise, all administrative
				appeals shall be filed in accordance with this paragraph.
									(B)Nationals of
				the United StatesAn individual claiming to be a national of the
				United States shall file the administrative appeal with the
				Commissioner.
									(C)AliensAn
				individual claiming to be an alien authorized to work in the United States
				shall file the administrative appeal with the Secretary.
									(2)Review for
				errorThe Secretary and the Commissioner shall each develop
				procedures for resolving administrative appeals regarding final
				nonconfirmations based upon the information that the individual has provided,
				including any additional evidence that was not previously considered. Appeals
				shall be resolved not later than 30 days after the individual submits all
				evidence relevant to the appeal. The Secretary and the Commissioner may, on a
				case by case basis for good cause, extend this period in order to ensure
				accurate resolution of the appeal. Administrative review under this subsection
				shall be limited to whether the final nonconfirmation notice is supported by
				the weight of the evidence.
								(3)Administrative
				reliefRelief available under this subsection is limited to an
				administrative order upholding, reversing, modifying, amending, or setting
				aside the final nonconfirmation notice.
								(4)Damages, fees
				and costsMoney damages, fees, or costs may not be awarded in the
				administrative review process, and no court shall have jurisdiction to award
				any damages, fees or costs relating to such administrative review under the
				Equal Access to Justice Act (Public Law 96–481) or under any other law.
								(g)Judicial
				Review
								(1)Exclusive
				procedureNotwithstanding any other provision of law, including
				sections 1361 and 1651 of title 28, United States Code, no court shall have
				jurisdiction to consider any claim against the United States, or any of its
				agencies, officers, or employees, challenging or otherwise relating to a final
				nonconfirmation notice or to EEVS, except as specifically provided under this
				subsection.
								(2)Petition for
				review
									(A)In
				generalA petition for review of a denial of a final
				administrative order upholding a final nonconfirmation notice shall be filed
				with the United States Court of Appeals for the judicial circuit in which the
				petitioner resided when the final nonconfirmation notice was issued.
									(B)Scope and
				standard for reviewThe court of appeals shall decide the
				petition only on the administrative record on which the final nonconfirmation
				order is based. The burden shall be on the petitioner to show that the
				administratively final nonconfirmation decision was arbitrary, capricious, not
				supported by substantial evidence, or otherwise not in accordance with law.
				Administrative findings of fact are conclusive unless any reasonable
				adjudicator would be compelled to reach a contrary conclusion.
									(3)Exhaustion of
				administrative remediesA court may review an administratively
				final order of a nonconfirmation notice only if the petitioner has exhausted
				all administrative remedies available to the petitioner as of right.
								(4)Limit on
				injunctive reliefRegardless of the nature of the action or claim
				or of the identity of the party or parties bringing the action, no court (other
				than the Supreme Court) shall have jurisdiction or authority to enjoin or
				restrain the operation of the provisions in this section.
								(h)Management of
				employment eligibility verification system
								(1)In
				generalThe Secretary shall establish, manage, and modify EEVS
				to—
									(A)respond to
				inquiries made by participating employers at any time through the Internet
				concerning an individual’s identity and whether the individual is authorized to
				be employed;
									(B)maintain records
				of the inquiries that were made, of confirmations provided (or not provided),
				and of the codes provided to employers as evidence of their compliance with
				their obligations under EEVS; and
									(C)provide
				information to, and request action by, employers and individuals using the
				system, including notifying employers of the expiration or other relevant
				change in an employee’s employment authorization, and directing an employer to
				convey to the employee a request to contact the appropriate Federal or State
				agency.
									(2)Design and
				operation of systemEEVS shall be designed and operated—
									(A)to maximize its
				reliability and ease of use by employers consistent with insulating and
				protecting the privacy and security of the underlying information;
									(B)to respond
				accurately to all inquiries made by employers on whether individuals are
				authorized to be employed and to register any times when the system is unable
				to receive inquiries;
									(C)to maintain
				appropriate administrative, technical, and physical safeguards to prevent
				unauthorized disclosure of personal information;
									(D)to allow for
				auditing use of the system to detect fraud and identify theft, and to preserve
				the security of the information in EEVS, including—
										(i)the development
				and use of algorithms to detect potential identity theft, such as multiple uses
				of the same identifying information or documents;
										(ii)the development
				and use of algorithms to detect misuse of EEVS by employers and
				employees;
										(iii)the development
				of capabilities to detect anomalies in the use of EEVS that may indicate
				potential fraud or misuse of EEVS;
										(iv)auditing
				documents and information submitted by potential employees to employers,
				including authority to conduct interviews with employers and employees;
										(E)to confirm
				identity and work authorization through verification of records maintained by
				the Secretary, other Federal departments, States, the Commonwealth of the
				Northern Mariana Islands, or an outlying possession of the United States, as
				determined necessary by the Secretary, including—
										(i)records
				maintained by the Social Security Administration as specified in paragraph (4),
				including photographs and any other biometric information as may be
				required;
										(ii)birth and death
				records maintained by vital statistics agencies of any State or other United
				States jurisdiction;
										(iii)passport and
				visa records, including photographs, maintained by the United States Department
				of State; and
										(iv)State driver’s
				license or identity card information, including photographs, maintained by the
				department of motor vehicles of a State;
										(F)to electronically
				confirm the issuance of the employment authorization or identity document and
				to display the digital photograph that the issuer placed on the document so
				that the employer can compare the photograph displayed to the photograph on the
				document presented by the employee; and
									(G)if in exceptional
				cases a photograph is not available from the issuer, to implement an
				alternative procedure, as specified by the Secretary, for confirming the
				authenticity of a document described in subparagraph (F).
									(3)RulemakingThe
				Secretary is authorized, with notice to the public provided in the Federal
				Register, to issue regulations concerning operational and technical aspects of
				EEVS and the efficiency, accuracy, and security of EEVS.
								(4)Access to
				information
									(A)Notwithstanding
				any other provision of law, the Secretary of Homeland Security shall have
				access to relevant records described in paragraph (2)(E), for the purposes of
				preventing identity theft and fraud in the use of EEVS and enforcing the
				provisions of this section governing employment verification. A State or other
				non-Federal jurisdiction that does not provide such access shall not be
				eligible for any grant or other program of financial assistance administered by
				the Secretary.
									(B)The Secretary, in
				consultation with the Commissioner of Social Security and other appropriate
				Federal and State officials, shall develop policies and procedures to ensure
				protection of the privacy and security of personally identifiable information
				and identifiers contained in the records accessed pursuant to this subsection
				and subsection (e)(5)(A). The Secretary, in consultation with the Commissioner
				and other appropriate Federal and State agencies, shall develop and deploy
				appropriate privacy and security training for the Federal and State employees
				accessing the records pursuant to this subsection and subsection
				(e)(5)(A).
									(C)The Chief Privacy
				Officer of the Department of Homeland Security shall conduct regular privacy
				audits of the policies and procedures established under subparagraph (B),
				including any collection, use, dissemination, and maintenance of personally
				identifiable information and any associated information technology systems, as
				well as scope of requests for this information. The Chief Privacy Officer shall
				review the results of the audits and recommend to the Secretary and the Privacy
				and Civil Liberties Oversight Board any changes necessary to improve the
				privacy protections of the program.
									(5)Responsibilities
				of the secretary of homeland security
									(A)As part of EEVS,
				the Secretary shall establish a reliable, secure method, that—
										(i)compares the
				name, alien identification or authorization number, or other relevant
				information provided in an inquiry against such information maintained or
				accessed by the Secretary in order to confirm (or not confirm) the validity of
				the information provided, the correspondence of the name and number, whether
				the alien is authorized to be employed in the United States (or, to the extent
				that the Secretary determines to be feasible and appropriate, whether the
				Secretary’s records verify United States citizenship), and such other
				information as the Secretary may prescribe; and
										(ii)displays the
				digital photograph described in paragraph (2)(F).
										(B)The Secretary
				shall have authority to prescribe when a confirmation, nonconfirmation or
				further action notice shall be issued.
									(C)The Secretary
				shall perform regular audits under EEVS in accordance with paragraph (2)(D) and
				shall utilize the information obtained from such audits and any information
				obtained from the Commissioner of Social Security pursuant to section 253 of
				the Immigration Enforcement and Border
				Security Act of 2007, to improve immigration enforcement.
									(D)The Secretary
				shall make appropriate arrangements to allow employers who are otherwise unable
				to access EEVS to use Federal Government facilities or public facilities in
				order to utilize EEVS.
									(6)Responsibilities
				of the secretary of stateAs part of EEVS, the Secretary of State
				shall provide to the Secretary access to passport and visa information as
				needed to confirm that a passport or passport card presented under subsection
				(c)(1)(B) belongs to the subject of EEVS check, or that a passport or visa
				photograph matches an individual;
								(7)Updating
				informationThe Commissioner of Social Security, the Secretary of
				Homeland Security, and the Secretary of State shall update their information in
				a manner that promotes maximum accuracy and shall provide a process for the
				prompt correction of erroneous information.
								(i)Limitation on
				use of EEVSNotwithstanding
				any other provision of law, nothing in this section may be construed to permit
				any agency of the United States Government to utilize any information,
				database, or other records assembled under this section for any purpose other
				than for the enforcement and administration of the immigration laws,
				antiterrorism laws, or for enforcement of Federal criminal law related to the
				functions of EEVS, including prohibitions on forgery, fraud and identity
				theft.
							(j)Unauthorized
				use or disclosure of informationAny employee of the Department
				of Homeland Security or another Federal or State agency who knowingly uses or
				discloses the information assembled under this subsection for a purpose other
				than the purpose authorized under this section shall pay a civil penalty for
				each such violation in an amount not less than $5,000 and not to exceed
				$50,000.
							(k)FundsIn addition to any funds otherwise
				appropriated, the Secretary of Homeland Security may use funds made available
				under subsections (m) and (n) of section 286, for the maintenance and operation
				of EEVS, which shall be considered an immigration adjudication service for
				purposes of such subsections.
							(l)ScopeThe employer shall use the procedures for
				EEVS specified in this section for all employees without regard to national
				origin or citizenship status.
							(m)Conforming
				amendmentTitle IV of the
				Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
				1324a note) is repealed.
							(n)Compliance
								(1)Complaints and
				investigationsThe Secretary of Homeland Security shall establish
				procedures—
									(A)for individuals
				and entities to file complaints respecting potential violations of subsection
				(a) or (f)(1);
									(B)for the
				investigation of those complaints which the Secretary determines should be
				investigated; and
									(C)for the
				investigation of such other violations of subsection (a) or (f)(1) as the
				Secretary determines to be appropriate.
									(2)Authority in
				investigations
									(A)In
				generalIn conducting investigations and hearings under this
				subsection—
										(i)immigration
				officers shall have reasonable access to examine evidence of any employer being
				investigated; and
										(ii)immigration
				officers designated by the Secretary may compel by subpoena the attendance of
				witnesses and the production of evidence at any designated place in an
				investigation or case under this subsection.
										(B)Enforcement of
				subpoenasIn case of contumacy or refusal to obey a subpoena
				lawfully issued under this paragraph, the Secretary may request that the
				Attorney General apply in an appropriate district court of the United States
				for an order requiring compliance with such subpoena, and any failure to obey
				such order may be punished by such court as a contempt of such court. Failure
				to cooperate with such subpoena shall be subject to further penalties,
				including further fines and the voiding of any mitigation of penalties or
				termination of proceedings under paragraph (3)(B).
									(3)Compliance
				procedures
									(A)Pre-penalty
				noticeIf the Secretary has reasonable cause to believe that
				there has been a civil violation of this section and determines that further
				proceedings are warranted, the Secretary shall issue to the employer concerned
				a written notice of the Department’s intention to issue a claim for a monetary
				or other penalty. Such prepenalty notice shall—
										(i)describe the
				violation;
										(ii)specify the laws
				and regulations allegedly violated;
										(iii)disclose the
				material facts which establish the alleged violation; and
										(iv)inform such
				employer that he or she shall have a reasonable opportunity to make
				representations as to why a claim for a monetary or other penalty should not be
				imposed.
										(B)Remission or
				mitigation of penaltiesIf any employer receives written
				prepenalty notice of a fine or other penalty in accordance with subparagraph
				(A), the employer may, not later than 15 days after receiving such notice, file
				with the Secretary a petition for the remission or mitigation of such fine or
				penalty, or a petition for termination of the proceedings. The petition may
				include any relevant evidence or proffer of evidence the employer wishes to
				present, and shall be filed and considered in accordance with procedures to be
				established by the Secretary. If the Secretary determines that such fine,
				penalty, or forfeiture was incurred erroneously, or that mitigating
				circumstances as to justify the remission or mitigation of such fine or
				penalty, the Secretary may remit or mitigate the same upon such terms and
				conditions as the Secretary considers reasonable and just, or order termination
				of any related proceedings. Such mitigating circumstances may include good
				faith compliance and participation in, or agreement to participate in, EEVS, if
				not otherwise required. This subparagraph shall not apply to an employer that
				has or is engaged in a pattern or practice of violating paragraph (1)(A),
				(1)(B), or (2) of subsection (a) or of any other requirement under this
				section.
									(C)Penalty
				claimAfter considering any evidence and representations offered
				by the employer pursuant to subparagraph (B), the Secretary shall determine
				whether there was a violation and promptly issue a written final determination
				setting forth the findings of fact and conclusions of law on which the
				determination is based. If the Secretary determines that there was a violation,
				the Secretary shall issue the final determination with a written penalty claim.
				The penalty claim shall specify all charges in the information provided under
				clauses (i) through (iii) of subparagraph (A) and any mitigation or remission
				of the penalty that the Secretary determines to be appropriate.
									(4)Civil
				penalties
									(A)Hiring or
				continuing to employ unauthorized aliensAny employer that
				violates any provision under paragraph (1)(A) or (2) of subsection (a)—
										(i)shall pay a civil
				penalty of $5,000 for each unauthorized alien with respect to which such
				violation occurred;
										(ii)if an employer
				has previously been fined under subsection (d)(4)(A), shall pay a civil penalty
				of $10,000 for each unauthorized alien with respect to which such violation
				occurred;
										(iii)if an employer
				has previously been fined more than once under subsection (d)(4)(A), shall pay
				a civil penalty of $25,000 for each unauthorized alien with respect to which
				such violation occurred in addition to any penalties previously assessed if the
				employer failed to comply with a previously issued and final order under this
				section;
										(iv)if an employer
				has previously been fined more than twice under subsection (d)(4)(A), shall pay
				a civil penalty of $75,000 for each alien with respect to which such violation
				occurred; and
										(v)shall, in
				addition to any penalties assessed under clauses (i) through (iv), be fined
				$75,000 for each violation if the employer failed to comply with a previously
				issued and final order under this section.
										(B)Recordkeeping
				or verification practicesAny employer that violates or fails to
				comply with any requirement under subsection (b), (c), or (d)—
										(i)shall pay a civil
				penalty of $1,000 for each such violation;
										(ii)if an employer
				has previously been fined under subsection (d)(4)(B), shall pay a civil penalty
				of $2,000 for each such violation;
										(iii)if an employer
				has previously been fined more than once under subsection (d)(4)(B), shall pay
				a civil penalty of $5,000 for each such violation in addition to any penalties
				previously assessed if the employer failed to comply with a previously issued
				and final order under this section;
										(iv)if an employer
				has previously been fined more than twice under subsection (d)(4)(B), shall pay
				a civil penalty of $15,000 for each violation; and
										(v)shall, in
				addition to any penalties previously assessed, be fined $15,000 for each such
				violation if the employer failed to comply with a previously issued and final
				order under this section.
										(C)Other
				penaltiesThe Secretary may impose additional penalties for
				violations, including cease and desist orders, specially designed compliance
				plans to prevent further violations, suspended fines to take effect in the
				event of a further violation, and in appropriate cases, the remedy provided by
				subsection (f)(2). All penalties in this section may be adjusted every 4 years
				to account for inflation as provided by law.
									(D)Reduction or
				mitigation of penaltiesThe Secretary may reduce or mitigate
				penalties imposed upon employers, based upon factors including the employer’s
				hiring volume, compliance history, good-faith implementation of a compliance
				program, participation in a temporary worker program, and voluntary disclosure
				of violations of this subsection to the Secretary.
									(5)Order of
				internal review and certification of complianceIf the Secretary
				has reasonable cause to believe that an employer has failed to comply with this
				section, the Secretary is authorized, at any time, to require that the employer
				certify that it is in compliance with this section, or has instituted a program
				to come into compliance. Not later than 60 days after receiving a notice from
				the Secretary requiring such a certification, the employer’s chief executive
				officer or similar official with responsibility for, and authority to bind the
				company on, all hiring and immigration compliance notices shall certify under
				penalty of perjury that the employer is in conformance with the requirements of
				paragraphs (1) through (4) of subsection (c), pertaining to document
				verification requirements, and with any additional requirements that the
				Secretary may promulgate by regulation pursuant to subsections (c) and (k), or
				that the employer has instituted a program to come into compliance with these
				requirements. At the request of the employer, the Secretary may extend the
				60-day deadline for good cause. The Secretary may publish in the Federal
				Register standards or methods for such certification, require specific
				recordkeeping practices with respect to such certifications, and audit such
				records at any time. The authority granted under this paragraph may not be
				construed to diminish or qualify any other penalty provided under this
				section.
								(6)Judicial
				review
									(A)In
				generalNotwithstanding any other provision of law, including
				sections 1361 and 1651 of title 28, United States Code, no court shall have
				jurisdiction to consider a final determination or penalty claim issued under
				paragraph (3)(C), except as specifically provided under this paragraph. Except
				as specifically provided in this paragraph, judicial review of a final
				determination under paragraph (4) shall be governed exclusively under chapter
				158 of such title 28. The filing of a petition under this paragraph shall stay
				the Secretary’s determination until entry of judgment by the court. The
				Secretary may require that petitioner provide, prior to filing for review,
				security for payment of fines and penalties through bond or other guarantee of
				payment acceptable to the Secretary.
									(B)Requirements
				for review of a final determinationWith respect to judicial
				review of a final determination or penalty claim issued under paragraph (3)(C),
				the following requirements shall apply:
										(i)DeadlineThe
				petition for review shall be filed not later than 30 days after the date of the
				final determination or penalty claim issued under paragraph (3)(C).
										(ii)Venue and
				formsThe petition for review shall be filed with the court of
				appeals for the judicial circuit wherein the employer resided when the final
				determination or penalty claim was issued. The record and briefs do not have to
				be printed. The court of appeals shall review the proceeding on a typewritten
				record and on typewritten briefs.
										(iii)ServiceThe
				respondent is either the Secretary of Homeland Security or the Commissioner of
				Social Security, but not both, depending upon who issued (or affirmed) the
				final nonconfirmation notice. In addition to serving the respondent, the
				petitioner must also serve the Attorney General.
										(iv)Petitioner’s
				briefThe petitioner shall serve and file a brief in connection
				with a petition for judicial review not later than 40 days after the date on
				which the administrative record is available, and may serve and file a reply
				brief not later than 14 days after service of the brief of the respondent, and
				the court may not extend these deadlines, except for good cause shown. If a
				petitioner fails to file a brief within the time provided in this paragraph,
				the court shall dismiss the appeal unless a manifest injustice would
				result.
										(v)Scope and
				standard for reviewThe court of appeals shall decide the
				petition only on the administrative record on which the final determination is
				based. The burden shall be on the petitioner to show that the final
				determination was arbitrary, capricious, not supported by substantial evidence,
				or otherwise not in accordance with law. Administrative findings of fact are
				conclusive unless any reasonable adjudicator would be compelled to conclude to
				the contrary.
										(C)Exhaustion of
				administrative remediesA court may review a final determination
				under paragraph (3)(C) only if—
										(i)the petitioner
				has exhausted all administrative remedies available to the petitioner as of
				right; and
										(ii)another court
				has not decided the validity of the order, unless the reviewing court finds
				that the petition presents grounds that could not have been presented in the
				prior judicial proceeding or that the remedy provided by the prior proceeding
				was inadequate or ineffective to test the validity of the order.
										(D)Limit on
				injunctive reliefRegardless of the nature of the action or claim
				or of the identity of the party or parties bringing the action, no court,
				except for the Supreme Court, shall have jurisdiction or authority to enjoin or
				restrain the operation of the provisions in this section, other than with
				respect to the application of such provisions to an individual
				petitioner.
									(7)Enforcement of
				ordersIf an employer fails to comply with a final determination
				issued against such employer under this subsection, and the final determination
				is not subject to review under paragraph (6), the Attorney General may file
				suit to enforce compliance with the final determination in any appropriate
				district court of the United States. In any such suit, the validity and
				appropriateness of the final determination shall not be subject to
				review.
								(8)Liens
									(A)Creation of
				lienIf any employer is held liable for a fee or penalty under
				this section, neglects or refuses to pay such liability, and fails to file a
				petition for review under paragraph (6), such liability is a lien in favor of
				the United States on all property and rights to property of such person as if
				the liability of such person were a liability for a tax assessed under the
				Internal Revenue Code of 1986. If a petition for review is filed under
				paragraph (6), the lien shall arise upon the entry of a final judgment by the
				court and shall continue for 20 years or until the liability is satisfied,
				remitted, set aside, or terminated.
									(B)Effect of
				filing notice of lienUpon filing a notice of lien in the manner
				in which a notice of tax lien would be filed under paragraphs (1) and (2) of
				section 6323(f) of the Internal Revenue Code of 1986, the lien shall be valid
				against any purchaser, holder of a security interest, mechanic’s lien or
				judgment lien creditor, except with respect to properties or transactions
				specified in subsection (b), (c), or (d) of such section 6323 for which a
				notice of tax lien properly filed on the same date would not be valid. The
				notice of lien shall be considered a notice of lien for taxes payable to the
				United States for the purpose of any State or local law providing for the
				filing of a notice of a tax lien. A notice of lien that is registered,
				recorded, docketed, or indexed in accordance with the rules and requirements
				relating to judgments of the courts of the State where the notice of lien is
				registered, recorded, docketed, or indexed shall be considered for all purposes
				as the filing prescribed by this section. The provisions of section 3201(e) of
				title 28, United States Code, shall apply to liens filed under this
				section.
									(C)Enforcement of
				a lienA lien obtained through this process shall be considered a
				debt (as defined in section 3002 of title 28, United States Code) and
				enforceable pursuant to subchapter C of chapter 176 of title 28, United States
				Code (commonly known as the Federal Debt Collection Procedures Act).
									(o)Criminal
				penalties and injunctions for pattern or practice violations
								(1)Criminal
				penaltyAny employer that engages in a pattern or practice of
				knowing violations of paragraph (1)(A) or (2) of subsection (a) shall be fined
				not more than $75,000 for each unauthorized alien with respect to whom such a
				violation occurs, imprisoned for not more than 6 months for the entire pattern
				or practice, or both.
								(2)Enjoining of
				pattern or practice violationsIf the Secretary of Homeland
				Security or the Attorney General has reasonable cause to believe that an
				employer is engaged in a pattern or practice of employment, recruitment, or
				referral in violation of paragraph (1)(A) or (2) of subsection (a), the
				Attorney General may bring a civil action in the appropriate district court of
				the United States requesting such relief, including a permanent or temporary
				injunction, restraining order, or other order against the employer, as the
				Secretary determines to be necessary.
								(p)Prohibition of
				indemnity bonds
								(1)ProhibitionIt
				is unlawful for an employer, in the hiring, recruiting, or referring for
				employment of any individual, to require the individual to post a bond or
				security, to pay or agree to pay an amount, or otherwise to provide a financial
				guarantee or indemnity, against any potential liability arising under this
				section relating to such hiring, recruiting, or referring of the
				individual.
								(2)Civil
				penaltyIf the Secretary determines, after notice and opportunity
				for mitigation of the monetary penalty under subsection (d), that an employer
				has violated paragraph (1), the employer shall be subject to a civil penalty of
				$10,000 for each violation and to an administrative order requiring the return
				of any amounts received in violation of such paragraph to the employee or, if
				the employee cannot be located, to the general fund of the Treasury.
								(q)Government
				contracts
								(1)Employers
									(A)In
				generalIf the Secretary determines that an employer who does not
				hold Federal contracts, grants, or cooperative agreements is a repeat violator
				of this section or is convicted of a crime under this section, the employer
				shall be subject to debarment from the receipt of Federal contracts, grants, or
				cooperative agreements for a period not to exceed 2 years in accordance with
				the procedures and standards prescribed by the Federal Acquisition
				Regulations.
									(B)Notification;
				listingThe Secretary or the Attorney General shall notify the
				Administrator of General Services of any such debarment, and the Administrator
				of General Services shall list the employer on the List of Parties Excluded
				from Federal Procurement and Nonprocurement Programs for the period of the
				debarment.
									(C)Waiver;
				limitationThe Administrator of General Services, in consultation
				with the Secretary and Attorney General, may waive operation of this subsection
				or may limit the duration or scope of the debarment.
									(D)RulemakingThe
				Secretary shall promulgate a regulation, in accordance with the requirements
				under section 553 of title 5, United States Code, that defines the term
				repeat violator for purposes of this subsection.
									(2)Contractors and
				recipients
									(A)In
				generalIf the Secretary determines that an employer who holds
				Federal contracts, grants, or cooperative agreements is a repeat violator of
				this section or is convicted of a crime under this section, the employer shall
				be subject to debarment from the receipt of Federal contracts, grants, or
				cooperative agreements for a period not to exceed 2 years in accordance with
				the procedures and standards prescribed by the Federal Acquisition
				Regulations.
									(B)NotificationBefore
				such debarment, the Secretary, in cooperation with the Administrator of General
				Services, shall notify all agencies holding contracts, grants, or cooperative
				agreements with the employer of the proceedings to debar the employer from the
				receipt of new Federal contracts, grants, or cooperative agreements for a
				period not to exceed 2 years.
									(C)Waiver;
				limitationAfter consideration of the views of agencies holding
				contracts, grants or cooperative agreements with the employer, the Secretary
				may, instead of debarring the employer from receiving new Federal contracts,
				grants, or cooperative agreements for a period not to exceed 2 years, waive
				operation of this subsection, limit the duration or scope of the proposed
				debarment, or may refer to an appropriate lead agency the decision of whether
				to seek debarment of the employer, for what duration, and under what scope in
				accordance with the procedures and standards prescribed by the Federal
				Acquisition Regulation.
									(D)ReviewAny
				proposed debarment predicated on an administrative determination of liability
				for civil penalty by the Secretary or the Attorney General shall not be
				reviewable in any debarment proceeding.
									(3)SuspensionIndictments
				for violations of this section or adequate evidence of actions that could form
				the basis for debarment under this subsection shall be considered a cause for
				suspension under the procedures and standards for suspension prescribed by the
				Federal Acquisition Regulation.
								(4)Inadvertent
				violationsInadvertent violations of recordkeeping or
				verification requirements, in the absence of any other violations of this
				section, shall not be a basis for determining that an employer is a repeat
				violator for purposes of this subsection.
								(r)DocumentationIn
				providing documentation or endorsement of authorization of aliens (other than
				aliens lawfully admitted for permanent residence) authorized to be employed in
				the United States, the Secretary shall provide that any limitations with
				respect to the period or type of employment or employer shall be conspicuously
				stated on the documentation or endorsement.
							(s)Deposit of
				amounts receivedExcept as otherwise specified, civil penalties
				collected under this section shall be deposited by the Secretary into the
				general fund of the Treasury.
							(t)No match
				notice
								(1)In
				generalFor the purpose of this subsection, a no match notice is
				written notice from the Social Security Administration to an employer reporting
				earnings on a Form W–2 that employees’ names or corresponding social security
				account numbers fail to match SSA records. The Secretary, in consultation with
				the Commissioner of Social Security, is authorized to establish by regulation
				requirements for verifying the identity and work authorization of employees who
				are the subject of no-match notices.
								(2)RulemakingThe
				Secretary shall establish, by regulation, a reasonable period during which an
				employer shall allow an employee who is subject to a no match notice to resolve
				the no match notice with no adverse employment consequences to the employee.
				The Secretary may establish, by regulation, penalties for noncompliance.
								(u)Challenges to
				validity
								(1)In
				generalAny right, benefit, or claim not otherwise waived or
				limited under this section is available in an action instituted in the United
				States District Court for the District of Columbia. Such action shall be
				limited to determinations of—
									(A)whether this
				section, or any regulation issued to implement this section, violates the
				Constitution of the United States; or
									(B)whether such a
				regulation issued by or under the authority of the Secretary to implement this
				section, is contrary to applicable provisions of this section or was issued in
				violation of chapter 5 of title 5, United States Code.
									(2)Deadlines for
				bringing actionsAny action instituted under this paragraph shall
				be filed not later than 90 days after the date the challenged section or
				regulation described in subparagraph (A) or (B) of paragraph (1) is first
				implemented.
								(3)Class
				actionsThe court may not certify a class under Rule 23 of the
				Federal Rules of Civil Procedure in any action under this section.
								(4)Rule of
				constructionIn determining whether the Secretary’s
				interpretation regarding any provision of this section is contrary to law, a
				court shall accord to such interpretation the maximum deference permissible
				under the Constitution.
								(5)No attorneys’
				feesNotwithstanding any other provision of law, the court shall
				not award fees or other expenses to any person or entity based upon any action
				relating to this section that is brought under this subsection.
								(v)Notification of
				expiration of admissionNotwithstanding any other provision of
				this Act, an employer or educational institution shall notify an alien in
				writing of the expiration of the alien’s period of authorized admission not
				later than 14 days before such eligibility
				expires.
							.
				252.Disclosure of
			 certain taxpayer information to assist in immigration enforcement
					(a)Disclosure of
			 Certain Taxpayer Identity Information
						(1)In
			 generalSection 6103(l) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
							
								(21)Disclosure of
				certain taxpayer identity information by social security administration to
				department of homeland security
									(A)In
				generalFrom taxpayer identity information or other information
				which has been disclosed or otherwise made available to the Social Security
				Administration and upon written request by the Secretary of Homeland Security
				(referred to in this paragraph as the Secretary), the
				Commissioner of Social Security shall disclose directly to officers, employees,
				and contractors of the Department of Homeland Security—
										(i)the taxpayer
				identity information of each person who has filed an information return
				required by reason of section 6051 after calendar year 2005 and before the date
				specified in subparagraph (D) which contains—
											(I)1 (or any greater
				number the Secretary shall request) taxpayer identifying number, name, and
				address of any employee (within the meaning of such section) that did not match
				the records maintained by the Commissioner of Social Security, or
											(II)2 (or any
				greater number the Secretary shall request) names, and addresses of employees
				(within the meaning of such section), with the same taxpayer identifying
				number,
											and the
				taxpayer identity of each such employee, and(ii)the taxpayer
				identity of each person who has filed an information return required by reason
				of section 6051 after calendar year 2005 and before the date specified in
				subparagraph (D) which contains the taxpayer identifying number (assigned under
				section 6109) of an employee (within the meaning of section 6051)—
											(I)who is under the
				age of 14 (or any lesser age the Secretary shall request), according to the
				records maintained by the Commissioner of Social Security,
											(II)whose date of
				death, according to the records so maintained, occurred in a calendar year
				preceding the calendar year for which the information return was filed,
											(III)whose taxpayer
				identifying number is contained in more than one (or any greater number the
				Secretary shall request) information return filed in such calendar year,
				or
											(IV)who is not
				authorized to work in the United States, according to the records maintained by
				the Commissioner of Social Security,
											and the
				taxpayer identity and date of birth of each such employee.(B)ReimbursementThe
				Secretary shall transfer to the Commissioner the funds necessary to cover the
				additional cost directly incurred by the Commissioner in carrying out the
				searches or manipulations requested by the
				Secretary.
									
						(2)Compliance by
			 dhs contractors with confidentiality safeguardsSection 6103(p)
			 of such Code is amended by adding at the end the following new
			 paragraph:
							
								(9)Disclosure to
				dhs contractorsNotwithstanding any other provision of this
				section, no return or return information shall be disclosed to any contractor
				of the Department of Homeland Security unless such Department, to the
				satisfaction of the Secretary—
									(A)has requirements
				in effect which require each such contractor which would have access to returns
				or return information to provide safeguards (within the meaning of paragraph
				(4)) to protect the confidentiality of such returns or return
				information,
									(B)agrees to conduct
				an on-site review every 3 years (mid-point review in the case of contracts or
				agreements of less than 3 years in duration) of each contractor to determine
				compliance with such requirements,
									(C)submits the
				findings of the most recent review conducted under subparagraph (B) to the
				Secretary as part of the report required by paragraph (4)(E), and
									(D)submits a
				certification to the Secretary for the most recent annual period that includes
				the name and address of each contractor, a description of the contract or
				agreement with such contractor, and the duration of such contract or agreement,
				and certifies that such contractor is in compliance with all such
				requirements.
									.
						(3)Conforming
			 amendments
							(A)Section
			 6103(a)(3) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
							(B)Section
			 6103(p)(3)(A) of such Code is amended by adding at the end the following new
			 sentence: The Commissioner of Social Security shall provide to the
			 Secretary such information as the Secretary may require in carrying out this
			 paragraph with respect to return information inspected or disclosed under the
			 authority of subsection (l)(21)..
							(C)Section
			 6103(p)(4) of such Code is amended—
								(i)by
			 striking or (17) both places it appears and inserting
			 (17), or (21); and
								(ii)by
			 striking or (20) each place it appears and inserting
			 (20), or (21).
								(D)Section
			 6103(p)(8)(B) of such Code is amended by inserting or paragraph
			 (9) after subparagraph (A).
							(E)Section
			 7213(a)(2) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
							(b)Falsely
			 claiming citizenship or nationalitySection 212(a)(6)(C)(ii)(I)
			 is amended by inserting or national after
			 citizen.
					(c)Repeal of
			 Reporting Requirements
						(1)Report on
			 earnings of aliens not authorized to workSection 290(c) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1360) is repealed.
						(2)Report on
			 fraudulent use of social security account numbersSection 414(b)
			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (division C of Public Law 104–208; 8 U.S.C. 1360 note) is repealed.
						(d)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as are necessary to carry out the
			 amendments made by this section.
					(e)Effective
			 Dates
						(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 disclosures made on or after the date of the enactment of this Act.
						(2)CertificationsThe
			 first certification under section 6103(p)(9)(D) of the Internal Revenue Code of
			 1986, as added by subsection (a)(2), shall be made with respect to calendar
			 year 2007.
						(3)RepealsThe
			 repeals made by subsection (c) shall take effect on the date of the enactment
			 of this Act.
						253.Increasing
			 security and integrity of Social Security cards
					(a)Fraud-Resistant,
			 Tamper-Resistant, and Wear-Resistant Social Security Cards
						(1)IssuanceNot
			 later than the first day of the second fiscal year in which amounts are
			 appropriated pursuant to subsection (e), the Commissioner of Social Security
			 shall begin to administer and issue fraud-resistant, tamper-resistant, and
			 wear-resistant social security cards displaying a photograph.
						(2)InterimNot
			 later than the first day of the seventh fiscal year in which amounts are
			 appropriated pursuant to subsection (e), the Commissioner of Social Security
			 shall issue only fraud-resistant, tamper-resistant, and wear-resistant social
			 security cards displaying a photograph.
						(3)CompletionNot
			 later than the first day of the tenth fiscal year in which amounts are
			 appropriated pursuant to subsection (e), all social security cards that are not
			 fraud-resistant, tamper-resistant, and wear-resistant shall be invalid for
			 establishing employment authorization for any individual 16 years of age or
			 older.
						(4)ExemptionNothing
			 in this section may be construed to—
							(A)require an
			 individual under the age of 16 years to be issued or to present for any purpose
			 a social security card described in this subsection, unless needed to establish
			 employment authorization; or
							(B)prohibit the
			 Commissioner of Social Security from issuing a social security card that does
			 not meet the requirements under this subsection to an individual under the age
			 of 16 years who otherwise meets the eligibility requirements for a social
			 security card.
							(b)Additional
			 duties of the Social Security AdministrationIn accordance with
			 the responsibilities of the Commissioner of Social Security under section
			 205(c)(2)(I) of the Social Security Act, as added by section 256 of this Act,
			 the Commissioner—
						(1)shall issue a
			 social security card to an individual at the time of the issuance of a social
			 security account number to such individual, which card shall—
							(A)contain such
			 security and identification features as determined by the Secretary of Homeland
			 Security, in consultation with the Commissioner; and
							(B)be
			 fraud-resistant, tamper-resistant, and wear-resistant;
							(2)in consultation
			 with the Secretary, shall issue regulations specifying such particular security
			 and identification features, renewal requirements (including updated
			 photographs), and standards for the social security card as necessary to be
			 acceptable for purposes of establishing identity and employment authorization
			 under the immigration laws of the United States; and
						(3)may not issue a
			 replacement social security card to any individual unless the Commissioner
			 determines that the purpose for requiring the issuance of the replacement
			 document is legitimate.
						(c)Reporting
			 requirements
						(1)Report on the
			 use of identification documentsNot later than the first day of
			 the tenth fiscal year in which amounts are appropriated pursuant to subsection
			 (e), the Secretary shall submit to Congress a report recommending which
			 documents, if any, among those described in section 274A(c)(1) of the
			 Immigration and Nationality Act, should continue to be used to establish
			 identity and employment authorization in the United States.
						(2)Report on
			 implementation
							(A)In
			 generalNot later than 12 months after the date on which the
			 Commissioner begins to administer and issue fraud-resistant, tamper-resistant,
			 and wear-resistant cards under subsection (d)(1), and annually thereafter, the
			 Commissioner shall submit to Congress a report on the implementation of this
			 section.
							(B)ContentsThe
			 report submitted under subparagraph (A) shall include an analysis of—
								(i)the
			 amounts needed to be appropriated to implement this section; and
								(ii)any measures
			 taken to protect the privacy of individuals who hold social security cards
			 described in this section.
								(d)Access to
			 social security card informationSection 205(c)(2)(I)(i) of the
			 Social Security Act, as added by section 256 of this Act, is further amended by
			 inserting at the end of the flush text at the end the following: As part
			 of the employment eligibility verification system established under section
			 274A of the Immigration and Nationality Act, the Commissioner of Social
			 Security shall provide to the Secretary of Homeland Security access to any
			 photograph, other feature, or information included in the social security
			 card..
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section and the amendments made by
			 this section.
					254.Increasing
			 security and integrity of identity documents
					(a)PurposeThe
			 Secretary of Homeland Security, shall establish the State Records Improvement
			 Grant Program (referred to in this section as the Program),
			 under which the Secretary may award grants to States for the purpose of
			 advancing the purposes of this Act and of issuing or implementing plans to
			 issue driver’s license and identity cards that—
						(1)can be used for
			 purposes of verifying identity under section 274A of the Immigration and
			 Nationality Act, as added by section 251 of this Act; and
						(2)comply with the
			 State license requirements under section 202 of the REAL ID Act of 2005
			 (division B of Public Law 109–13; 49 U.S.C. 30301 note).
						(b)IneligibilityStates
			 that do not certify their intent to comply with the provisions of the REAL ID
			 Act of 2005 or do not submit a compliance plan acceptable to the Secretary are
			 not eligible to receive a grant under the Program. Driver’s license or
			 identification cards issued by States that do not comply with the provisions of
			 the REAL ID Act of 2005 may not be used to verify identity under section 274A
			 of the Immigration and Nationality Act, except under conditions approved by the
			 Secretary.
					(c)Grants and
			 Contracts Authorized
						(1)In
			 generalThe Secretary is authorized to award grants, subject to
			 the availability of appropriations, to a State to provide assistance to such
			 State agency to meet the deadlines for the issuance of a driver’s license which
			 meets the requirements of section 202 of the REAL ID Act of 2005 (division B of
			 Public Law 109–13; 49 U.S.C. 30301 note).
						(2)DurationGrants
			 may be awarded under this subsection during fiscal years 2008 through
			 2012.
						(3)Competitive
			 basisThe Secretary shall give priority to States whose plan to
			 implement the provisions of the REAL ID Act of 2005 is compatible with the
			 employment verification systems, processes, and implementation schedules set
			 forth in section 274A of the Immigration and Nationality Act, as determined by
			 the Secretary. Minimum standards for compatibility will include the ability of
			 the State to promptly verify the document and provide access to the digital
			 photograph displayed on the document.
						(4)Funding
			 optionsIf the Secretary of Homeland Security determines that
			 compliance with the provisions of the REAL ID Act of 2005 and with the
			 requirements of the employment verification system can best be met by awarding
			 grants or contracts to a State, a group of States, a government agency, or a
			 private entity, the Secretary may utilize Program funds to award such a grant,
			 grants, contract or contracts.
						(5)Improving
			 accuracy and availability of recordsOn an expedited basis, the
			 Secretary shall award grants or contracts for the purpose of improving the
			 accuracy and electronic availability of states’ records of births, deaths,
			 driver’s licenses, and of other records necessary for implementation of the
			 Employment Eligibility Verification System and as otherwise necessary to
			 advance the purposes of this Act.
						(d)Use of
			 FundsGrants or contracts awarded pursuant to the Program may be
			 used to assist State compliance with the requirements under the REAL ID Act of
			 2005, including—
						(1)upgrading and
			 maintaining technology;
						(2)obtaining
			 equipment;
						(3)hiring additional
			 personnel;
						(4)covering
			 operational costs, including overtime; and
						(5)acquiring such
			 other resources as are available to assist such grantee.
						(e)Application
						(1)In
			 generalEach eligible state seeking a grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require.
						(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
							(A)describe the
			 activities for which assistance under this section is sought; and
							(B)provide such
			 additional assurances as the Secretary determines to be essential to ensure
			 compliance with the requirements of this section.
							(f)ConditionsAll
			 grants under the Program shall be conditioned on the recipient—
						(1)certifying
			 compliance with the provisions under the REAL ID Act of 2005 and providing
			 implementation plans that are acceptable to the Secretary, including—
							(A)the adoption of
			 appropriate security measures to protect against improper issuance of driver’s
			 licenses and identity cards, tampering with electronic issuance systems, and
			 identity theft as the Secretary may prescribe;
							(B)ensuring
			 introduction and maintenance of such security features and other measures
			 necessary to make the documents issued by recipient resistant to tampering,
			 counterfeiting, and fraudulent use as the Secretary may prescribe; and
							(C)ensuring
			 implementation and maintenance of such safeguards for the security of the
			 information contained on these documents as the Secretary may prescribe;
							(2)agreeing to
			 adhere to the timetables and procedures for issuing driver’s licenses and
			 identification cards that comply with the provisions of the REAL ID Act of
			 2005, as required under section 274A(c)(1)(F) of the Immigration and
			 Nationality Act; and
						(3)agreeing to
			 implement the requirements of this Act and any implementing regulations to the
			 satisfaction of the Secretary of Homeland Security.
						(g)Authorization
			 of AppropriationsThere are authorized to be appropriated
			 $300,000,000 for each of fiscal years 2008 through 2012 to carry out the
			 provisions of this section.
					(h)Supplement Not
			 SupplantAmounts appropriated for grants under this section shall
			 be used to supplement and not supplant other State and local public funds
			 obligated for the purposes provided under this title.
					(i)Additional
			 UsesAmounts authorized under this section may also be used to
			 assist in sharing of law enforcement information between States and the
			 Department of Homeland Security, at the discretion of the Secretary of Homeland
			 Security.
					255.Voluntary
			 Advanced Verification Program to Combat Identity Theft
					(a)Voluntary
			 Advanced Verification Program
						(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Secretary shall establish and make available to willing
			 employers a voluntary program, to be known as the Voluntary Advanced
			 Verification Program, to allow employers to submit and verify an employee’s
			 fingerprints for purposes of determining the identity and work authorization of
			 the employee.
						(2)Voluntary
			 participationNothing in this section may be construed to require
			 employers to participate in the Voluntary Advanced Verification Program.
						(b)Limited
			 Retention Period for Fingerprints
						(1)In
			 generalThe Secretary may only maintain fingerprint records of
			 any citizen of the United States that were submitted by an employer through the
			 Employment Eligibility Verification System (referred to in this section as
			 EEVS) for 10 business days. At the end of such period, such
			 records shall be purged from any EEVS-related system unless the fingerprints
			 have been ordered to be retained for purposes of a fraud or similar
			 investigation by a government agency with criminal or other investigative
			 authority.
						(2)ExceptionFor
			 purposes of preventing identity theft or other harm, an employee who is a
			 citizen of the United States may submit a written request that the employee's
			 fingerprint records be retained for employee verification purposes by the
			 Secretary. Upon receiving written consent, the Secretary may retain such
			 fingerprint records until the employee notifies the Secretary in writing that
			 such consent has been withdrawn, at which time the Secretary shall purge such
			 fingerprint records within 10 business days unless the fingerprints have been
			 ordered to be retained for purposes of a fraud or similar investigation by a
			 government agency with an independent criminal or other investigative
			 authority.
						(c)Limited Use of
			 Fingerprints Submitted for ProgramThe Secretary and the employer
			 may use any fingerprints taken from the employee and transmitted for querying
			 EEVS solely for the purposes of verifying identity and employment eligibility
			 during the employee verification process. Such transmitted fingerprints may not
			 be used for any other purpose. This provision does not alter any other
			 provisions regarding the use of non-fingerprint information in EEVS.
					(d)Safeguarding of
			 Fingerprint InformationThe Secretary, subject to specifications
			 and limitations set forth under this section and other relevant provisions of
			 this Act, shall be responsible for safely and securely maintaining and storing
			 all fingerprints submitted under this program.
					256.Responsibilities
			 of the Social Security AdministrationSection 205(c)(2) of the
			 Social Security Act (42 U.S.C.
			 405(c)(2)), is amended by adding at the end the following new
			 subparagraphs:
					
						(I)(i)As part of the
				verification system established under this paragraph, the Commissioner of
				Social Security shall, subject to the provisions of section 274A(d) of the
				Immigration and Nationality Act,
				establish a reliable, secure method that, operating through the Employment
				Eligibility Verification System—
								(I)compares the name, social security
				account number and available citizenship information provided in an inquiry
				against such information maintained by the Commissioner in order to confirm (or
				not confirm) the validity of the information provided regarding an individual
				whose identity and employment eligibility must be confirmed;
								(II)analyzes the correspondence of the
				name, number, and any other identifying information;
								(III)determines whether the name and
				number belong to an individual who is deceased;
								(IV)determines whether an individual
				is a national of the United States (when available);
								(V)determines whether the individual
				has presented a social security account number that is not valid for
				employment; and
								(VI)does not disclose or release
				social security information to employers through the confirmation system (other
				than such confirmation or nonconfirmation).
								(ii)For purposes of preventing identity
				theft, protecting employees, and reducing burden on employers, and
				notwithstanding section 6103 of the Internal Revenue Code of 1986, the
				Commissioner of Social Security, in consultation with the Secretary of Homeland
				Security, shall—
								(I)review the Social Security
				Administration databases and information technology to identify any
				deficiencies and discrepancies related to name, birth date, citizenship status,
				or death records of the social security accounts and social security account
				holders that are likely to contribute to fraudulent use of documents, or
				identity theft, or to affect the proper functioning of EEVS;
								(II)correct any errors identified
				under subclause (I); and
								(III)ensure that a system for
				identifying and correcting such deficiencies and discrepancies is adopted to
				ensure the accuracy of the Social Security Administration’s databases.
								(iii)The Commissioner of Social Security,
				in consultation with the Secretary of Homeland Security, shall establish a
				secure process whereby an individual can request that the Commissioner preclude
				any confirmation under EEVS based on that individual’s Social Security number
				until it is reactivated by that
				individual.
							.
				257.Immigration
			 enforcement support by the Internal Revenue Service and the Social Security
			 Administration
					(a)Tightening
			 Requirements for the Provision of Social Security Numbers on Form W–2 Wage and
			 Tax StatementsSection 6724 of the Internal Revenue Code of 1986
			 (relating to waiver; definitions and special rules) is amended by adding at the
			 end the following new subsection:
						
							(f)Special rules
				with respect to social security numbers on withholding exemption
				certificates
								(1)Reasonable
				cause waiver not to applyExcept as provided in paragraph (2),
				subsection (a) shall not apply with respect to the social security account
				number of an employee furnished under section 6051(a)(2).
								(2)Exception
									(A)In
				generalExcept as provided in subparagraph (B), paragraph (1)
				shall not apply in any case in which the employer—
										(i)receives
				confirmation that the discrepancy described in section 205(c)(2)(I) of the
				Social Security Act (42 U.S.C.
				405(c)(2)(I)) has been resolved, or
										(ii)corrects a
				clerical error made by the employer with respect to the social security account
				number of an employee not later than 60 days after receiving notification under
				section 205(c)(2)(I) of the Social Security
				Act that the social security account number contained in wage
				records provided to the Social Security Administration by the employer with
				respect to the employee does not match the social security account number of
				the employee contained in relevant records otherwise maintained by the Social
				Security Administration.
										(B)Exception not
				applicable to frequent offendersSubparagraph (A) shall not
				apply—
										(i)in any case in
				which not fewer than 50 of the statements required to be made by an employer
				pursuant to section 6051 either fail to include an employee’s social security
				account number or include an incorrect social security account number,
				or
										(ii)with respect to
				any employer who has received written notification under section 205(c)(2)(1)
				of the Social Security Act during each
				of the 3 preceding taxable years that the social security account numbers in
				the wage records provided to the Social Security Administration by such
				employer with respect to 10 more employees do not match relevant records
				otherwise maintained by the Social Security
				Administration.
										.
					(b)Enforcement
						(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Secretary,
			 shall establish a unit within the Criminal Investigation Office of the Internal
			 Revenue Service to investigate violations of the Internal Revenue Code of 1986
			 related to the employment of individuals who are not authorized to work in the
			 United States.
						(2)Special agents;
			 support staffThe Secretary of the Treasury—
							(A)shall assign to
			 the unit established pursuant to paragraph (1) not fewer than 10 full-time
			 special agents and necessary support staff; and
							(B)may employ not
			 more than 200 full time special agents for this unit based on investigative
			 requirements and work load.
							(3)ReportsDuring
			 each of the first 5 calendar years beginning after the date on which the unit
			 was established, and biennially thereafter, the unit shall transmit to Congress
			 a report that describes its activities and includes the number of
			 investigations and cases referred for prosecution.
						(c)Increase in
			 Penalty on Employer Failing To File Correct Information
			 ReturnsSection 6721 of such Code (relating to failure to file
			 correct information returns) is amended—
						(1)in subsection
			 (a)(1)—
							(A)by striking
			 $50 and inserting $200; and
							(B)by striking
			 $250,000 and inserting $1,000,000;
							(2)in subsection
			 (b)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (A), by striking $15 in lieu of $50 and inserting
			 $60 instead of $200; and
								(ii)in
			 subparagraph(B), by striking $75,000 and inserting
			 $300,000; and
								(B)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by striking $30 in lieu of $50 and inserting
			 $120 instead of $200; and
								(ii)in
			 subparagraph (B), by striking $150,000 and inserting
			 $600,000; and
								(3)in subsection
			 (d)—
							(A)in the subsection
			 heading, by striking $5,000,000 and inserting
			 $2,000,000;
							(B)in paragraph
			 (1)—
								(i)in
			 subparagraph (A), by striking $100,000 for
			 $250,000 and inserting $400,000
			 for $1,000,000;
								(ii)in
			 subparagraph (B), by striking $25,000 for
			 $75,000 and inserting $100,000 for
			 $300,000; and
								(iii)in subparagraph
			 (C), by striking $50,000 for
			 $150,000 and inserting $200,000
			 for $600,000;
								(C)in paragraph
			 (2)(A), by striking $5,000,000 and inserting
			 $2,000,000; and
							(4)in subsection
			 (e)—
							(A)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by striking $100 and inserting
			 $400;
								(ii)in
			 subparagraph (C)(i), by striking $25,000 and inserting
			 $100,000; and
								(iii)in subparagraph
			 (C)(ii), by striking $100,000 and inserting
			 $400,000; and
								(B)in paragraph
			 (3)(A), by striking $250,000 and inserting
			 $1,000,000.
							(d)Effective
			 DateThe amendments made by subsections (b) and (c) shall apply
			 to failures occurring after December 31, 2006.
					258.Additional
			 criminal penalties for misuse of social security account numbers
					(a)In
			 generalSection 208(a) of the Social Security Act (42 U.S.C.
			 408(a)) is amended—
						(1)by amending
			 paragraph (7) to read as follows:
							
								(7)for any
				purpose—
									(A)knowingly
				possesses or uses a social security account number or social security card
				knowing that such number or card was obtained from the Commissioner of Social
				Security by means of fraud or false statements;
									(B)knowingly and
				falsely represents a number to be the social security account number assigned
				by the Commissioner of Social Security to the person or to another person, when
				in fact such number is not the social security account number assigned by the
				Commissioner of Social Security to such person or to such other person;
									(C)knowingly buys,
				sells, or possesses with intent to buy or sell a social security account number
				or a social security card that is or purports to be a number or card issued by
				the Commissioner of Social Security;
									(D)knowingly alters,
				counterfeits, forges, or falsely makes a social security account number or a
				social security card; or
									(E)knowingly
				possesses, uses, distributes, or transfers a social security account number or
				a social security card knowing the number or card to be altered, counterfeited,
				forged, falsely made, or stolen;
				or
									;
						(2)in paragraph
			 (8)—
							(A)by inserting
			 knowingly before discloses;
							(B)by inserting
			 account after security; and
							(C)by inserting
			 or after the semicolon at the end;
							(3)by inserting
			 after paragraph (8) the following:
							
								(9)without lawful
				authority, knowingly produces or acquires for any person a social security
				account number, a social security card, or a number or card that purports to be
				a social security account number or social security
				card,
								;
				and
						(4)in the flush text
			 at the end, by striking five and inserting
			 10.
						(b)Conspiracy and
			 disclosureSection 208 of such Act is further amended by adding
			 at the end the following:
						
							(f)Whoever attempts
				or conspires to violate any criminal provision under this section shall be
				punished in the same manner as a person who completes a violation of such
				provision.
							(g)(1)Subject to paragraph
				(3) and notwithstanding any other provision of law, the Commissioner of Social
				Security shall disclose to any Federal law enforcement agency the records
				described in paragraph (2) if such law enforcement agency requests such records
				for the purpose of investigating a violation of this section or any other
				felony offense.
								(2)The records described in this
				paragraph are records of the Social Security Administration concerning—
									(A)the identity, address, location, or
				financial institution accounts of the holder of a social security account
				number or social security card;
									(B)the application for and issuance of a
				social security account number or social security card; and
									(C)the existence or nonexistence of a
				social security account number or social security card.
									(3)The Commissioner of Social Security
				may not disclose any tax return or tax return information pursuant to this
				subsection except as authorized under section 6103 of the Internal Revenue Code
				of
				1986.
								.
					259.Authorization
			 of appropriations
					(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 of Homeland Security such sums as may be necessary to carry out the provisions
			 of this Act, and the amendments made by this Act, including—
						(1)in each of the 2
			 fiscal years beginning on the date of the enactment of this Act, the
			 appropriations necessary to hire not fewer than 2,500 new personnel at the
			 Department of Homeland Security assigned exclusively or principally to an
			 office or offices dedicated to monitoring and enforcing compliance with
			 sections 274A and 274C of the Immigration and
			 Nationality Act (8 U.S.C. 1324a and 1324c), including compliance
			 with the requirements of the Employment Eligibility Verification System, which
			 personnel shall monitor compliance by—
							(A)verifying the
			 Employment Identification Numbers of employers participating in the Employment
			 Eligibility Verification System (referred to in this section as
			 EEVS);
							(B)verifying
			 compliance of employers participating in EEVS with the requirements for
			 participation that are prescribed by the Secretary;
							(C)monitoring EEVS
			 for multiple uses of Social Security numbers and any immigration identification
			 numbers for evidence that could indicate identity theft or fraud;
							(D)monitoring EEVS
			 to identify discriminatory practices;
							(E)monitoring EEVS
			 to identify employers who are not using the system properly, including
			 employers who fail to make appropriate records with respect to their queries
			 and any notices of confirmation, nonconfirmation, or further action;
							(F)identifying
			 instances in which employees allege that an employer violated their privacy
			 rights;
							(G)analyzing and
			 auditing the use of EEVS and the data obtained through EEVS to—
								(i)identify fraud
			 trends, including fraud trends across industries, geographical areas, or
			 employer size; and
								(ii)develop
			 compliance tools as necessary to respond to changing patterns of fraud;
								(H)providing
			 employers with additional training and other information on the proper use of
			 EEVS;
							(I)performing
			 threshold evaluation of cases for referral to United States Immigration and
			 Customs Enforcement and to liaise with such agency with respect to these
			 referrals;
							(J)any other
			 compliance and monitoring activities that, in the Secretary’s judgment, are
			 necessary to ensure the functioning of EEVS;
							(K)investigating
			 identity theft and fraud detected through EEVS and undertake the necessary
			 enforcement actions;
							(L)investigating the
			 use of fraudulent documents or access to fraudulent documents through local
			 facilitation and undertake the necessary enforcement actions;
							(M)providing support
			 to United States Citizenship and Immigration Services with respect to the
			 evaluation of cases for referral to United States Immigration and Customs
			 Enforcement; and
							(N)performing any
			 other investigation that the Secretary determines to be necessary to ensure the
			 functioning of EEVS, and undertake any enforcement actions necessary as a
			 result of these investigations; and
							(2)the
			 appropriations necessary to acquire, install, and maintain technological
			 equipment necessary to support the functioning of EEVS and the connectivity
			 between United States Citizenship and Immigration Services and United States
			 Immigration and Customs Enforcement with respect to the sharing of information
			 to support EEVS and related immigration enforcement actions.
						(b)Authorization
			 of appropriations
						(1)Commission of
			 Social securityThere are authorized to be appropriated to
			 Commissioner of Social Security such sums as may be necessary to carry out the
			 duties of the Commissioner under this subtitle and the amendments made by this
			 subtitle.
						(2)Secretary of
			 Homeland SecurityIn addition to any other amounts authorized to
			 be appropriated in this Act, there are authorized to be appropriated to the
			 Secretary, in each of the 2 fiscal years beginning after the date of the
			 enactment of this Act, such sums as may be necessary to annually hire not fewer
			 than 2,500 personnel of the Department of Homeland Security, who shall be
			 assigned exclusively or principally to an office or offices dedicated to
			 monitoring and enforcing compliance with sections 274A and 274C of the
			 Immigration and Nationality Act (8 U.S.C. 1324a and 1324c), including
			 compliance with the requirements of EEVS. These personnel shall perform the
			 compliance and monitoring activities described in subparagraphs (A) through (N)
			 of subsection (a)(1).
						
